--------------------------------------------------------------------------------

Exhibit 10.1
 

 

 
 
AGREEMENT AND PLAN OF MERGER
 
by and among
 
AIR METHODS CORPORATION,
 
AIR METHODS ACQUISITION SUB, INC.,
 
OF AIR HOLDINGS CORPORATION,
 
and
 
WIND POINT PARTNERS V, L.P.
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
 
PAGE
     
ARTICLE 1
THE MERGER
1
1.1
The Merger
1
1.2
Closing
2
1.3
Effective Time
2
1.4
Effects of the Merger
2
1.5
Conversion of Company Stock in Merger
3
1.6
Conversion of Merger Sub Capital Stock
4
1.7
Dissenter's Rights
4
1.8
Treatment of Equity Awards
5
1.9
Change of Control Payments
5
     
ARTICLE 2
PAYMENTS AT CLOSING; EXCHANGE PROCEDURES
5
2.1
Escrow Agreement
5
2.2
Payment of Closing Indebtedness and Company Transaction Expenses
6
2.3
Payments at Closing
6
2.4
Exchange Procedures
7
2.5
Taking of Necessary Action; Further Action
8
2.6
Merger Consideration Adjustments
8
     
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PRINCIPAL SHAREHOLDER
11
3.1
Corporate Matters
11
3.2
Authority and Enforceability
12
3.3
No Conflict; Governmental Approvals, Filings and Consents
12
3.4
Capitalization and Ownership
13
3.5
Financial Statements
14
3.6
Books and Records; Internal Controls
15
3.7
Accounts Receivable
15
3.8
Inventories
16
3.9
No Undisclosed Liabilities
16
3.1
Absence of Certain Changes and Events
16
3.11
Personal Property
17
3.12
Real Property
18
3.13
Intellectual Property
19
3.14
Contracts
20
3.15
Tax Matters
22
3.16
Employee Benefit Matters
26
3.17
Employment and Labor Matters
28
3.18
Environmental Matters
29
3.19
Compliance with Laws
30
3.20
Proceedings
30
3.21
Governmental Authorizations
31
3.22
Customers, Commercial Payors and Suppliers
32

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     PAGE      
3.23
Insurance
33
3.24
Relationships with Affiliates
33
3.25
Brokers or Finders
33
3.26
Bank Accounts; Powers of Attorney
33
3.27
Aircraft
34
3.28
Accounts Payable
35
3.29
Illegal Payments
35
     

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PRINCIPAL SHAREHOLDER
36
4.1
Ownership of Company Stock
36
4.2
Authority and Enforceability
36
4.3
Absence of Claims by Principal Shareholder
36
4.4
No Conflict
36
     
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
37
5.1
Organization
37
5.2
Authority and Enforceability
37
5.3
No Conflict; Governmental Approvals, Filings and Consents
37
5.4
Proceedings
38
5.5
Brokers or Finders
38
5.6
Availability of Funds
38
5.7
Vote/Approval Required
38
     
ARTICLE 6
COVENANTS
39
6.1
Access and Investigation
39
6.2
Operation of the Business Pending the Merger
39
6.3
Consents and Filings; Reasonable Efforts
42
6.4
Notification
42
6.5
No Solicitation
43
6.6
Confidentiality
44
6.7
Shareholder Materials
44
6.8
Indemnification of Directors and Officers of the Company
44
6.9
Employee Benefits
45
6.1
Tax Matters
46
6.11
Excluded Assets and Liabilities
49
6.12
Payment of Indebtedness by Related Parties
50
6.13
No Transfer
50
6.14
Environmental Inspection
50
6.15
Lease Renewals and Buyouts and Aircraft Repairs
50

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     PAGE      
ARTICLE 7
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE
50
7.1
Conditions to the Obligation of Parent and the Merger Sub
50
7.2
Conditions to the Obligations of the Company
53
     
ARTICLE 8
TERMINATION
54
8.1
Termination Events
54
8.2
Effect of Termination
55
8.3
Disposition of Documents
56
     
ARTICLE 9
INDEMNIFICATION
56
9.1
Indemnification of Parent and the Surviving Corporation
56
9.2
Indemnification of the Principal Shareholder
56
9.3
Indemnification of the Shareholders
57
9.4
Claim Procedure
57
9.5
Third Party Claims
58
9.6
Survival
59
9.7
Limitations on Liability
59
9.8
Mitigation of Damages
60
9.9
Indemnification as Exclusive Remedy
61
9.1
Net Losses and Subrogation
61
9.11
Tax Treatment
61
     
ARTICLE 10
GENERAL PROVISIONS
62
10.1
Shareholder Representative
62
10.2
Notices
63
10.3
Amendment
65
10.4
Waiver
65
10.5
Entire Agreement; No Third Party Beneficiaries
65
10.6
Assignment and Successors
65
10.7
Severability
65
10.8
Interpretation
65
10.9
Governing Law
65
10.10
Jurisdiction
66
10.11
Counterparts
66
10.12
Expenses
66
10.13
Publicity
66
10.14
Materiality; Disclosure Schedules
67
10.15
Disclaimer of Warranties
67
10.16
Construction
67
10.17
Time is of the Essence
68
10.18
Payments in United States Dollars
68
10.19
Waiver of Conflict
68

 
 
iii

--------------------------------------------------------------------------------

 
 
COMPANY DISCLOSURE SCHEDULES
   
Schedule 1.9
Change of Control Payments
Schedule 3.1
Corporate Matters
Schedule 3.3
No Conflict; Governmental Approvals, Filings and Consents
Schedule 3.4
Capitalization and Ownership
Schedule 3.6
Books and Records; Internal Controls
Schedule 3.7
Accounts Receivable
Schedule 3.8
Inventories
Schedule 3.9
No Undisclosed Liabilities
Schedule 3.10
Absence of Certain Changes and Events
Schedule 3.12(a)
Real Property
Schedule 3.13
Intellectual Property
Schedule 3.14
Contracts
Schedule 3.15
Tax Matters
Schedule 3.16
Employee Benefit Matters
Schedule 3.17
Employment and Labor Matters
Schedule 3.18
Environmental Matters
Schedule 3.19
Compliance With Laws
Schedule 3.20(b)
Proceedings
Schedule 3.21
Governmental Authorizations
Schedule 3.22
Customers, Commercial Payors and Suppliers
Schedule 3.23
Insurance
Schedule 3.24
Relationships With Affiliates
Schedule 3.25
Brokers or Finders
Schedule 3.26
Bank Accounts, Powers of Attorney
Schedule 3.27
Aircraft
Schedule 3.28
Accounts Payable
Schedule 4.4
No Conflict (Principal Shareholder)
Schedule 5.5
Brokers or Finders
Schedule 6.2
Operation of the Business Pending the Merger
Schedule 6.11
Excluded Assets and Liabilities
Schedule 6.14
Environmental Inspection Properties
Schedule 6.15
Lease Renewals, Buyouts, Aircraft Repairs and Other Matters
Schedule 6.16
Other Developments

 
iv

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS
 
Exhibit A
Definitions
Exhibit B
List of Company Shareholders
Exhibit C
Form of Escrow Agreement
Exhibit D
Merger Consideration Adjustment Methodology
Exhibit E
Form of Non-Competition Agreement
Exhibit F
List of CBM Bases and HBM Bases

 
 
v

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made as of June 1, 2011,
by and among (i) Air Methods Corporation, a Delaware corporation (“Parent”),
(ii) Air Methods Acquisition Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (the “Merger Sub”), (iii) OF Air Holdings
Corporation, a Delaware corporation (the “Company”), (iv) Wind Point Partners V,
L.P., a Delaware limited partnership (the “Principal Shareholder”), and (v) the
Principal Shareholder in its capacity as the representative of the Shareholders
(in such capacity, the “Shareholder Representative”).  Except as otherwise set
forth herein, capitalized terms used herein have the meanings set forth in
Exhibit A.
 
WHEREAS, the respective board of directors or such other applicable governing
body of Parent, the Merger Sub and the Company have authorized and approved this
Agreement and the merger of the Merger Sub with and into the Company (the
“Merger”), on the terms and subject to the conditions provided for in this
Agreement;
 
WHEREAS, Exhibit B hereto contains a list of all of the shareholders of the
Company (the “Shareholders”), along with the number of shares of (i) series A
preferred stock of the Company, par value $0.01 per share (the “Series A
Preferred Stock”), (ii) senior preferred stock of the Company, par value $0.01
per share (the “Senior Preferred Stock”), (iii) senior series A preferred stock
of the Company, par value $0.01 per share (the “Senior Series A Preferred
Stock”, and together with the Series A Preferred Stock and the Senior Preferred
Stock, collectively, the “Designated Preferred Stock”), and (iv) common stock of
the Company, par value $0.01 per share (the “Common Stock”, and together with
the Designated Preferred Stock, collectively, the “Company Stock”), owned by
each Shareholder; and
 
WHEREAS, Parent, the Merger Sub, the Principal Shareholder and the Company make
certain representations, warranties, covenants and agreements in connection with
the Merger and the other transactions contemplated hereby and also prescribe
certain conditions to the Merger and the other transactions contemplated hereby.
 
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
ARTICLE 1
THE MERGER
 
1.1           The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the provisions of the General
Corporation Law of the State of Delaware (“DGCL”), at the Effective Time, (i)
the Merger Sub will be merged with and into the Company in accordance with the
provisions of Section 251 of the DGCL, and the separate existence of the Merger
Sub shall cease, and (ii) the Company shall be the surviving corporation (the
“Surviving Corporation”) in the Merger and shall continue its corporate
existence under the DGCL as a wholly-owned subsidiary of Parent.
 
1.2           Closing.  The consummation of the Merger and the other
Transactions (the “Closing”) will take place at the offices of DLA Piper LLP
(US), 203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601-1293, as
soon as practicable after satisfaction or waiver of all of the conditions set
forth in Article 7 (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), but in no event later than three (3) Business Days thereafter, or
at such other time and place as Parent and the Company may agree in writing (the
“Closing Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           Effective Time.  Subject to the terms and conditions of this
Agreement, as soon as practicable during the Closing, the Merger Sub and the
Company shall cause the Merger to be consummated by filing all necessary
documentation, including a certificate of merger (the “Certificate of Merger”)
with the Secretary of State of the State of Delaware as provided in Section 251
of the DGCL.  The Merger shall become effective at the time that the Certificate
of Merger is duly filed with the Secretary of State of the State of Delaware or
at such later time as is agreed to by the parties hereto and specified in the
Certificate of Merger (the time at which the Merger becomes effective is herein
referred to as the “Effective Time”).
 
1.4           Effects of the Merger.
 
(a)           The Merger will have the effects set forth in this Agreement and
the applicable provisions of the DGCL.  Without limiting the generality of the
foregoing, at the Effective Time, all properties, rights, privileges, powers and
franchises of the Company and the Merger Sub will vest in the Surviving
Corporation, and all debts, Liabilities and duties of the Company and the Merger
Sub, in each case, will become debts, Liabilities and duties of the Surviving
Corporation except for the Excluded Assets and Liabilities.
 
(b)           At the Effective Time, the Company’s Charter, as in effect
immediately prior to the Effective Time, will be amended and restated to conform
to the articles of incorporation of the Merger Sub as in effect immediately
prior to the Effective Time.
 
(c)           The directors of the Merger Sub immediately prior to the Effective
Time will be the initial directors of the Surviving Corporation and will hold
office from the Effective Time until their respective successors are duly
elected or appointed and qualified in the manner provided in the articles of
incorporation and the bylaws of the Surviving Corporation or as otherwise
provided by Law.
 
(d)           The officers of the Merger Sub immediately prior to the Effective
Time will be the initial officers of the Surviving Corporation and will hold
office from the Effective Time until their respective successors are duly
elected or appointed and qualified in the manner provided in the articles of
incorporation and bylaws of the Surviving Corporation or as otherwise provided
by Law.
 
(e)           At the Effective Time, the bylaws of the Company will be amended
and restated to conform to the bylaws of the Merger Sub as in effect immediately
prior to the Effective Time.
 
1.5           Conversion of Company Stock in Merger.
 
(a)           As of the Effective Time, each share of Senior Series A Preferred
Stock issued and outstanding (other than shares of Senior Series A Preferred
Stock to be cancelled in accordance with Section 1.5(e), and any Dissenting
Shares) immediately prior to the Effective Time, by virtue of the Merger and
without any action on the part of Parent, the Merger Sub, the Company or the
Shareholders, will be cancelled and extinguished, and each such share of Senior
Series A Preferred Stock will be converted into the right to receive an amount
in cash equal to the Senior Series A Preferred Stock Per Share Consideration and
each holder of a Certificate that immediately prior to the Effective Time
represented any such outstanding shares of Senior Series A Preferred Stock
(other than Dissenting Shares) shall cease to have any rights with respect
thereto, except the right to receive the Senior Series A Preferred Per Share
Consideration therefor, without any interest thereon, upon the surrender of such
Certificate in accordance with Section 2.4.  The amount of cash each Shareholder
is entitled to receive for the shares of Senior Series A Preferred Stock held by
such Shareholder will be rounded to the nearest cent and computed after
aggregating cash amounts for all shares of Senior Series A Preferred Stock held
by such Shareholder.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           As of the Effective Time, each share of Senior Preferred Stock
issued and outstanding (other than shares of Senior Preferred Stock to be
cancelled in accordance with Section 1.5(e), and any Dissenting Shares)
immediately prior to the Effective Time, by virtue of the Merger and without any
action on the part of Parent, the Merger Sub, the Company or the Shareholders,
will be cancelled and extinguished, and each such share of Senior Preferred
Stock will be converted into the right to receive an amount in cash equal to the
Senior Preferred Stock Per Share Consideration and each holder of a Certificate
that immediately prior to the Effective Time represented any such outstanding
shares of Senior Preferred Stock (other than Dissenting Shares) shall cease to
have any rights with respect thereto, except the right to receive the Senior
Preferred Stock Per Share Consideration therefor, without any interest thereon,
upon the surrender of such Certificate in accordance with Section 2.4.  The
amount of cash each Shareholder is entitled to receive for the shares of Senior
Preferred Stock held by such Shareholder will be rounded to the nearest cent and
computed after aggregating cash amounts for all shares of Senior Preferred Stock
held by such Shareholder.
 
(c)           As of the Effective Time, each share of Series A Preferred Stock
issued and outstanding (other than shares of Series A Preferred Stock to be
cancelled in accordance with Section 1.5(e), and any Dissenting Shares)
immediately prior to the Effective Time, by virtue of the Merger and without any
action on the part of Parent, the Merger Sub, the Company or the Shareholders,
will be cancelled and extinguished, and each such share of Series A Preferred
Stock will be converted into the right to receive an amount in cash equal to the
Series A Preferred Stock Per Share Consideration and each holder of a
Certificate that immediately prior to the Effective Time represented any such
outstanding Series A Preferred Stock (other than Dissenting Shares) shall cease
to have any rights with respect thereto, except the right to receive the Series
A Preferred Stock Per Share Consideration therefor, without any interest
thereon, upon the surrender of such Certificate in accordance with
Section 2.4.  The amount of cash each Shareholder is entitled to receive for the
shares of Series A Preferred Stock held by such Shareholder will be rounded to
the nearest cent and computed after aggregating cash amounts for all shares of
Series A Preferred Stock held by such Shareholder.
 
(d)           As of the Effective Time, each share of Common Stock issued and
outstanding (other than shares of Common Stock to be cancelled in accordance
with Section 1.5(e) hereof, and any Dissenting Shares) immediately prior to the
Effective Time, by virtue of the Merger and without any action on the part of
Parent, the Merger Sub, the Company or the Shareholders, will be cancelled and
extinguished, and each such share of Common Stock will be converted into the
right to receive an amount in cash equal to the Common Stock Per Share
Consideration and each holder of a Certificate that immediately prior to the
Effective Time represented any such outstanding shares of Common Stock (other
than Dissenting Shares) shall cease to have any rights with respect thereto,
except the right to receive the Common Stock Per Share Consideration therefor,
without any interest thereon, upon the surrender of such Certificate in
accordance with Section 2.4.  The amount of cash each Shareholder is entitled to
receive for the shares of Common Stock held by such Shareholder will be rounded
to the nearest cent and computed after aggregating cash amounts for all shares
of Common Stock held by such Shareholder.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           All shares of Company Stock that are issued and outstanding
immediately prior to the Effective Time and owned by any of Parent, Merger Sub
and any other Subsidiary of Parent and all shares of Company Stock held in the
treasury of the Company or owned by any Subsidiary of the Company shall
automatically be cancelled and retired and shall cease to exist, and no
consideration will be delivered in exchange therefor.
 
(f)           Notwithstanding anything else in this Agreement to the contrary,
any and all payments to the Shareholders contemplated by this Section 1.5 and
the other provisions of this Agreement shall be made subject to and in
accordance with the terms and conditions, including, without limitation, any
priority rights to payment, set forth in the Company’s Third Amended and
Restated Certificate of Incorporation dated as of September 13, 2006, as
supplemented by the Amended and Restated Certificate of Designation of the
Senior Preferred Stock of OF Air Holdings Corporation dated as of July 20, 2007,
and as further supplemented by the Certificate of Designation of the Senior
Series A Preferred Stock of OF Air Holdings Corporation dated as of May 29, 2009
(collectively, the “Company’s Charter”).
 
1.6           Conversion of Merger Sub Capital Stock.  As of the Effective Time,
each issued and outstanding share of capital stock of the Merger Sub will be
automatically and without any action on the part of any Person converted into
one validly issued, fully-paid and non-assessable share of common stock of the
Surviving Corporation.
 
1.7           Dissenter’s Rights.  Notwithstanding anything in this Agreement to
the contrary, shares of Company Stock (the “Dissenting Shares”) which are held
by a Shareholder who did not vote in favor of the Merger (or consent thereto in
writing), who is entitled to demand and properly demands appraisal of such
shares pursuant to, and who complies in all respects with, the provisions of
Section 262 of the DGCL (the “Dissenting Shareholders”), shall not be converted
into or be exchangeable for the right to receive the payments contemplated by
Section 1.5, but instead such Dissenting Shareholder shall be entitled to
payment of the fair value of such Dissenting Shares in accordance with the
provisions of Section 262 of the DGCL (and at the Effective Time, such
Dissenting Shares shall no longer be outstanding and shall automatically be
canceled and shall cease to exist, and such Dissenting Shareholder shall cease
to have any rights with respect thereto, except the right to receive the fair
value of such Dissenting Shares in accordance with the provisions of Section 262
of the DGCL), unless and until such Dissenting Shareholder shall have failed to
perfect or shall have effectively withdrawn or lost rights to appraisal under
the DGCL. If any Dissenting Shareholder shall have failed to perfect or shall
have effectively withdrawn or lost such right, such Dissenting Shareholder’s
Dissenting Shares shall thereupon be treated as if they had been converted into
and become exchangeable for the right to receive, as of the Effective Time, the
payments contemplated by Section 1.5, without any interest thereon.  The Company
shall give Parent (a) prompt notice of any written demands for appraisal of any
shares of Company Stock, attempted withdrawals of such demands and any other
instruments served pursuant to the DGCL and received by the Company relating to
stockholders’ rights of appraisal, and (b) the opportunity to participate in all
negotiations and Proceedings with respect to demands for appraisal under the
DGCL.  The Company shall not, except with the prior written consent of Parent,
voluntarily make any payment with respect to, or settle, or offer or agree to
settle, any such demand for payment or waive any failure by a Shareholder to
timely comply with the requirements of the DGCL to perfect or demand appraisal
rights.  Notwithstanding the foregoing, to the extent that Parent, the Surviving
Corporation or the Company (i) makes any payment or payments in respect of any
Dissenting Shares in excess of the consideration that otherwise would have been
payable in respect of such shares in accordance with this Agreement or
(ii) incurs any other reasonable costs or expenses, (including specifically, but
without limitation, reasonable attorneys’ fees, costs and expenses in connection
with any action or proceeding or in connection with any investigation) in
respect of any Dissenting Shares (excluding payments for such shares) (together
“Dissenting Share Payments”), Parent shall be entitled to recover under the
terms of Article 9 hereof the amount of such Dissenting Share Payments without
regard to the Deductible Amount.
 
 
4

--------------------------------------------------------------------------------

 
 
1.8           Treatment of Equity Awards.  Prior to the Effective Time, the
Company shall terminate the Company Option Plans and cause all outstanding
options, stock appreciation rights and other awards (the “Equity Awards”)
granted thereunder to be executed or cancelled.  The Company shall take all such
actions, including amending the Company Option Plans, as may be required to
facilitate the foregoing.  Payments, if any, made to effectuate the termination
of the Company Option Plans and the cancellation of the Equity Awards shall be
referred to herein as the “Equity Award Payments”.  For the avoidance of doubt,
no outstanding Equity Awards shall be assumed by Parent.
 
1.9           Change of Control Payments.  On the Closing Date, the Company
shall pay each employee, consultant and advisor the respective transaction bonus
amounts due and payable to such individual (collectively, the “Change of Control
Payments”) as set forth in Section 1.9 of the Company Disclosure Schedule.  The
Company shall be responsible for any income or employment tax withholding
required under the Code or any provision of state, local or foreign tax Law with
respect to the making of the Change of Control Payments.  To the extent that
amounts are so withheld, such withheld amounts shall be timely paid to the
appropriate Governmental Authority and shall be treated for all purposes of this
Agreement as having been paid to such employee, consultant and advisor.  The
Company shall make all payments in accordance with this Section 1.9 on the
Closing Date.
 
ARTICLE 2
PAYMENTS AT CLOSING; EXCHANGE PROCEDURES
 
2.1           Escrow Agreement.  At the Effective Time, Parent, the Shareholder
Representative and the Escrow Agent will execute and deliver the Escrow
Agreement in substantially the form attached hereto as Exhibit C (the “Escrow
Agreement”).  Pursuant to the provisions of the Escrow Agreement, the Escrow
Agent will establish an escrow account to hold the Escrow Amount in trust
pursuant to the Escrow Agreement free of any Encumbrance which amount, plus any
interest accrued thereon (collectively, the “Escrow Fund”), will be payable to
the Shareholders less any amounts disbursed for the payment of (i)
indemnification claims asserted pursuant to Article 9 plus any interest accrued
on such amount; and (ii) the Merger Consideration Overpayment Amount plus any
interest accrued on such amount, in accordance with the terms of this Agreement
and the Escrow Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
2.2           Payment of Closing Indebtedness and Company Transaction Expenses.
 
(a)           At least two (2) Business Days prior to the Closing Date, the
Company shall prepare and deliver to Parent (i) a statement setting forth the
Estimated Indebtedness (the “Indebtedness Statement”), (ii) an estimate of the
Closing Cash (the “Estimated Closing Cash”), and (iii) a list of all Company
Transaction Expenses owed to the applicable Representatives of the Company (the
“Transaction Expenses List”). Concurrently with the delivery of the Indebtedness
Statement, and the Transaction Expenses List, the Company shall provide Parent
with (A) customary pay-off letters, in form reasonably acceptable to Parent,
from all holders of the Indebtedness of the Company and its Subsidiaries as of
the Closing Date, which pay-off letters provide (I) the amount due, as of the
Closing Date, on such Indebtedness and (II) that upon payment of such amount,
such holder of Indebtedness shall release all Encumbrances securing such
Indebtedness and claims against the Company or its Subsidiaries and their
respective assets with respect to such Indebtedness (or such similar language
acceptable to Parent), and (B) wiring instructions for each Representative of
the Company to which Company Transaction Expenses are to be paid.
 
(b)           At the Effective Time, Parent shall, or shall cause the Surviving
Corporation to, pay (i) to the applicable holders of the Indebtedness of the
Company and its Subsidiaries as of the Closing Date, the applicable amounts as
set forth in the Indebtedness Statement; and (ii) to the applicable
Representatives of the Company, the applicable amounts as set forth in the
Transaction Expenses List.
 
2.3           Payments at Closing.  At the Effective Time, Parent will deposit
via wire transfer (a) the Closing Merger Consideration and the Shareholder
Representative Fund Amount with the Shareholder Representative and (b) the
Escrow Amount with the Escrow Agent.  Immediately following the Effective Time,
the Shareholder Representative will pay to the Shareholders their Pro Rata Share
of the Closing Merger Consideration, without interest, in accordance with the
provisions of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
2.4           Exchange Procedures.
 
(a)           Subject to Section 2.4(c), the Shareholder Representative shall
act as paying agent in effecting the exchange of cash for certificates which,
immediately prior to the Effective Time, represent shares of Company Stock
(“Certificates”) entitled to payment pursuant to Section 1.5.  In furtherance
thereof, the Shareholder Representative agrees to use commercially reasonable
efforts from the date of this Agreement to the Closing Date to secure (i) all
Certificates entitled to payment pursuant to Section 1.5 and (ii) the name,
current address and taxpayer identification number of each holder of any
Certificate. In the event the Shareholder Representative is not able to secure
substantially all Certificates from the holders thereof prior to the Closing
Date (together with the current address and taxpayer identification number of
such holders), the Shareholder Representative and Parent agree to negotiate in
good faith toward the execution of a mutually acceptable paying agent agreement
containing ordinary and customary terms.  Nonetheless, at the Effective Time,
Parent shall deliver the Closing Merger Consideration to the Shareholder
Representative in accordance with Section 2.3.  Subject to the Shareholder
Representative’s receipt of the Closing Merger Consideration in accordance with
the immediately preceding sentence, the Shareholder Representative shall pay to
each Shareholder, upon surrender to the Shareholder Representative of (a) such
Shareholder’s Certificate(s), duly endorsed in blank or accompanied by duly
executed stock powers, representing the number of shares of each class of
Company Stock held by such Shareholder and (b) a letter of transmittal, in form
and substance acceptable to the Shareholder Representative, duly executed by or
on behalf of such Shareholder, the amount of cash to which such Shareholder is
entitled under Section 1.5 and this Article 2.  Surrendered Certificates shall
forthwith be canceled.  After the Effective Time, the holders of Certificates
evidencing ownership of shares of Company Stock outstanding immediately prior to
the Effective Time shall cease to have any rights with respect to such shares of
Company Stock, except as otherwise provided for herein or by applicable
law.  Until so surrendered and exchanged, each such Certificate shall represent
solely the right to receive the portion of the Closing Merger Consideration and
any additional Merger Consideration payable pursuant to this Agreement
attributable to such share of Company Stock formerly represented by such
Certificate (subject to Section 2.4(d)), except with respect to rights
applicable to Dissenting Shares, and the Surviving Corporation shall not be
required to pay the holder thereof the cash to which such holder would otherwise
have been entitled.  Notwithstanding the foregoing, if any such Certificate
shall have been lost, stolen or destroyed, then, upon the making of an affidavit
of such fact by the Person claiming such Certificate to be lost, stolen or
destroyed and, if required by Parent, upon the posting by such Person of a bond
in such reasonable amount as Parent may direct as indemnity against any claim
that may be made against Parent, the Surviving Corporation or the Shareholder
Representative with respect to such Certificate (provided that, if such Person
is a financial institution or other institutional investor, its own agreement
shall be satisfactory), the Shareholder Representative shall issue, in exchange
for such lost, stolen or destroyed Certificate, the portion of the Closing
Merger Consideration and any additional Merger Consideration payable pursuant to
this Agreement attributable to such share of Company Stock formerly represented
by such Certificate.
 
(b)           Payment of the Merger Consideration shall be deemed to have been
paid in full satisfaction of all rights pertaining to the Company Stock and
theretofore represented by such Certificates.  At the Effective Time, the stock
transfer books of the Company shall be closed, and there shall be no further
registration of transfers on the stock transfer books of the Surviving
Corporation of the Company Stock that was outstanding immediately prior to the
Effective Time.  If, after the Effective Time, valid Certificates are presented
to the Surviving Corporation or the Shareholder Representative for any reason,
they shall be canceled and exchanged as provided in this Section 2.4.
 
(c)           At any time following the expiration of one hundred twenty (120)
days after the Effective Time, Parent shall be entitled to require the
Shareholder Representative to deliver to the Surviving Corporation, and, whether
or not so required by Parent, the Shareholder Representative shall be entitled
to deliver to the Surviving Corporation, all (but not less than all) of the
Closing Merger Consideration that had been delivered to the Shareholder
Representative and that has not been disbursed to holders of Certificates;
thereafter, the Shareholder Representative shall have no further obligations
under this Section 2.4 and such holders shall be entitled to look solely to
Parent and the Surviving Corporation (subject to any applicable abandoned
property, escheat or similar Law), only as general creditors thereof, with
respect to the Merger Consideration payable upon due surrender of their
Certificates, without any interest thereon. Notwithstanding the foregoing, none
of Parent, the Merger Sub, the Surviving Corporation or the Shareholder
Representative shall be liable to any Person in respect of any cash delivered to
a public official pursuant to any applicable abandoned property, escheat or
similar Law.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any implication to the contrary contained in this
Agreement, prior to delivery of any Closing Merger Consideration to the
Shareholder Representative, Parent shall, or shall cause the Surviving
Corporation to, deduct and withhold from the Closing Merger Consideration
otherwise payable to any holder of Certificates pursuant to this Agreement such
amounts as are required to be deducted or withheld with respect to the making of
such payment under the Code or any applicable Law; it being agreed by the
parties hereto that the Shareholder Representative, as paying agent for Parent
and the Surviving Corporation, shall have no obligation to make any such
deductions or withholdings and shall have no liability with respect
thereto.  Parent shall properly and timely pay to the proper Governmental
Authority any amounts so deducted or withheld.  To the extent that amounts are
so deducted or withheld, such amounts shall be treated for all purposes of this
Agreement as having been paid to the Person to whom such amounts would otherwise
have been paid.
 
2.5           Taking of Necessary Action; Further Action.  If, at any time after
the Effective Time, any further action is necessary or desirable to carry out
the purposes of this Agreement and to vest Parent with control over, and to vest
the Surviving Corporation with full right, title and possession to, all assets,
property, rights, privileges, powers and franchises of the Company except for
the Excluded Assets and Liabilities, the officers and directors of the Company
and the Shareholder Representative will and are hereby authorized to, in the
name of their respective corporations or otherwise, take all such lawful and
necessary action as may be requested by Parent.
 
2.6           Merger Consideration Adjustments.
 
(a)           At least two (2) Business Days prior to the Closing Date, the
Company shall prepare (or cause to be prepared), issue and deliver to Parent its
good faith estimate of: (i) balance sheet of the Company setting forth the
assets and liabilities of the Company as of the Effective Time (the “Estimated
Closing Balance Sheet”), and (ii) the Net Working Capital (the “Estimated Net
Working Capital”).  Parent and its Representatives shall have the right to
review and copy the computations and work papers (including accountants’ work
papers) and the Company’s underlying books and records used in connection with
the Company’s computation and preparation of its proposed drafts of the
Estimated Closing Balance Sheet and the Estimated Net Working Capital.  If
Parent disputes the Estimated Closing Balance Sheet (or any portion thereof) or
the Estimated Net Working Capital prior to the Closing, then Parent and the
Company will negotiate in good faith to resolve any such dispute at or prior to
Closing, but the resolution of any such dispute is not a condition to
Closing.  Each of the Estimated Closing Balance Sheet and the Estimated Net
Working Capital shall be prepared in accordance with the methodology and the
accounting principles set forth in Exhibit D (the “Merger Consideration
Adjustment Methodology”).  In the event the Estimated Net Working Capital (i)
exceeds the Net Working Capital Target, then the Closing Merger Consideration
shall be increased, dollar for dollar, by the amount that the Estimated Net
Working Capital exceeds the Net Working Capital Target; or (ii) is less than the
Net Working Capital Target, then the Closing Merger Consideration shall be
decreased, dollar for dollar, by the amount that the Net Working Capital Target
exceeds the Estimated Net Working Capital (with such adjustment amount under (i)
and (ii) of the preceding sentence immediately above being the “Working Capital
Adjustment Amount”).
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           As promptly as practicable, but in no event later than sixty (60)
days following the Closing Date, Parent shall, in good faith, prepare (or cause
to be prepared), issue and deliver to the Shareholder Representative its
proposed: (i) balance sheet of the Company setting forth the assets and
liabilities of the Company as of the Effective Time (as finalized in accordance
with Section 2.6(d), the “Closing Balance Sheet”), (ii) statement of the
calculation of the Net Working Capital (as finalized in accordance with Section
2.6(d), the “Net Working Capital Statement”), and (iii) statement of the
calculation of the Merger Consideration Adjustment Amount (as finalized in
accordance with Section 2.6(d), the “Adjustment Amount Statement”).  The
Shareholder Representative and its Representatives shall have the right to
review and copy the computations and work papers (including accountants’ work
papers) and the Surviving Corporation’s underlying books and records used in
connection with Parent’s computation and preparation of its proposed drafts of
the Closing Balance Sheet, the Net Working Capital Statement and the Adjustment
Amount Statement.  Each of the Closing Balance Sheet, the Net Working Capital
Statement and the Adjustment Amount Statement shall be prepared in accordance
with the Merger Consideration Adjustment Methodology.
 
(c)           Within thirty (30) days following Parent’s delivery of its
proposed Closing Balance Sheet, Net Working Capital Statement and Adjustment
Amount Statement, the Shareholder Representative shall, in a written notice to
Parent, either accept Parent’s proposed Closing Balance Sheet, Net Working
Capital Statement and Adjustment Amount Statement, or, in the event that the
Shareholder Representative believes that Parent’s proposed Closing Balance
Sheet, Net Working Capital Statement and/or Adjustment Amount Statement were not
prepared in accordance with the Merger Consideration Adjustment Methodology,
deliver a notice (a “Dispute Notice”) in writing prior to the expiration of such
thirty (30) day period.  The Dispute Notice shall describe in reasonable detail
any proposed adjustments to Parent’s proposed Closing Balance Sheet, Net Working
Capital Statement and/or Adjustment Amount Statement which the Shareholder
Representative believes should be made and the basis therefor.  If the
Shareholder Representative has not delivered such notice of proposed adjustments
within such thirty (30) day period, the Shareholder Representative will be
deemed to have accepted Parent’s proposed Closing Balance Sheet, Net Working
Capital Statement and Adjustment Amount Statement and such statements shall be
final, binding, conclusive and non-appealable.
 
(d)           If the Shareholder Representative delivers a Dispute Notice to
Parent in a timely manner pursuant to Section 2.6(c) above, then the Shareholder
Representative and Parent shall negotiate in good faith to resolve any dispute
over the Shareholder Representative’s proposed adjustments to Parent’s proposed
Closing Balance Sheet, Net Working Capital Statement and/or Adjustment Amount
Statement, provided that if any such dispute is not fully resolved within
fifteen (15) days following delivery by the Shareholder Representative of the
Dispute Notice (or such longer period as Parent and the Shareholder
Representative may mutually agree in writing), then at the request of either the
Shareholder Representative or Parent, such dispute shall be submitted to the CPA
Firm to resolve any remaining dispute over the Shareholder Representative’s
proposed adjustments in accordance with the Merger Consideration Adjustment
Methodology, which resolution shall be final, binding, conclusive and
non-appealable.  The CPA Firm shall be instructed to deliver its written
determination not later than the thirtieth (30th) day after the dispute is
referred to the CPA Firm.  The CPA Firm shall address only those items in
dispute and may not assign a value greater than the greatest value for such item
claimed by either party or smaller than the smallest value for such item claimed
by either party.  The CPA Firm’s fees and expenses shall be allocated to the
Shareholders from the Shareholder Representative Fund Amount, on the one hand,
and Parent and the Surviving Corporation, on the other hand, based on the
inverse of the percentage that the CPA Firm’s determination (before such
allocation) bears to the total amount of the total items in dispute as
originally submitted to the CPA Firm.  For example, should the items in dispute
total in amount to One Thousand Dollars ($1,000) and the CPA Firm awards Six
Hundred Dollars ($600) in favor of the Shareholder Representative’s position,
sixty percent (60%) of the costs of its review would be borne by Parent and
forty percent (40%) of the costs would be borne by the Shareholders from the
Shareholder Representative Fund Amount.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           The Closing Balance Sheet, the Net Working Capital Statement and
the Adjustment Amount Statement shall become final and binding on all parties
upon the earliest of (i) the Shareholder Representative’s delivery of written
notice to Parent of its acceptance of Parent’s proposals thereof, (ii) the
Shareholder Representative’s failure to deliver a Dispute Notice within the
thirty (30) day period specified in Section 2.6(c) above, (iii) the mutual
written agreement of the Shareholder Representative and Parent with respect to
any of the Shareholder Representative’s proposed adjustments to Parent’s
proposals thereof, or (iv) the CPA Firm’s final resolution of any disputes
submitted to the CPA Firm with respect to the Shareholder Representative’s
proposed adjustments to Parent’s proposals thereof.  For purposes hereof, (A)
the “Final Net Working Capital” shall mean the Net Working Capital as reflected
on the Net Working Capital Statement, (B) the “Final Indebtedness” shall mean
the value of the Indebtedness set forth on the Closing Balance Sheet and (C) the
“Final Closing Cash” shall mean the value of the Closing Cash set forth on the
Closing Balance Sheet, in each case, as deemed final pursuant to this Section
2.6(e).
 
(f)            Promptly, but no later than three (3) Business Days after the
final determination of the Closing Balance Sheet, the Net Working Capital
Statement and the Adjustment Amount Statement:
 
(i)           if the Merger Consideration Adjustment Amount is a negative number
(the “Merger Consideration Overpayment Amount”), then Parent and the Shareholder
Representative shall execute and deliver to the Escrow Agent a joint written
instruction instructing the Escrow Agent to distribute to the Surviving
Corporation out of the Escrow Fund an amount equal to the Merger Consideration
Overpayment Amount plus any accrued interest on such amount.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)           if the Merger Consideration Adjustment Amount is a positive
number, then Parent and Surviving Corporation shall be, jointly and severally,
obligated to pay to the Shareholder Representative an amount equal to the Merger
Consideration Adjustment Amount, for payment to the Shareholders in accordance
with Section 1.5 and Section 2.4 of this Agreement.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PRINCIPAL SHAREHOLDER
 
The Company and the Principal Shareholder, jointly and severally, represent and
warrant to Parent and the Merger Sub as of the date of this Agreement and as of
the Closing Date as follows, except as set forth in the Company disclosure
schedule attached hereto (the “Company Disclosure Schedule”):
 
3.1           Corporate Matters.
 
(a)           The Company and each of its Subsidiaries is duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is incorporated and has all requisite corporate power and authority to
own, lease and operate its properties and assets and to conduct its business as
presently conducted.  The Company and each of its Subsidiaries is duly
authorized or qualified to transact business as a foreign corporation and, where
applicable as a legal concept, is in good standing as a foreign corporation in
each jurisdiction in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, require such
qualification, except where the failure to be so qualified would not reasonably
be expected to have a Material Adverse Effect on the Company.  Section 3.1(a) of
the Company Disclosure Schedule lists the states in which the Company and each
of its Subsidiaries are qualified to do business as foreign corporations.
 
(b)           Section 3.1(b) of the Company Disclosure Schedule lists all
Subsidiaries of the Company together with the record and beneficial owners of
all of the outstanding shares of capital stock of each of the
Subsidiaries.  Except as set forth in Section 3.1(b) of the Company Disclosure
Schedule, neither the Company nor any of the Subsidiaries of the Company own any
capital stock or other equity or ownership or proprietary interest in any
corporation, partnership, association, trust, joint venture or other entity.
 
(c)           The Company has delivered to Parent correct and complete copies of
its certificate of incorporation and bylaws (the “Company Charter Documents”)
and correct and complete copies of the certificates of incorporation and bylaws
(or comparable organizational documents) of each of its Subsidiaries (the
“Subsidiary Organizational Documents”), in each case as amended to the date of
this Agreement.  All such Company Charter Documents and Subsidiary
Organizational Documents are in full force and effect and neither the Company
nor any of its Subsidiaries is in violation of any of their respective
provisions.
 
3.2           Authority and Enforceability.
 
(a)           The Company has all requisite corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
the Company is a party and, subject only to the Company Shareholder Approval, to
perform the Company’s obligations under this Agreement and each such Ancillary
Agreement to which it is a party and to consummate the Merger.  The execution,
delivery and performance by the Company of this Agreement and any Ancillary
Agreement to which it is a party, and the consummation by the Company of the
Merger, have been duly authorized and approved by the board of directors of the
Company and, except for obtaining the Company Shareholder Approval, no other
corporate action on the part of the Company is necessary to authorize the
execution, delivery and performance by the Company of this Agreement and any
Ancillary Agreement to which it is a party, and the consummation by the Company
of the Merger.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           The Company’s board of directors, at a meeting duly called and
held, has unanimously (i) determined that this Agreement and the Transactions,
including the Merger, are in the best interests of the Company and the
Shareholders,  (ii) approved and declared advisable this Agreement and the
Transactions, including the Merger, and (iii) resolved to recommend that the
Shareholders of the Company adopt this Agreement and approve the Merger and the
Transactions thereby ((i), (ii), and (iii) being referred to collectively as the
“Company Board Recommendation”).  The requisite stockholder vote necessary to
approve this Agreement, the Certificate of Merger, the Merger and the
transactions contemplated hereby pursuant to the terms and conditions of the
Company Charter Documents and any Material Contract is a majority of the issued
and outstanding Company Stock, and no additional or separate class vote is
required to approve such transactions.
 
(c)           The Company has duly and validly executed and delivered this
Agreement and, at or prior to the Closing, will have duly and validly executed
and delivered each Ancillary Agreement to which it is a party.  Assuming the due
authorization, execution and delivery by Parent and the Merger Sub of this
Agreement and each Ancillary Agreement to which each is a party, this Agreement
constitutes, and after the Closing, each Ancillary Agreement to which the
Company is a party will constitute, the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to (i) Laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (ii) rules of Law governing specific performance,
injunctive relief and other equitable remedies (the “Bankruptcy and Equity
Exception”).
 
3.3           No Conflict; Governmental Approvals, Filings and Consents.
 
(a)           Except as set forth in Section 3.3(a) of the Company Disclosure
Schedule, neither the execution and delivery of this Agreement by the Company,
nor the consummation or performance by the Company of the Transactions, will (i)
violate any provision of the Company Charter Documents or the Subsidiary
Organizational Documents, (ii) violate or conflict with, or result (with the
giving of notice or lapse of time or both) in a violation of or constitute a
default (or give rise to any right of termination, cancellation or acceleration)
under any Contract to which the Company or any of its Subsidiaries is a party or
by which the Company or any of its Subsidiaries is bound or by which any of
their respective properties or assets is subject, (iii) result in the imposition
or creation of any Lien upon the assets and properties of the Company or any of
its Subsidiaries, (iv) cause the Company or any of its Subsidiaries to become
subject to, or to become liable for the payment of, any Tax, (v) violate any Law
or Governmental Order applicable to the Company, any of its Subsidiaries or any
of their respective properties or assets, or (vi) violate, conflict with,
impair, result in the cancellation, suspension, or restriction of any Aviation
Authorization, except in the case of clauses (ii) and (vi) for any such
conflicts, violations, defaults or other occurrences that would not reasonably
be expected to have a Material Adverse Effect on the Company or any Subsidiary.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Section 3.3(b) of the Company Disclosure
Schedule and except for filings and/or notices pursuant to or required by (i)
the DGCL, including the filing of the Certificate of Merger with the Secretary
of State of the State of Delaware, (ii) the HSR Act, and (iii) the licenses,
permits and authorizations issued in connection with any Government Programs, no
consents, waivers, or approvals of, or filings, declarations or registrations
with, any Governmental Authority or any Aviation Authority are necessary for the
execution, delivery and performance of this Agreement or any Ancillary Agreement
by the Company or the Principal Shareholder and the consummation by the Company
or the Principal Shareholder of the Transactions, other than such other
consents, waivers, approvals, filings, declarations or registrations that, if
not obtained, made or given, would not reasonably be expected to impair in any
material respect the ability of the Company to perform its obligations
hereunder, or prevent or materially impede, interfere with, hinder or delay the
consummation of the Transactions.
 
3.4           Capitalization and Ownership.
 
(a)           The authorized capital stock of the Company consists of (i)
2,500,000 shares of Common Stock, of which 1,893,854 shares are issued and
outstanding and 380,977 shares are held by the Company as treasury stock, (ii)
200,000 shares of preferred stock of the Company, par value $0.01 per share
(“Preferred Stock”): (a) 100,000 shares of Preferred Stock has been designated
Series A Preferred Stock, of which 80,263 shares are issued and outstanding and
718 shares are held by the Company as treasury stock, (b) 36,000 shares of
Preferred Stock has been designated Senior Preferred Stock, of which 17,850
shares are issued and outstanding, and (c) 15,000 shares of Preferred Stock has
been designated Senior Series A Preferred Stock, of which 7,000 shares are
issued and outstanding.  Section 3.4(a) of the Company Disclosure Schedule sets
forth, the amount of Company Stock held by each Shareholder, together with the
domicile address of such Shareholder. The Company has no other capital stock
authorized, issued or outstanding. All of the outstanding shares of the Company
Stock are duly authorized, validly issued, fully paid and non-assessable and
have been issued in accordance with the Company Charter Documents. The
outstanding shares of Company Stock were not issued in violation of, and are not
subject to, any preemptive rights and are free from any restrictions on
transfer, except for restrictions imposed by Federal or state securities or
“blue sky” Laws.  None of the outstanding shares of the Company’s capital stock
was issued in violation of the Securities Act of 1933, as amended, or applicable
state securities Laws.  There are no bonds, debentures, notes or other
Indebtedness of any type whatsoever of the Company having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which any shareholders of the Company may vote.  Except as set
forth in Section 3.4(a) of the Company Disclosure Schedule, except for the
Equity Awards granted under the Company Option Plans and except for rights
granted to Parent under this Agreement, there are no outstanding options,
warrants, calls, demands, stock appreciation rights, Contracts or other rights
of any nature to purchase, obtain or acquire or otherwise relating to, or any
outstanding securities or obligations convertible into or exchangeable for, or
any voting agreements with respect to, any shares of capital stock of the
Company or any other securities of the Company and the Company is not obligated,
pursuant to any securities, options, warrants, calls, demands, Contracts or
other rights of any nature or otherwise, now or in the future, contingently or
otherwise, to issue, deliver, sell, purchase or redeem any capital stock of the
Company, any other securities of the Company or any interest in or assets of the
Company to or from any Person or to issue, deliver, sell, purchase or redeem any
stock appreciation rights or other Contracts of the Company relating to any
capital stock or other securities of the Company to or from any Person.  Except
for the Company Option Plans, the Company has never adopted, sponsored or
maintained any stock option plan or any other plan or agreement providing for
equity compensation to any Person.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           The authorized and outstanding capital stock of the Subsidiaries
of the Company is set forth in Section 3.4(b) of the Company Disclosure
Schedule.  No Subsidiary has other capital stock authorized, issued or
outstanding.  All of the outstanding shares of capital stock of the Subsidiaries
of the Company are duly authorized, validly issued, fully paid and
non-assessable and have been issued in accordance with the Subsidiary
Organizational Documents.  The outstanding shares of capital stock of each
Subsidiary was not issued in violation of, and are not subject to, any
preemptive rights and are free from any restrictions on transfer, except for
restrictions imposed by Federal or state securities or “blue sky” Laws.  None of
the outstanding shares of capital stock of any Subsidiaries was issued in
violation of the Securities Act of 1933, as amended, or applicable state
securities Laws.  There are no bonds, debentures, notes or other indebtedness of
any type whatsoever of the Subsidiaries of the Company having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which any shareholders of any Subsidiary of the Company may
vote.  Except as set forth in Section 3.4(b) of the Company Disclosure Schedule,
there are no outstanding options, warrants, calls, demands, stock appreciation
rights, Contracts or other rights of any nature to purchase, obtain or acquire
or otherwise relating to, or any outstanding securities or obligations
convertible into or exchangeable for, or any voting agreements with respect to,
any shares of capital stock of the Subsidiaries of the Company or any other
securities of the Subsidiaries of the Company and none of the Subsidiaries of
the Company is obligated, pursuant to any securities, options, warrants, calls,
demands, Contracts or other rights of any nature or otherwise, now or in the
future, contingently or otherwise, to issue, deliver, sell, purchase or redeem
any capital stock of the Subsidiaries of the Company, any other securities of
the Subsidiaries of the Company or any interest in or assets of the Subsidiaries
of the Company to or from any Person or to issue, deliver, sell, purchase or
redeem any stock appreciation rights or other Contracts of the Subsidiaries of
the Company relating to any capital stock or other securities of the
Subsidiaries of the Company to or from any Person.
 
3.5           Financial Statements.  The Company has delivered to Parent the
audited consolidated balance sheet and the audited consolidated statement of
operations and changes in shareholders’ equity and cash flows of the Company and
its Subsidiaries for the year ended March 31, 2010 (the “Annual Financial
Statements”), and the unaudited consolidated balance sheet as of March 31, 2011
and the unaudited consolidated statement of operations for the twelve (12) month
period ended March 31, 2011 (the “Interim Financial Statements” and,
collectively with the Annual Financial Statements, the “Financial
Statements”).  The Financial Statements are true and correct in all material
respects and have been prepared in accordance with GAAP, consistently applied
throughout the periods covered by such Financial Statements, subject, in the
case of the Interim Financial Statements, to lack of footnotes (that, if
presented, would not differ materially from those included in the Annual
Financial Statements).  The Financial Statements fairly present, in all material
respects, the financial condition and the results of operations of the Company
and its Subsidiaries as of the dates thereof and for the periods covered
thereby, subject, in the case of the Interim Financial Statements, to normal
year-end adjustments (the effect of which will not, individually or in the
aggregate, be materially adverse).  No financial statements of any Person other
than the Company and each of its Subsidiaries are required by GAAP to be
included in the consolidated financial statements of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
3.6           Books and Records; Internal Controls.
 
(a)           The minute books, stock record books (including any stock
ledgers), financial books and records, personnel records, tax records and
related work papers, sales accounting records and all aviation-related records
of the Company and its Subsidiaries (collectively, the “Books and Records”), all
of which have been made available to Parent, are true, correct and complete,
accurately and fairly reflect, in all material respects, the business activities
of the Company and each Subsidiary.  At the Effective Time, all such books and
records will be in the possession of the Company or its agents.
 
(b)           The Company maintains accurate Books and Records reflecting its
assets and Liabilities and maintains proper and adequate internal accounting
controls that provide assurance that (i) material transactions are executed with
management’s authorization, (ii) transactions are recorded as necessary to
permit preparation of the Company’s financial statements and to maintain
accountability for the Company’s assets, (iii) access to the Company’s material
assets is permitted only in accordance with management’s authorization, (iv) the
reporting of the Company’s material assets is compared with existing material
assets at regular intervals and (v) accounts, notes and other receivables and
inventory are recorded accurately in all material respects, and proper and
adequate procedures are implemented to effect the collection thereof on a timely
basis.
 
(c)           Except as set forth in Section 3.6(c) of the Company Disclosure
Schedule, since March 31, 2009 neither the Company nor the Principal Shareholder
has received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, that the accounting or
auditing practices, procedures, methodologies or methods of the Company or its
internal accounting controls are faulty, improper, fraudulent, deficient or
questionable, including any material complaint, allegation, assertion or claim
that the Company has engaged in questionable accounting or auditing practices.
 
3.7           Accounts Receivable.  The accounts receivable reflected in the
balance sheet included in the Interim Financial Statements are (i) valid
receivables arising from bona fide transactions in the ordinary course of
business consistent with past practice, (ii) carried at values determined in
accordance with GAAP consistently applied; and (iii) collectible except to the
extent of reserves therefor set forth in the balance sheet in the Interim
Financial Statements or, for receivables arising subsequent to the date of such
balance sheet, as reflected in the books and records of the Company.  Except as
set forth in Section 3.7 of the Company Disclosure Schedule, (i) all accounts
receivable are owed to the Company free and clear of any Encumbrances (other
than Permitted Encumbrances); (ii) none of such accounts receivable is subject
to any contractual offset rights or claims of offsets; and (iii) none of the
obligors of such accounts receivable has given written notice that it has
refused to pay the full amount or any portion thereof, except, in the case of
clauses (ii) and (iii), in the ordinary course of business consistent with past
practices and which are taken into account with respect to the reserves set
forth in the balance sheet in the Interim Financial Statements.  Section 3.7 of
the Company Disclosure Schedule contains a complete and accurate list of all
accounts receivable as of the date of the Interim Financial Statements, and sets
forth the aging of such accounts receivable.
 
 
15

--------------------------------------------------------------------------------

 
 
3.8           Inventories.  Except as has been reserved against in the balance
sheet included in the Interim Financial Statements, all of the inventory
recorded in the balance sheet included in the Interim Financial Statements (i)
is free of any defect on deficiency in design, material or workmanship, (ii) is
in merchantable and undamaged condition, and (iii) is not obsolete and is in
saleable and usable condition, with such exceptions since the date of the
Interim Financial Statements as may arise in the ordinary course of
business.  The inventory levels maintained by the Company comply in all material
respects with all applicable rules and regulations promulgated by the applicable
Aviation Authority.  Neither the Company nor any Subsidiary is in possession of
any inventory not owned by the Company or such Subsidiary except normal
transactional exchanges cores and rentals, certain work in process that the
Company has been authorized to maintain as a bailee pursuant to the terms of
those contracts listed on Schedule 3.8 of the Company Disclosure Schedule and
such other consignment inventory listed on Schedule 3.8 of the Company
Disclosure Schedule.
 
3.9           No Undisclosed Liabilities.  Except as set forth in Section 3.9 of
the Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
has any Liabilities except for (a) Liabilities reflected on the Interim
Financial Statements or in Section 3.9 of the Company Disclosure Schedule, (b)
Liabilities incurred in the ordinary course of business after the date of the
Interim Financial Statements, and (c) Liabilities incurred in connection with
the negotiation of this Agreement, the Ancillary Agreements and the
Transactions.  Except as set forth on the balance sheet of the Interim Financial
Statements, in Section 3.9 of the Company Disclosure Schedule, or the
Indebtedness Statement, neither the Company nor any of its Subsidiaries has any
outstanding Indebtedness as of the date hereof.
 
3.10         Absence of Certain Changes and Events.  Except as set forth in
Section 3.10 of the Company Disclosure Schedule, since March 31, 2011 (a) the
Company and each Subsidiary have operated the Business in the ordinary course
consistent with past practice; (b) neither the Business nor the Company or any
Subsidiary have suffered any change, event or condition which has had or could
reasonably be expected to have a Material Adverse Effect on the assets and
properties of the Company, any Subsidiary or the Business; and (c) neither the
Company nor any Subsidiary has (i) acquired or disposed of any material assets
or engaged in any material transaction for or relating to the Business other
than in the ordinary course of business or as expressly contemplated by the
terms of this Agreement; (ii) increased benefits or Company Plan costs or
changed bonus, insurance, compensation, wages, salary or other compensation or
other employee benefits for employees other than in the ordinary course of
business; (iii) waived any rights of substantial value which, singly or in the
aggregate, are material to the Business; (iv) borrowed or agreed to borrow in
the conduct of the Business any funds other than through existing credit
relationships; (v) pledged or mortgaged or agreed to pledge or mortgage any of
the assets or properties of the Company and/or any Subsidiary; (vi) made or
committed to make in connection with the Business any capital expenditures
(other than in the ordinary course of business) in excess of $50,000
individually, or $150,000 in the aggregate, or incur any Liability (other than
in the ordinary course of business) in excess of $50,000; (vii) made any loans
to the officers or directors (except for ordinary course of business advances
for out-of-pocket expenses incurred in the conduct of the Business) of the
Company and/or any Subsidiary; (viii) altered its existing Real Property Leases
or entered into any agreement to lease, purchase, or otherwise occupy real
property in the conduct of the Business; (ix) permit any of the Aviation
Authorizations to lapse or to be abandoned, dedicated, or disclaimed, failed to
perform or make any material filings, recordings, or similar actions or filings
applicable to any of the Aviation Authorizations, or failed to pay any and all
fees, fines and Taxes required to maintain and protect the Company or any such
Subsidiary’s interest in each and every of the Aviation Authorizations, (x)
made, rescinded or revoked any Tax election, filed any amended Tax Returns,
entered into any closing agreement with respect to Taxes, settled any Tax claim
or assessment or surrendered any right to claim a refund of Taxes or obtain or
apply for any Tax ruling, (xi) closed any CBM Bases set forth in Section
3.14(a)(xvi) of the Company Disclosure Schedule; (xii) ceased providing
Traditional-Based Services to any of the HBM Bases set forth in Section
3.14(a)(xvi) of the Company Disclosure Schedule, or received written notice of
the intention of any other Person to cancel, terminate or amend any material
terms of any Traditional-Based Services with the Company or any Subsidiary; or
to the actual knowledge of the executive officers of the Company and the
principals of the Principal Shareholder, no person has threatened to cancel,
terminate or amend any material terms of any Traditional-Based Services with the
Company or any Subsidiary; terminate; or (xiii) agreed to do any of the
foregoing.  In addition to the foregoing, none of the creditors listed on the
Indebtedness Statement have agreed to permit the Company or any of its
Subsidiaries to repay the principal of any such Indebtedness for less than par
value in connection with the consummation of the Transactions.
 
 
16

--------------------------------------------------------------------------------

 
 
3.11         Personal Property.
 
(a)           The Company and its Subsidiaries have good and valid title to all
of the material personal properties and assets, tangible and intangible, that
they purport to own, and valid leasehold interests in all of the material
personal properties and assets that they purport to lease, in each case
including the personal properties and assets reflected on the Interim Financial
Statements, but excluding any personal property or assets that are no longer
used or useful for the conduct of the business of the Company and its
Subsidiaries as presently conducted or that have been sold or otherwise disposed
of in the ordinary course of business since the date of the Interim Financial
Statements, all of which are listed in Section 3.11 of the Company Disclosure
Schedule.  All such properties and assets are free and clear of all
Encumbrances, other than Permitted Encumbrances.  All such properties and
assets, taken as a whole, are sufficient in all material respects for the
conduct by the Company and its Subsidiaries of the Business as presently
conducted.  There are no contractual or legal restrictions that preclude or
restrict the ability to use any Aviation Authorization or other personal
property owned, held, or leased by the Company or any Subsidiary for the
purposes for which it is currently being used except for such restrictions which
could not reasonably be expected to have a Material Adverse Effect.
 
(b)           All material machinery, equipment and tangible assets of the
Company and any Subsidiary being used in the operation of the Business are in
good operating condition, working order and maintained and serviced, all as
necessary and as required by the applicable Aviation Authorizations, all
applicable Laws, and manufacturers’ manuals and specifications (subject to
routine maintenance and repair for similar assets of like age and consistent
with past practices of the Business), fit for their particular purpose, and are
usable in the conduct of the Business.  The maintenance and other records kept
for each piece of material machinery, equipment, and tangible asset are true,
correct, accurate, complete, and current in all material respects as required by
the Aviation Authorizations, all applicable Laws, and manufacturers’ manuals and
specifications.
 
 
17

--------------------------------------------------------------------------------

 
 
3.12         Real Property.
 
(a)           Section 3.12 of the Company Disclosure Schedule sets forth a
complete and accurate list of (i) all real property that the Company or any of
its Subsidiaries uses or occupies pursuant to a lease, sublease, license or
similar agreement (the “Leased Real Property”) and (ii) each parcel of real
property in which the Company or any of its Subsidiaries holds legal or
equitable title (the “Owned Real Property”).  The Owned Real Property and the
Leased Real Property together with, to the extent leased to or owned by the
Company or any of its Subsidiaries, all buildings, structures, fixtures,
equipment, easements and improvements located thereon and appurtenances, rights
and interests relating thereto, are collectively referred to herein as the “Real
Property”.  The Real Property constitutes all of the real property owned,
leased, occupied or otherwise utilized in connection with the Business.
 
(b)           With respect to each Leased Real Property, Section 3.12(a) of the
Company Disclosure Schedule sets forth (i) the physical address of the Leased
Real Property, (ii) the name of the tenant or licensee using or occupying the
Leased Real Property, (iii) the name and date of the applicable lease, sublease,
license, or similar agreement, (iv) the expiration date of the applicable lease,
sublease, license, or similar agreement, and (v) the current monthly rental rate
payable thereunder.
 
(c)           With respect to each Owned Real Property, Section 3.12(a) of the
Company Disclosure Schedule sets forth the physical address and full legal
description of the Owned Real Property.
 
(d)           The Company and its Subsidiaries, as the case may be, hold (i)
good and marketable fee simple title to the Owned Real Property and (ii) valid
leasehold interests in the Leased Real Property, in each case, free and clear of
any Encumbrances other than Permitted Encumbrances.  None of the activities of
the Company or any of its Subsidiaries on the Real Property encroaches upon the
property of any Person or easements or rights-of-way in favor of any Person in
any material respect.  Neither the Company nor any of its Subsidiaries have
received written notice of any pending or contemplated condemnation or eminent
domain proceeding affecting the Real Property and, to the Knowledge of the
Company and the Principal Shareholder, no such condemnation or eminent domain
Proceedings are threatened.  To the Knowledge of the Company and the Principal
Shareholder, no Person other than the Company or its Subsidiaries has any right
to use, occupy or lease any of the Real Property.  Other than the Company and
its Subsidiaries, there are no Persons in possession of any portion of the Real
Property as lessees, subtenants, tenants, licensees or trespassers.
 
(e)           The Company has delivered to Parent a true and complete copy of
each Real Property Lease.  With respect to each of the Real Property Leases: (i)
such Real Property Lease is legal, valid, binding, enforceable and in full force
and effect; (ii) the transactions contemplated by this Agreement shall not
result in a breach of or default under such Real Property Lease; (iii) neither
the Company or any of its Subsidiaries, as the case may be, nor, to the
Knowledge of the Company and the Principal Shareholder, any other party to such
Real Property Lease is in material breach or default under such Real Property
Lease; (iv) no party to such Real Property Lease has repudiated any term
thereof, and there are no material disputes in effect with respect to such Real
Property Lease; (v) the Company or any of its Subsidiaries, as the case may be,
has not assigned, subleased, mortgaged, deeded in trust or otherwise transferred
or encumbered such Real Property Lease or any interest therein; (vi) all rent
and other sums and charges payable under the respective Real Property Lease by
the Company or the applicable Subsidiary are current; (vii) the security deposit
under each Real Property Lease is in the form of cash and neither the Company
nor any of its Subsidiaries has received notice from the applicable landlord of
any deduction against such security deposit; and (viii) no brokerage fees or
commissions are outstanding with respect to any Real Property Lease.
 
 
18

--------------------------------------------------------------------------------

 
 
(f)           All buildings, structures, fixtures and appurtenances comprising
part of the Real Property are in good operating condition and have been
well-maintained, reasonable wear and tear excepted, and are usable in the
ordinary course of the Company’s business. There are no outstanding options,
rights of first offer or refusal or contracts pending to purchase the Owned Real
Property or any portion thereof.  To the extent required under any applicable
Law, there exists valid certificates of occupancy with respect to the Owned Real
Property, including all buildings and structures located thereon or related
thereto.
 
3.13         Intellectual Property.
 
(a)           Section 3.13(a) of the Company Disclosure Schedule sets forth a
list of all Registered Intellectual Property, identifying for each such item of
Intellectual Property Rights (i) the record owner and (ii) the jurisdictions in
which each item has been issued or registered or in which any application for
such issuance and registration has been filed.  All material maintenance and
renewal fees due through the date of this Agreement in connection with issued or
Registered Intellectual Property have been timely paid.
 
(b)           Section 3.13(b) of the Company Disclosure Schedule identifies (i)
all Contracts pursuant to which the Company or any of its Subsidiaries is
licensed or otherwise permitted by a third party to use any Intellectual
Property Rights that are material to the operation of the Business (other than
“shrink-wrap” or “click-through” type licenses for non-customized software, or
non-exclusive licenses granted to the Company or any of its Subsidiaries to use
certain customer and vendor Intellectual Property Rights in the ordinary course
of business) and (ii) all Contracts pursuant to which a third party is licensed
or otherwise permitted to use any material Company Intellectual Property, except
for non-exclusive licenses granted by the Company in the ordinary course of
business (items (i) and (ii) being collectively referred to as the “Intellectual
Property Contracts”).  The Company has made available to Parent true and
complete copies of each Intellectual Property Contract.  Except as disclosed in
Section 3.13(b) of the Company Disclosure Schedule, neither the Company nor any
of its Subsidiaries, as the case may be, nor, to the Knowledge of the Company
and the Principal Shareholder, any other Person is in material breach of or in
material default under any Intellectual Property Contract and, to the Knowledge
of the Company and the Principal Shareholder, no event has occurred which with
the passage of time or the giving of notice or both would result in such a
breach or default.  Except as disclosed in Section 3.13(b) of the Company
Disclosure Schedule, all Intellectual Property Contracts are in full force and
effect and are enforceable by the Company or its Subsidiaries, as the case may
be, in accordance with their respective terms, except for the Bankruptcy and
Equity Exception.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           Except as disclosed in Section 3.13(c) of the Company Disclosure
Schedule, to the Knowledge of the Company and the Principal Shareholder, the
conduct of the Business as presently conducted does not infringe upon,
misappropriate or otherwise violate in any material respect the Intellectual
Property Rights of any Person.
 
(d)           Except as disclosed in Section 3.13(d) of the Company Disclosure
Schedule, in the last three (3) years neither the Company nor any of its
Subsidiaries has received a written communication from any Person (i) asserting
an ownership interest in any of the Registered Intellectual Property, or
(ii) alleging that the conduct of the Business infringed or otherwise violated
any rights relating to such Person’s Intellectual Property Rights.  Except as
disclosed in Section 3.13(d) of the Company Disclosure Schedule, there are no
Proceedings pending or, to the Knowledge of the Company, threatened by or
against the Company or any of its Subsidiaries concerning the ownership,
infringement or use of the Company Intellectual Property by the Company or any
of its Subsidiaries.
 
(e)           Except as disclosed in Section 3.13(e) of the Company Disclosure
Schedule, the Company and/or its Subsidiaries exclusively own all Registered
Intellectual Property identified in Section 3.13(a) of the Company Disclosure
Schedule, free and clear of (i) any Encumbrances other than Permitted
Encumbrances, (ii) exclusive licenses, and (iii) non-exclusive licenses not
granted in the ordinary course of business.  Except as disclosed in Section
3.13(e) of the Company Disclosure Schedule, the Registered Intellectual Property
is not subject to any outstanding Governmental Order specifically relating to
such Registered Intellectual Property and adversely affecting the Company’s and
its Subsidiaries’ use of, or rights to, such Registered Intellectual
Property.  Except as disclosed in Section 3.13(e) of the Company Disclosure
Schedule, to the Knowledge of the Company and the Principal Shareholder, no
Person is infringing, misappropriating or otherwise violating the rights of the
Company or any of its Subsidiaries in or to the Registered Intellectual
Property.
 
(f)           The Company Intellectual Property constitutes all Intellectual
Property Rights necessary to conduct the Business as currently conducted.  The
consummation of the Transactions will not result in the loss or impairment of
the Surviving Corporation’s right to own or use any of the Company Intellectual
Property.
 
3.14         Contracts.
 
(a)           Section 3.14(a) of the Company Disclosure Schedule sets forth, as
of the date of this Agreement, an accurate and complete list of the following
types of Contracts to which the Company or any of its Subsidiaries is a party or
by which the Company or any of its Subsidiaries is bound (collectively, the
“Material Contracts”):
 
(i)           Contracts (other than purchase orders and aircraft, component and
modification repair quotes accepted or confirmed in the ordinary course of
business) with a term exceeding one (1) year that cannot be terminated by the
Company or its applicable Subsidiary on less than thirty (30) days’ notice
without cost or other Liability to Parent, and that require aggregate annual
payments by or to the Company or any of its Subsidiaries in excess of $100,000;
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)            Contracts that involve the lease of real property or that
obligate the Company or any of its Subsidiaries to purchase real property;
 
(iii)           Contracts classified by the Company or any of its Subsidiaries
as capitalized leases in accordance with GAAP;
 
(iv)           Contracts (other than purchase orders accepted or confirmed in
the ordinary course of business) for capital expenditures in excess of $100,000;
 
(v)            Contracts between the Company and any Subsidiary and any of its
employees, consultants, independent contractors or other persons that perform
services for the Business in excess of $100,000;
 
(vi)           Any hedging, swap, derivative, International Swaps and
Derivatives Association or similar Contract;
 
(vii)          Contracts containing covenants materially limiting the ability of
the Company or any of its Subsidiaries to compete in any line of business,
industry or geographic area which line of business, industry or geographic area
is material to the business of the Company and its Subsidiaries, taken as a
whole;
 
(viii)         Contracts which create or govern a partnership, joint venture,
strategic alliance or similar arrangement;
 
(ix)           Contracts relating to the acquisition by the Company or any of
its Subsidiaries of any operating business or the capital stock of any other
Person;
 
(x)             Indentures, credit agreements, loan agreements, guarantees,
notes or other Contracts pursuant to which the Company or any of its
Subsidiaries has incurred Indebtedness in excess of $50,000;
 
(xi)           Contracts (other than purchase orders accepted or confirmed in
the ordinary course of business) with the ten (10) largest customers of the
Business, based on revenues during the twelve (12) month period ended March 31,
2011;
 
(xii)          Contracts (other than purchase or equipment orders entered into
in the ordinary course of business) with the ten (10) largest suppliers of the
Business, based on expenditures during the twelve (12) months period ended March
31, 2011;
 
(xiii)         Contracts and other agreements with any labor union or
association representing any employee;
 
 
21

--------------------------------------------------------------------------------

 
 
(xiv)         Contracts pursuant to which a power of attorney is granted by or
on behalf of the Company or any of its Subsidiaries;
 
(xv)          any stockholder agreement, registration rights agreement or any
similar Contract relating to or affecting the ownership of the capital stock or
other equity interests of the Company or any of its Subsidiaries; and
 
(xvi)         Contracts necessary for the Company’s operations of
Traditional-Based Services and Independent-Based Services for the CBM Bases and
HBM Bases set forth in Section 3.14(a)(xvi) of the Company Disclosure Schedule,
including, without limitation, any preferred provider agreements, dispatch
agreements and alternative delivery method agreements.
 
(b)           The Company has made available to Parent an accurate and complete
copy of each Material Contract including all amendments, modifications or
supplements thereto.  Except as disclosed in Section 3.14(b) of the Company
Disclosure Schedule, neither the Company nor any of its Subsidiaries, as the
case may be, nor, to the Knowledge of the Company, any other Person is in
material breach of or in material default under any Material Contract and, to
the Knowledge of the Company, no event has occurred which with the passage of
time or the giving of notice or both would result in such a material breach or
material default.  Except as disclosed in Section 3.14(b) of the Company
Disclosure Schedule, all Material Contracts are in full force and effect and are
enforceable by the Company or its Subsidiaries, as the case may be, in
accordance with their respective terms, except for (i) such failures to be in
full force and effect or enforceable that would not reasonably be expected to
have a Material Adverse Effect on the Company and (ii) the Bankruptcy and Equity
Exception. Except as disclosed in Section 3.14(b) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries has received written
notice of the intention of any other Person to cancel, terminate or amend the
terms of any Material Contract.  As of the date hereof, there are no new
contracts being actively negotiated that if in effect would be required to be
listed in Section 3.14(a) of the Company Disclosure Schedule except as set forth
in Section 3.14(b) of the Company Disclosure Schedule.  The Company has
performed and complied in all material respects with all covenants and
obligations under the Heli-One Settlement Agreement in accordance with their
terms.
 
(c)           Section 3.14(c) of the Company Disclosure Schedule sets forth all
pending requests for proposal, together with a description of the status of such
request for proposal submitted by the Company or any Subsidiary that if accepted
would constitute a Material Contract.
 
(d)           The Company has fulfilled all material obligations required to
have been performed by the Company pursuant to each Material Contract.
 
(e)           Except as set forth in Section 3.14(e) of the Company Disclosure
Schedule, all outstanding Indebtedness of the Company may be prepaid without
penalty.
 
3.15         Tax Matters.
 
(a)           Except as set forth in Section 3.15 of the Company Disclosure
Schedule:
 
 
22

--------------------------------------------------------------------------------

 
 
(i)             the Company and its Subsidiaries have timely filed or caused to
be filed all Tax Returns required to be filed on or before the Closing Date, and
each such Tax Return is complete and accurate in all material respects and were
prepared in compliance with applicable Laws.  The Company and its Subsidiaries
have timely paid, collected or withheld, or caused to be paid, collected or
withheld, all Taxes required to be paid, collected or withheld by it, whether or
not shown on any Tax Return or any assessment by any Governmental Authority
(other than Taxes being contested in good faith by appropriate Proceedings for
which adequate reserves have been established);
 
(ii)            the Company and its Subsidiaries have withheld with respect to
its employees, federal, state, local, and foreign income taxes and social
security charges and similar fees, Federal Insurance Contribution Act, Federal
and State Unemployment Tax Act and any other Taxes required to be withheld, and
will have timely paid such taxes withheld over to the appropriate authorities,
and the Company and its Subsidiaries have complied with all information
reporting and backup withholding requirements, including maintenance of required
records with respect thereto;
 
(iii)           no audit or other examination of any Tax Return of the Company
or any of its Subsidiaries is pending or presently in progress, nor has the
Company or any of its Subsidiaries been notified in writing, or, to the
Knowledge of the Company and the Principal Shareholder, been otherwise notified,
of any request for such an audit or other examination that have not yet been
conducted, and no audit of any Tax Return of the Company or any of its
Subsidiaries has been concluded since March 31, 2008;
 
(iv)           no adjustment relating to any Tax Return filed by the Company or
any of its Subsidiaries has been proposed in writing or, to the Knowledge of the
Company and the Principal Shareholder, been otherwise proposed, by any
Governmental Authority that has not yet been resolved;
 
(v)            there are no outstanding Tax Claims against the Company or any of
its Subsidiaries for any Taxes that have been asserted in writing by any
Governmental Authority prior to the date hereof;
 
(vi)           no written claim, or, to the Knowledge of the Company and the
Principal Shareholder, other claim, has been made by a Governmental Authority in
a jurisdiction where the Company or any of its Subsidiaries does not or has not
filed Tax Returns that the Company or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction;
 
(vii)          Section 3.15(a)(vii) of the Company Disclosure Schedule sets
forth a list of all jurisdictions (whether foreign or domestic) to which any Tax
is payable by the Company or any of its Subsidiaries;
 
(viii)         the Company and its Subsidiaries do not have any Liabilities for
unpaid Taxes that have not been adequately accrued or reserved on the balance
sheet included in the Interim Financial Statements, whether asserted or
unasserted, contingent or otherwise, and the Company and its Subsidiaries have
not incurred any material liability for Taxes since the date of the Interim
Financial Statements other than in the ordinary course of business;
 
 
23

--------------------------------------------------------------------------------

 
 
(ix)           no written agreements, written waivers or other written
arrangements exist providing for an extension of time with respect to payment
by, or assessment against, the Company or any of its Subsidiaries in respect of
any Taxes;
 
(x)            neither the Company nor any of its Subsidiaries is a party to or
bound by any Tax sharing or allocation agreement and neither the Company nor any
of its Subsidiaries has any current or potential Contract to indemnify any other
Person  with respect to any Taxes;
 
(xi)           no written notice, or, to the Knowledge of the Company and the
Principal Shareholder, other notice, of any dispute, claim or any other
controversy concerning any Tax liability of the Company or of any of its
Subsidiaries has been received by the Company or of any of its Subsidiaries from
any Governmental Authority that has not yet been resolved;
 
(xii)          neither the Company nor any of its Subsidiaries (i) has been a
member of an affiliated group filing a consolidated federal income Tax Return
(other than a group the common parent of which was the Company) and (ii) has any
Liability for the Taxes of any Person (other than Company or any of its
Subsidiaries) under Treas. Reg. Section 1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise;
 
(xiii)         neither the Company nor any of its Subsidiaries is or has been a
United States real property holding corporation within the meaning of Section
897(c)(2) of the Code during the applicable period specified in Section
897(c)(1)(A)(ii);
 
(xiv)         neither the Company nor any of its Subsidiaries is party to or
bound by any closing agreement or offer in compromise with any Governmental
Authority;
 
(xv)          neither the Company nor any of its Subsidiaries constituted either
a “distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code;
 
(xvi)         no portion of the Merger Consideration is subject to any Tax
withholding provision of federal, state, local or foreign law;
 
(xvii)        there are no Encumbrances on any of the assets of the Company or
any of its Subsidiaries with respect to Taxes, other than Permitted Encumbrances
identified on Section 3.15 of the Company Disclosure Schedule;
 
(xviii)       neither the Company nor any of its Subsidiaries has filed a
consent pursuant to the collapsible corporation provisions of Section 341(f) of
the Code (or any corresponding provision of state, local or foreign income Tax
law) or agreed to have Section 341(f)(2) of the Code (or any corresponding
provision of state, local, or foreign income Tax law) apply to any disposition
of any asset owned by it;
 
 
24

--------------------------------------------------------------------------------

 
 
(xix)          none of the assets of the Company or of any of its Subsidiaries
are “tax-exempt use property” within the meaning of Section 168(h) of the Code;
 
(xx)           neither the Company or any of its Subsidiaries owns an interest
in any entity, plan or arrangement that is treated as (a) a partnership for
purposes of Subchapter K of Chapter 1 of Subtitle A of the Code, (b) a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
or (c) a “passive foreign investment corporation” within the meaning of Section
1297 of the Code;
 
(xxi)          neither the Company or any of its Subsidiaries is a party to any
agreement, contract, arrangement or plan that has resulted or would result,
separately or in the aggregate, in the payment of any “excess parachute
payments” within the meaning of Section 280G of the Code;
 
(xxii)         no Shareholder is a person other than a United States person
within the meaning of the Code and none of the transactions contemplated hereto
is subject to the withholding provisions of Section 3406 or subchapter A of
Chapter 3 of the Code and none of the transactions contemplated by this
Agreement is subject to withholding Tax under any other provisions of the Code
or any state, local, or foreign Law;
 
(xxiii)        the Company and its Subsidiaries have disclosed on all Tax
Returns all positions taken therein that could reasonably give rise to a
substantial understatement of Tax within the meaning of Section 6662 of the
Code;
 
(xxiv)       neither the Company nor any of its Subsidiaries has been (i) a
party to or a participant in, or a material advisor (within the meaning of
Section 6111(b)(1) of the Code) with respect to, any reportable transaction
(within the meaning of Treasury Regulation Section 1.6011-4 or any predecessor
thereto), or (ii) a party to or participant in any tax shelter, within the
meaning of Section 6662(d)(2)(C)(ii) of the Code;
 
(xxv)        none of the assets of the Company or any of its Subsidiaries
(including those included in the Financial Statements) is property that the
Company or any of its Subsidiaries is required to treat as being owned by any
other person for any foreign, federal, state or local income tax purpose
pursuant to the “safe harbor lease” provisions of former Section 168(f)(8) of
the Code or any other Law;
 
(xxvi)       none of the assets of the Company or any of its Subsidiaries
directly or indirectly secures any debt the interest on which is tax exempt
under Section 103(a) of the Code;
 
(xxvii)      neither the Company or any of its Subsidiaries has participated in
an international boycott within the meaning of Section 999 of the Code;
 
 
25

--------------------------------------------------------------------------------

 
 
(xxviii)     neither the Company nor any of its Subsidiaries has ever had a
permanent establishment in any foreign country, as defined in any applicable Tax
treaty or convention between the United States and such foreign country;
 
(xxix)        neither the Company or any of its Subsidiaries has, since March
31, 2010, engaged in a transaction that lacks economic substance within the
meaning of Code Section 7701(o);
 
(xxx)         since October 31, 2005, no formal written rulings or technical
advice memoranda have been requested by or issued by any Governmental Authority
with respect to the Company or any of its Subsidiaries; and
 
(xxxi)        the Company has made available to Parent true and correct copies
of the federal, state, local, or foreign income Tax Returns (including all
schedules and attachments thereto) of the Company and its Subsidiaries for the
fiscal years ended March 31, 2010, March 31, 2009, and March 31, 2008.
 
(b)           Each nonqualified deferred compensation plan (as defined in
Section 409A(d)(1) of the Code) to which the Company or any Subsidiary is a
party to, or pursuant to which the Company or any Subsidiary is obligated to
make any payment under, complies in form and in operation with Section 409A of
the Code and all applicable IRS guidance issued with respect thereto and no
Person is subject to additional tax or interest under Section 409A of the Code
(or similar provision of state or local income tax Law) as a result of the
Company or any Subsidiary being a party to, or obligated to make any payment
under, any such nonqualified deferred compensation plan.  Except as set forth in
Section 3.15(b) of the Company Disclosure Schedule, each outstanding option to
acquire Capital Stock (each a “Company Option”) or other similar equity
incentive award of the Company that is intended to be exempt for the
requirements of Code Section 409A, granted to or held by an individual or entity
who is or may be subject to U.S. taxation, (1) has an exercise price that is not
less than fair market value of the underlying equity as of the date of grant of
such Company Option, (2) has no feature for the deferral of compensation other
than the deferral of recognition of income until the later of exercise or
disposition of such Company Option, (3) to the extent it was granted after
December 31, 2004, was granted with respect to a class of stock of the Company
that is “service recipient stock” (within the meaning of Section 409A and the
proposed or final regulations or other IRS guidance issued with respect
thereto), and (4) has been properly accounted for in accordance with GAAP in the
Financial Statements.
 
3.16         Employee Benefit Matters.
 
(a)           Section 3.16(a) of the Company Disclosure Schedule sets forth an
accurate and complete list of all Company Plans.
 
(b)           Each Company Plan complies in all material respects in form and in
operation with its terms and all applicable Laws.  Each return, report
statement, notice, declaration and other document required by any law or
governmental agency, federal, state and local (including, without limitation,
the Internal Revenue Service (the “IRS”) and the Department of Labor) with
respect to each such Company Plan has been filed, and each of such filings has
been complete and accurate in all material respects, and no liability in
connection with such filings has been incurred.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           Each Company Plan that is intended to be tax-qualified under
Section 401(a) of the Code is either (i) the recipient of a favorable
determination letter from the IRS, or (ii) a volume submitter or master and
prototype plan as to which the adopter is entitled to rely on the advisory or
opinion letter issued by the IRS with respect to the qualified status of such
plan under Section 401 of the Code to the extent provided in Revenue Procedure
2005-16, and no event has occurred that could reasonably be expected to result
in the loss of tax-qualified status of such Company Plan.  True, correct and
complete copies of the following documents, with respect to each of the Company
Plans, to the extent applicable, have been made available to Parent:  (i) all
plans and related trust documents, and amendments thereto; (ii) the three most
recent Forms 5500 (and related summary annual reports) filed with the applicable
Governmental Authority; (iii) the most recent IRS determination letter or
opinion letter; (iv) all summary plan descriptions; (v) all summaries of
material modifications; (vi) written descriptions of all non-written agreements
relating to the Company Plans; and (vii) all related trust agreements, insurance
contracts or other funding agreements that implement each such Company Plan.
 
(d)           Neither the Company nor any of the Subsidiaries or their
employees, owners or directors has engaged in any material nonexempt “prohibited
transaction” under Section 406 of ERISA or Section 4975 of the Code.   Neither
the Company nor any Subsidiary has any Liability for breach of fiduciary duty
with respect to any Company Benefit Plan subject to Title I of ERISA or any
other failure to act in accordance with Title I of ERISA or comply with Title I
of ERISA in connection with the administration of or investment of the assets of
any such Company Plan.
 
(e)           Except as set forth in Section 3.16(c) of the Company Disclosure
Schedule, neither the Company nor any other entity that is required to be
treated together with the Company as a single employer under Section 414(b), (c)
or (m) (an “ERISA Affiliate”) of the Code maintains or contributes to, or within
the last six (6) years has maintained or contributed to, an employee benefit
plan that is either a “single employer plan” (as such term is defined in Section
4001(a)(15) of ERISA) subject to Title IV of ERISA or a “multiemployer plan”
within the meaning of Section 4001(a)(3) of ERISA.
 
(f)            Except as set forth in Section 3.16(f) of the Company Disclosure
Schedule, neither the Company nor any ERISA Affiliate maintains or contributes
to any Company Plan which provides for continuing welfare benefits or coverage
(including, without limitation, life insurance or medical benefits) for any
participant or beneficiary of a participant after such participant's termination
of employment, except as may be required by Section 4980B of the Code, Section
601 et seq. of ERISA or any similarly applicable state law.
 
(g)           There are no pending or, to the Knowledge of the Company,
threatened audits, claims (other than claims for benefits in the ordinary
course) or Proceedings with respect to any Company Plans.
 
(h)           All contributions or insurance premiums required to have been made
by the Company or any of the Subsidiaries to any Company Benefit Plan pursuant
to Law (including ERISA and the Code) or the terms of such Company Benefit Plan
have been made in all material respects within the time prescribed by Law or the
terms of such Company Benefit Plan.
 
 
27

--------------------------------------------------------------------------------

 
 
(i)            Each Company Plan permits the plan sponsor to amend or terminate
the plan at any time and without any liability (other than routine claims for
benefits and reasonable administrative expenses), subject to the applicable
requirements of ERISA and the Code for plan termination.
 
(j)            Except as set forth in Section 3.16(h) of the Company Disclosure
Schedule, the consummation of the Transactions will not constitute a triggering
event under any Company Plan or Contract which will result in any accelerated
vesting or increase in benefits or the payment of benefits or compensation to
any employee or former employee of the Company or any of its Subsidiaries.
 
(k)           Neither the Company nor any of the Subsidiaries has any obligation
to pay, gross up, or otherwise indemnify any employee or contractor for Taxes or
any other costs incurred as a result of a violation of Section 409A of the Code
or Section 4999 of the Code.
 
3.17         Employment and Labor Matters.
 
(a)            (i) there are no collective bargaining agreements or other
Contracts currently in effect between the Company or any of its Subsidiaries and
labor unions or organizations representing any of the employees of the Company
or any of its Subsidiaries, (ii) neither the Company nor any of its Subsidiaries
is the subject of any material Proceeding that asserts that the Company or any
of its Subsidiaries has committed an unfair labor practice or that seeks to
compel the Company or any of its Subsidiaries to bargain with any labor union or
labor organization nor is there pending or, to the Knowledge of the Company and
the Principal Shareholder, threatened, labor strike, dispute, walk-out, work
stoppage, slow-down, labor picketing or lockout involving the Company or any of
its Subsidiaries, and (iii) to the Knowledge of the Company and the Principal
Shareholder, there are no union organizational drives in progress with respect
to the employees of the Company or any of its Subsidiaries, nor has there been
for the past three (3) years.
 
(b)           Section 3.17(b) of the Company Disclosure Schedule contains a true
and correct list of the following information for each employee and independent
contractor of the Company and each Subsidiary, including each employee on leave
of absence or layoff status: name; job title; date of hiring or engagement; date
of commencement of employment or engagement; current compensation paid or
payable and any change in compensation since December 31, 2010; sick and
vacation leave that is accrued but unused; and service credited for purposes of
vesting and eligibility to participate under any Company Plan, or any other
employee benefit plan.  Except as set forth in Section 3.17(b) of the Company
Disclosure Schedule, all employees of the Company and each of its Subsidiaries
are at will, and no severance or other amounts are payable to such employees
upon termination of employment, other than with respect to vested rights under
the Company Plans and Company Option Plans.
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           To the Knowledge of the Company and the Principal Shareholder, all
of the workers of the Company and each Subsidiary are either United States
citizens, lawful permanent residents of the United States, or are otherwise
authorized to work in the United States.  To the Knowledge of the Company and
the Principal Shareholder, the Company and each Subsidiary’s (a) employment
practices, including, but not limited to, those relating to the hiring and
retention of workers, and (b) employment records, including, but not limited to,
its Employment Eligibility Verification Forms (Form I-9) and all record keeping
and retention practices in support thereof, are in compliance with all
applicable Laws, including without limitation all applicable drug and alcohol
testing requirements of each Aviation Authority.  The Company has not received
any written notices of violation or potential violation of any such Laws, and to
the Knowledge of the Company and the Principal Shareholder, there are no
conditions or circumstances which might lead to the Company receiving any such
notice of violation or potential violation.
 
(d)           Section 3.17(d) of the Company Disclosure Schedule states the
number of employees terminated by the Company and each Subsidiary since December
31, 2010, and contains a complete and accurate list of the following information
for each employee of the Company and such Subsidiary who has been terminated or
laid off, or whose hours of work have been reduced by more than fifty percent
(50%) by the Company or any Subsidiary, since December 31, 2010: (i) the date of
such termination, layoff or reduction in hours; and (ii) the reason for such
termination, layoff or reduction in hours.  Except as disclosed on Section
3.17(d), neither the Company nor any Subsidiary has obligations of any kind to
any of such former employees.
 
(e)           Except as set forth in Section 3.17(e) of the Company Disclosure
Schedule, neither the Company nor any Subsidiary has (i)  agreements with any
employees, written or oral, concerning term of employment, compensation,
benefits, or severance and (ii)  written or oral employee policies, whether set
forth in an employee manual, employee statement of policy, work rules for any
employee or group of employees, or otherwise.
 
(f)           Neither the Company nor any Subsidiary has violated the Worker
Adjustment and Retraining Notification Act (the “WARN Act”) or any similar state
or local legal requirement.
 
(g)           To the Knowledge of the Company and the Principal Shareholder, no
employee or contractor of the Company or any Subsidiary is bound by any contract
that purports to limit his or her ability (i) to engage in or continue or
perform any conduct, activity, duties or practice relating to the Business, or
(ii) to assign to the Company or any Subsidiary or to any other Person any
rights to any invention, improvement, or discovery.  To the Knowledge of the
Company and the Principal Shareholder, no former or current employee of the
Company or any Subsidiary is a party to, or is otherwise bound by, any contract
that in any way adversely affected, affects, or will affect the ability of
Parent to conduct the Business as currently conducted.
 
3.18         Environmental Matters.  Except as set forth in Section 3.18 of the
Company Disclosure Schedule:
 
 
29

--------------------------------------------------------------------------------

 
 
(a)           the Company and its Subsidiaries are in possession of or have
applied for all Environmental Permits, if any, required for the operation of the
Business as currently conducted and are in compliance in all material respects
with all of the requirements and limitations included in such Environmental
Permits;
 
(b)           the Company, its Subsidiaries and their respective operations and
assets are in compliance in all material respects with Environmental Laws;
 
(c)           there have been no emissions, discharges, spills or releases of
Hazardous Materials by the Company or any of its Subsidiaries or, to the
Knowledge of the Company and the Principal Shareholder, their respective
contractors or sub-contractors at the Real Property so as to constitute a
violation of or a Liability under any Environmental Law or so as to trigger any
Loss, corrective action, or remedial action requirement under any Environmental
Law or Environmental Permit;
 
(d)           no written notice from any Governmental Authority has been
received by the Company or any of its Subsidiaries during the thirty-six (36)
month period immediately preceding the date of this Agreement claiming that
(i) the operation of the Business is in violation of any Environmental Law or
Environmental Permit, or (ii) the Company or any of its Subsidiaries is
responsible for any release or threatened release of any Hazardous Materials at
any location; and
 
(e)           neither the Company nor any of its Subsidiaries is the subject of
any pending or, to the Knowledge of the Company and the Principal Shareholder,
threatened Proceeding involving a demand for damages, injunctive relief,
penalties, Loss or other potential Liability with respect to violations of any
Environmental Law.
 
3.19         Compliance with Laws.  Except as set forth in Section 3.19 of the
Company Disclosure Schedule:
 
(a)           the Company and its Subsidiaries are in compliance in all material
respects with all Laws applicable to them with respect to their conduct of the
Business; and
 
(b)           neither the Company nor any of its Subsidiaries have received any
written notice during the past twelve (12) months from a Governmental Authority
or Aviation Authority alleging that it is not in compliance with any Law
applicable to the conduct of the Business.
 
3.20         Proceedings.
 
(a)           There are no Proceedings pending or, to the Knowledge of the
Company and the Principal Shareholder, threatened by or against the Company or
any of its Subsidiaries which have or would be reasonably likely to have a
material and adverse effect on the ability of the Company to perform its
obligations under this Agreement or any Ancillary Agreement or in connection
with the Transactions.
 
(b)           Except as set forth in Section 3.20(b) of the Company Disclosure
Schedule, there are no Proceedings pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries.  Except as set forth
in Section 3.20(b) of the Company Disclosure Schedule, neither the Company nor
any of its Subsidiaries is subject to any Governmental Order, other than any
such Governmental Orders having application to industry-wide matters.  Except as
set forth in Section 3.20(b) of the Company Disclosure Schedule, neither the
Company nor any of its Subsidiaries has entered into any Contract to settle or
compromise any Proceeding pending or threatened against it which has involved
any obligation other than the payment of money and for which it has any
continuing obligation.
 
 
30

--------------------------------------------------------------------------------

 
 
3.21         Governmental Authorizations.
 
(a)           The Company and its Subsidiaries possess all material Governmental
Authorizations required by applicable Law for each to own or hold its properties
and other assets and to conduct the Business as currently conducted.  Section
3.21(a) of the Company Disclosure Schedule sets forth a list of all material
Governmental Authorizations (other than Environmental Permits) held by the
Company and its Subsidiaries, including the following:  (i) any certifications
relating to participation in and reimbursement under Titles XVII and XIX of the
Social Security Act; (ii) any certifications relating to participation and
reimbursement under similar federal, state or local reimbursement or
governmental programs for which the Company is eligible (collectively, (i) and
(ii) are referred to as the “Government Programs”); and (iii) all material
licenses and permits that are necessary to own or hold its properties and other
assets and to conduct the Business as currently conducted.  The Company and its
Subsidiaries are in compliance in all material respects with the terms of the
Governmental Authorizations set forth on Section 3.21(a) of the Company
Disclosure Schedule.
 
(b)           No violation, default, order, or deficiency exists with respect to
any of the items listed on Section 3.21(a) of the Company Disclosure
Schedule.  The Company has not received any written notice of any action pending
or recommended by any state or federal agencies having jurisdiction over the
items listed on Section 3.21(a) of the Company Disclosure Schedule, either to
revoke, withdraw, or suspend any license, right or authorization, or to
terminate the participation of the Company in any Government Program.  No event
has occurred which, with the giving of notice, the passage of time, or both,
would constitute grounds for a violation, order or deficiency with respect to
any of the items listed on Section 3.21(a) of the Company Disclosure Schedule or
to revoke, withdraw, or suspend any such license, or to terminate or modify the
participation of the Company in any Government Program.  Except as listed on
Section 3.21(a) of the Company Disclosure Schedule, no consent or approval of
prior filing with, notice to, or any action by any Governmental Authority or any
other third-party is required in connection with any such license, right or
authorization, or Government Program, by reason of the consummation of the sale
contemplated by this Agreement, except for any such consent, approval, filing,
notice or action which would not have a Material Adverse Effect.
 
(c)           Complete and accurate copies of all Medicare cost reports and
related forms filed during the past three (3) years by the Company have been
furnished to Parent.  The Company has not received any written notices that
Medicare or Medicaid have any claims against the Company or any of its
Subsidiaries which may reasonably be expected to result in consolidated net
offsets against future reimbursement in excess of that provided for in the
Financial Statements.  Neither any of the Company, its Subsidiaries, nor, to the
Knowledge of the Company and the Principal Shareholder, any of their employees
have committed any violations of the Medicare or Medicaid fraud and abuse
provisions of the federal Social Security Act and have made any claims which
could be deemed false under the Federal False Claims Act.
 
 
31

--------------------------------------------------------------------------------

 
 
(d)           Section 3.21(d) of the Company Disclosure Schedule sets forth a
list of all Governmental Authorizations issued by any Aviation Authority held by
the Company and its Subsidiaries which relate to the conduct of the Business as
currently conducted and which have a material effect on the Business
(collectively, the “Aviation Authorizations”).  The Company and each applicable
Subsidiary is in compliance in all materials respects with the terms and
conditions of all such Aviation Authorizations.  No additional Aviation
Authorizations are required from any Aviation Authority in connection with the
operation of the Business as currently conducted, the failure to obtain or
maintain which could reasonably be expected to have a Material Adverse
Effect.  All of the Aviation Authorizations used in connection with the Business
as currently conducted prior to the Closing will be available for use by the
Company on substantially the same terms and conditions immediately after the
Closing.
 
3.22         Customers, Commercial Payors and Suppliers.
 
(a)           Section 3.22(a) of the Company Disclosure Schedule lists the names
of the top ten (10) customers of the Company and its Subsidiaries (on a
consolidated basis) by dollar volume of sales to such customers for the twelve
(12) month period ended March 31, 2011, together with the dollar amount of sales
or services and a description of all rebates, incentives, discounts, price
protections, pricing adjustments and the like provided by the Company or any
Subsidiary during said periods to such customer.
 
(b)           Section 3.22(b) of the Company Disclosure Schedule lists the names
of the top ten (10) commercial payors of the Company and its Subsidiaries (on a
consolidated basis) by dollar volume of sales to such customers for the twelve
(12) month period ended March 31, 2011, together with the dollar amount of such
sales or services and a description of all rebates, incentives, discounts, price
protections, pricing adjustments and the like provided by the Company or any
Subsidiary during said periods to such commercial payor.
 
(c)           Section 3.22(c) of the Company Disclosure Schedule lists the names
of the top ten (10) suppliers of the Company and its Subsidiaries (on a
consolidated basis) by dollar volume of purchases from such suppliers for the
twelve (12) month period ended March 31, 2011, together with the dollar amount
paid to such supplier and a description of all rebates, incentives, and
discounts provided to the Company or any Subsidiary.
 
(d)           Except as set forth in Section 3.22(d) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries has received written
notice of the intention of any customer, commercial payor or supplier identified
on Section 3.22(a), (b) and (c) of the Company Disclosure Schedule to cancel,
terminate or amend the terms of such party’s relationship with the Company or
any of its Subsidiaries after the consummation of the Transactions.  Since March
31, 2010, there have been no material complaints or disputes relating to the
Business by any of the customers or commercial payors identified on Section
3.22(a) and (b) of the Company Disclosure Schedule.
 
 
32

--------------------------------------------------------------------------------

 
 
3.23         Insurance.
 
(a)           Section 3.23(a) of the Company Disclosure Schedule contains a list
of all insurance policies maintained by or at the expense of, or for the direct
or indirect benefit of, the Company or any Subsidiary, true and correct copies
of which have been delivered to the Parent.  All such policies are (a) in full
force and effect and no written notice of cancellation or termination has been
received by the Company or any Subsidiary with respect to any such policy; and
(b) are sufficient for compliance by the Company or any Subsidiary with respect
to applicable Laws and the Contracts.  All premiums payable under such policies
prior to the date of this Agreement have been duly paid.
 
(b)           Schedule 3.23(b) sets forth a description of any claims made since
March 31, 2010 against any insurance policies of the Company or any Subsidiary
which description includes the date made, party ultimately paid, amount of the
claim made, amount actually paid or other disposition of the claim and, if
pending, the status of any such claim.
 
3.24         Relationships with Affiliates.  Except (a) for standard
confidentiality, assignment of invention and non-competition Contracts or
employment Contracts and (b) as set forth in Section 3.24 of the Company
Disclosure Schedule, neither any present officer, director or shareholder of the
Company or any of its Subsidiaries, or any other Person that, to the Knowledge
of the Company and the Principal Shareholder, is an Affiliate of any of the
foregoing, is currently a party to any transaction or Contract with the Company
or any of its Subsidiaries, including without limitation, any loan, extension of
credit or arrangement for the extension of credit, any Contract providing for
the furnishing of services by, rental or sale of assets from or to, or otherwise
requiring payments to or from, any such officer, director, shareholder or
Affiliate.
 
3.25         Brokers or Finders.  Except as set forth in Section 3.25 of the
Company Disclosure Schedule (the fees of which will be included in the Company
Transaction Expenses), there is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of the
Company or any Affiliate of the Company who is or might be entitled to any fee,
commission or payment in connection with the negotiation, preparation, execution
or delivery of this Agreement or the consummation of the Transactions, nor is
there any basis for any such fee, commission or payment to be claimed by any
Person against the Company or any Affiliate of the Company.
 
3.26         Bank Accounts; Powers of Attorney.  Section 3.26 of the Company
Disclosure Schedule sets forth (a) the name of each bank, trust company,
securities or other broker or other financial institution with which the Company
or any of its Subsidiaries has an account, credit line or safe deposit box or
vault, or otherwise maintains relations, (b) the name of each Person authorized
by the Company or such Subsidiary to draw thereon or to have access to any safe
deposit box or vault, and (c) the names of all Persons authorized by proxy,
power of attorney or other instrument to act on behalf of the Company or such
Subsidiary in matters concerning its business or affairs.  All such accounts,
credit lines, safe deposit boxes and vaults are maintained by the Company and
its Subsidiaries, as the case may be, for normal business purposes and no such
proxy, power of attorney or other like instrument is irrevocable.
 
 
33

--------------------------------------------------------------------------------

 
 
3.27         Aircraft.
 
(a)           Section 3.27(a) of the Company Disclosure Schedule sets forth, for
each aircraft owned or leased by the Company or any Subsidiary, the type of
aircraft, manufacturer’s serial number and FAA registration number.  The
aircraft disclosed in Section 3.27(a) of the Company Disclosure Schedule
represent all aircraft owned or used by the Company or any Subsidiary in their
business operations.  All aircraft owned by the Company or any Subsidiary are
reflected on the books and records maintained by the FAA as owned by the Company
or such Subsidiary, as applicable, on the date hereof and are duly registered in
the name of the Company or any such Subsidiary, as applicable, as the registered
owner thereof.  Except as provided in Section 3.27(a) of the Company Disclosure
Schedule, there are no Encumbrances reflected in the records maintained by the
FAA or any other Governmental Authority (or Aviation Authority) on any aircraft
owned or subject to a capital lease obligation by the Company or any Subsidiary,
other than Encumbrances reflected in Section 3.27(a) of the Company Disclosure
Schedule.
 
(b)           All logs, historical records, Supplemental Type Certificates, FAA
forms and approvals, technical data, manuals, maintenance records and other
records pertaining to all aircraft owned or operated by the Company or any
Subsidiary have been made available to the Parent and are complete and correct
in all material respects, are in the possession of the Company or any
Subsidiary, and have been maintained in all material respects in accordance with
commercially reasonable standards for the applicable industry and in accordance
with applicable laws and regulations (including, without limitation, any and all
FARs).  Except as provided in Section 3.27(b) of the Company Disclosure
Schedule, all aircraft owned or used by the Company or any Subsidiary are in
good operating condition and repair (except for ordinary wear and tear), and
have been properly maintained and inspected in accordance with the FAA and
manufacturer’s requirements to include any commercially reasonable standards for
the applicable industry and in accordance with applicable laws, manufacturer’s
type certifications and regulations (including, without limitation, any and all
applicable FARs).  Except as set forth on Section 3.27(b) of the Disclosure
Schedule, since January 1, 2008, no aircraft owned or used the Company or any
Subsidiary has failed any regulatory maintenance or inspection audit conducted
by any Governmental Authority or Aviation Authority or on behalf of any
Governmental Authority or Aviation Authority, and neither the Company nor any
Subsidiary has received any notice of any regulatory, maintenance or inspection
audit, which audit has not been completed (with written confirmation that the
aircraft has passed such audit prior to the date hereof).
 
(c)           Except as set forth on Section 3.27(c) of the Company Disclosure
Schedule, since January 1, 2008, all aircraft operations by or on behalf of the
Company or any Subsidiary have been conducted in all material respects in
accordance with the FARs and any applicable aviation insurance requirements,
including the following:
 
(i)            All pilots who have conducted operations for or on behalf of the
Company or any Subsidiary have appropriate licenses, ratings, drug testing,
medical certificates and flight currency for the operations conducted as of the
date hereof and as of the Closing Date;
 
 
34

--------------------------------------------------------------------------------

 
 
(ii)           All mechanics who have conducted maintenance operations for or on
behalf of the Company or any Subsidiary have appropriate licenses, ratings and
drug testing for the maintenance operation conducted as of the date hereof and
as of the Closing Date;
 
(iii)           No pilot, mechanics and other personnel eligible to conduct
operations on behalf of the Company or any Subsidiary, during their employment
with the Company or any such Subsidiary, (1) has had any incidents or accidents
reported or reportable to the FAA or the NTSB, (2) has been suspended by the
Company or any Subsidiary for any violation of any of the rules and regulations
of the Company or any such Subsidiary, or otherwise been restricted for
disciplinary purposes by the Company or any such Subsidiary from piloting,
working on or otherwise operating any aircraft which such person would otherwise
have been qualified or eligible to pilot, work on or operate or (3) has been or
is subject to actual or, to the Knowledge of the Company, threatened enforcement
action by the FAA or the NTSB; and
 
(iv)           There are valid FAR Part 135 and 145 certificates in good
standing for all operations conducted by or on behalf of the Company or any
Subsidiary.
 
(d)           Section 3.27(d) of the Company Disclosure Schedule contains a list
of all leased aircraft parts.
 
3.28         Accounts Payable.  Section 3.28 of the Company Disclosure Schedule
contains an aged list of accounts payable of the Company and its Subsidiaries as
of March 31, 2011.  All such accounts payable arose from the purchase of goods
and services in the ordinary course of business.  The Company and each
Subsidiary is current in the payment of all such accounts payable consistent
with past practices.
 
3.29         Illegal Payments.  Neither the Company, any Subsidiary nor, to the
Knowledge of the Company, any of their officers, directors or employees has at
any time made or committed to make, or has been alleged to have made or
committed to make, any payments for illegal political contributions or made any
bribes, kickback payments or other illegal payments.  Neither the Company, any
Subsidiary nor, to the Knowledge of the Company, any of their officers,
directors or employees has made, offered or agreed to offer anything of value to
any governmental official, political party or candidate for governmental office
(or any person that the Company or any Subsidiary knows, or has reason to know,
will offer anything of value to any governmental official, political party or
candidate for political office), such that the Company, any Subsidiary or any of
its officers, directors or employees has violated any applicable Laws (including
the Foreign Corrupt Practices Act).  There is not now nor has there been since
October 31, 2005 any employment (or retention as a consultant or advisor) by the
Company, any Subsidiary or any of their officers, directors or employees of any
governmental or political official in any country while such official was in
office.
 
3.30         Representations Complete.  None of the representations or
warranties made by the Company or the Principal Shareholder (as modified by the
Company Disclosure Schedule) in this Agreement, and none of the statements made
in any exhibit, schedule or certificate furnished by the Company or the
Principal Shareholder pursuant to this Agreement contains, or will contain at
the Effective Time, any untrue statement of a material fact, or omits or will
omit at the Effective Time to state any material fact necessary in order to make
the statements contained herein or therein, in the light of the circumstances
under which made, not misleading.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PRINCIPAL SHAREHOLDER
 
The Principal Shareholder hereby represents and warrants to Parent and Merger
Sub, subject to such exceptions as are specifically disclosed on the Company
Disclosure Schedule, as follows:
 
4.1           Ownership of Company Stock. The Principal Shareholder is the sole
record and beneficial owner of the Company Stock designated as being owned by
the Principal Shareholder in Section 3.4(a) of the Company Disclosure
Schedule.  Such Company Stock is not subject to any Encumbrances, and the
Principal Shareholder has not granted any rights to purchase such Company Stock
to any other person or entity.  The Principal Shareholder has the sole right to
transfer such Company Stock to Parent in connection with the Merger.
 
4.2           Authority and Enforceability.  The Principal Shareholder has all
requisite limited partnership authority to execute and deliver this Agreement
and each of the Ancillary Agreements to which the Principal Shareholder is a
party and to perform the Principal Shareholder’s obligations under this
Agreement and each such Ancillary Agreement to which it is a party and to
consummate the Merger.  This Agreement and each of the Ancillary Agreements to
which the Principal Shareholder is a party has been duly executed and delivered
to the Principal Shareholder, and assuming the due authorization, execution and
delivery by the other parties hereto and thereto, constitute the valid and
binding obligations of the Principal Shareholder, enforceable against each such
party in accordance with their respective terms, subject to the Bankruptcy and
Equity Exception.
 
4.3           Absence of Claims by Principal Shareholder.  The Principal
Shareholder has no claim against the Company or any Subsidiary whether present
or future, contingent or unconditional, fixed or variable under any contract or
on any other basis whatsoever, whether in equity or at Law.
 
4.4           No Conflict.  Except as set forth in Section 4.4 of the Company
Disclosure Schedule, neither the execution and delivery of this Agreement by the
Principal Shareholder, nor the consummation or performance by Principal
Shareholder of the Transactions, will (i) violate any provision of the
organizational documents of the Principal Shareholder, (ii) violate or conflict
with, or result (with the giving of notice or lapse of time or both) in a
violation of or constitute a default (or give rise to any right of termination,
cancellation or acceleration) under any Contract to which the Principal
Shareholder is a party or by which the Principal Shareholder is bound or by
which any of their respective properties or assets is subject or (iii) violate
any Law or Governmental Order applicable to the Principal Shareholder or any of
their respective properties or assets, except in the case of clause (ii), for
any such conflicts, violations, defaults or other occurrences that would not
reasonably be expected to have a Material Adverse Effect on the Principal
Shareholder.
 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub, jointly and severally, represent and warrant to the
Company as of the date of this Agreement and as of the Closing Date as follows,
except as set forth in the disclosure schedule attached hereto (the “Parent
Disclosure Schedule”):
 
5.1           Organization.  Each of Parent and the Merger Sub is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is organized and has all requisite corporate power and
authority to own, lease and operate its properties and assets and to conduct its
business as presently conducted.  Parent and the Merger Sub each has heretofore
made available to the Company complete and correct copies of their respective
organizational documents.
 
5.2           Authority and Enforceability.
 
(a)           Each of Parent and the Merger Sub has all requisite corporate
power and authority to execute and deliver this Agreement and each of the
Ancillary Agreements to which it is a party and to perform its obligations under
this Agreement and each such Ancillary Agreement and to consummate the
Merger.  The execution, delivery and performance by each of Parent and the
Merger Sub of this Agreement and the Ancillary Agreements to which it is a party
have been duly authorized by all necessary corporate, limited liability company
or limited partnership, as the case may be, action on the part of Parent and the
Merger Sub.
 
(b)           Each of Parent and the Merger Sub has duly and validly executed
and delivered this Agreement and, at or prior to the Closing, will have duly and
validly executed and delivered each Ancillary Agreement to which it is a
party.  Assuming the due authorization, execution and delivery by the Company of
this Agreement and each Ancillary Agreement to which it is a party, this
Agreement constitutes, and after the Closing, each Ancillary Agreement to which
Parent and the Merger Sub is a party will constitute, the legal, valid and
binding obligation of Parent and the Merger Sub, enforceable against Parent and
the Merger Sub in accordance with its terms, subject to the Bankruptcy and
Equity Exception.
 
5.3           No Conflict; Governmental Approvals, Filings and Consents.
 
(a)           Except as set forth in Section 5.3(a) of the Parent Disclosure
Schedule, neither the execution and delivery of this Agreement by each of Parent
and the Merger Sub, nor the consummation or performance by Parent or the Merger
Sub of the Transactions, will (i) violate any provision of the organizational
documents of Parent or the Merger Sub, (ii) violate or conflict with, or result
(with the giving of notice or lapse of time or both) in a violation of or
constitute a default (or give rise to any right of termination, cancellation or
acceleration) under any Contract to which Parent or the Merger Sub is a party or
by which Parent or the Merger Sub is bound or by which any of their respective
properties or assets is subject or (iii) violate any Law or Governmental Order
applicable to Parent or the Merger Sub or any of their respective properties or
assets, except in the case of clause (ii), for any such conflicts, violations,
defaults or other occurrences that would not reasonably be expected to have a
Material Adverse Effect on Parent.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Section 5.3(b) of the Parent Disclosure
Schedule and except for filings and/or notices pursuant to or required by (i)
the DGCL, including the filing of the Certificate of Merger with the Secretary
of State of the State of Delaware and (ii) the HSR Act, no consents, waivers or
approvals of, or filings, declarations or registrations with, any Governmental
Authority or any Aviation Authority are necessary for the execution, delivery
and performance of this Agreement by Parent and the Merger Sub or the
consummation by Parent and the Merger Sub of the Merger, other than such other
consents, waivers, approvals, filings, declarations or registrations that, if
not obtained, made or given, would not reasonably be expected to have a Material
Adverse Effect on Parent.
 
5.4           Proceedings.  There are no Proceedings pending or, to the
Knowledge of Parent, threatened by or against Parent or the Merger Sub that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering with, any of the Transactions.
 
5.5           Brokers or Finders.  Except as set forth in Section 5.5 of the
Parent Disclosure Schedule, there is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Parent or any Affiliate of Parent who is or might be entitled to any fee,
commission or payment in connection with the negotiation, preparation, execution
or delivery of this Agreement or the consummation of the Transactions, nor is
there any basis for any such fee, commission or payment to be claimed by any
Person against Parent or any Affiliate of Parent.
 
5.6           Availability of Funds.  As of the Closing Date, Parent shall have
immediately available funds in cash or cash equivalents, which are sufficient to
pay the Merger Consideration and to pay any other amounts payable pursuant to
this Agreement and to consummate the Transactions.
 
5.7           Vote/Approval Required.  No vote or consent of the holders of any
class or series of capital stock or equity interest of Parent is necessary to
approve this Agreement, the Ancillary Agreements to which Parent is a party or
the Transactions.  The vote or consent of Parent, as the sole stockholder or
interest-holder of the Merger Sub (which has been obtained), is the only vote or
consent of the holders of any class or series of capital stock or equity
interest of the Merger Sub necessary to approve and adopt this Agreement, the
Ancillary Agreements to which the Merger Sub is a party and the Transactions.
 
ARTICLE 6
COVENANTS
 
6.1           Access and Investigation.  The Company shall, subject to
restrictions imposed from time to time upon advice of counsel respecting the
provision of privileged communications or competitively sensitive information
and any applicable confidentiality agreement with any Person, afford to Parent
and its Representatives, during the period from the date of this Agreement and
continuing until the earlier of the Effective Time and the termination of this
Agreement pursuant to the terms hereof, reasonable access, at reasonable times
upon reasonable prior notice, to the officers, key employees, agents,
properties, offices and other facilities of the Company and its Subsidiaries and
to their respective books, records, Contracts, customers, suppliers, commercial
payors and documents and shall furnish reasonably promptly to Parent and its
Representatives such information concerning the business, properties, contracts,
records and personnel of the Company and its Subsidiaries as may be reasonably
requested, from time to time, by or on behalf of Parent, including for the
purpose of conducting an audit of the Company’s billing practices and HIPAA
compliance procedures; provided, that nothing herein will obligate the Company
or its Subsidiaries to (a) take any action that would unreasonably interrupt the
normal course of the Business or unreasonably interfere with the prompt and
timely discharge by the employees of the Company or its Subsidiaries of their
normal duties, or (b) violate any Law or the terms of any Contract to which the
Company or any of its Subsidiaries is a party or to which any of their
respective assets are subject.  Notwithstanding the foregoing, Parent shall not
have access to personnel records of the Company or its Subsidiaries relating to
individual performance or evaluation records, medical histories or other
information the disclosure of which, in the Company’s good faith opinion, could
subject the Company or its Subsidiaries to risk of Liability.  Each of Parent
and the Merger Sub agrees that it will not, and will cause its Representatives
not to, use any information obtained pursuant to this Section 6.1 for any
purpose unrelated to the consummation of the Transactions.  All information
obtained pursuant to this Section 6.1 shall continue to be governed by the
Confidentiality Agreement.
 
 
38

--------------------------------------------------------------------------------

 
 
6.2           Operation of the Business Pending the Merger.  During the period
from the date of this Agreement until the Effective Time, except as contemplated
by this Agreement, as set forth in Section 6.2 of the Company Disclosure
Schedule or as required by Law, or unless Parent shall otherwise agree in
writing, the Company will, and will cause its Subsidiaries to, conduct the
Business only in the ordinary course, and use commercially reasonable efforts to
preserve and protect its business organization, assets (except for inventory and
other assets sold in the ordinary course of business), employment relationships,
and relationships with customers, suppliers, distributors, landlords and other
Persons with which it has significant business relations.  Between the date of
this Agreement and the Effective Time, except as otherwise contemplated by this
Agreement, as set forth in Section 6.2 of the Company Disclosure Schedule or as
required by Law, the Company will not, and will not permit its Subsidiaries to,
do any of the following without the prior written consent of Parent (which
consent shall not be unreasonably withheld or delayed):
 
(a)           amend or otherwise change the Company Charter Documents or the
Subsidiary Organizational Documents;
 
(b)           issue, sell, grant, dispose of, pledge or otherwise encumber any
shares of its capital stock, voting securities or equity interests, or any
securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for any shares of its capital stock, voting
securities or equity interests, or any rights, warrants, options, calls,
commitments or any other agreements of any character to purchase or acquire any
shares of its capital stock, voting securities or equity interests or any
securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for, any shares of its capital stock, voting
securities or equity interests;
 
(c)           (i) redeem, purchase or otherwise acquire any of its outstanding
shares of capital stock, voting securities or equity interests, or any rights,
warrants, options, calls, commitments or any other agreements of any character
to acquire any shares of its capital stock, voting securities or equity
interests; (ii) declare, set aside for payment or pay any dividend on, or make
any other distribution in respect of, any shares of its capital stock or
otherwise make any payments to its stockholders in their capacity as such (other
than dividends by a direct or indirect wholly owned Subsidiary of the Company to
its parent); (iii) split, combine, subdivide or reclassify any shares of its
capital stock; or (iv) amend (including by reducing an exercise price or
extending a term) or waive any of its rights under, or accelerate the vesting
under, any provision of any agreement evidencing any outstanding stock option or
other right to acquire capital stock of the Company or any restricted stock
purchase agreement or any similar or related contract;
 
 
39

--------------------------------------------------------------------------------

 
 
(d)           accelerate the collection of any accounts receivable, or write-off
any accounts receivable or notes receivable for a principal amount in excess of
$200,000 in the aggregate, other than in the ordinary course of business;
 
(e)           delay or postpone the payment of accounts payable and other
Liabilities, other than in the ordinary course of business;
 
(f)            close any existing CBM Bases set forth on Exhibit F hereto, or
launch any new CBM Base operations not otherwise set forth on Exhibit F hereto;
 
(g)           enter into or amend any capital or operating lease with regards to
any existing or new aircraft, other than any aircraft capital or operating lease
which is due to terminate or otherwise expire prior to the Closing Date (each an
“Expiring Aircraft Lease”), in which case Parent and the Company shall work
together in good faith to cause the Company to enter into a new aircraft capital
or operating lease, or amend such existing aircraft lease, in each case, on
terms mutually acceptable to the parties, provided, that if the parties are
unable to reach agreement the Company shall be permitted to enter into a new
aircraft capital or operating lease, or amend such existing aircraft lease, with
respect to any Expiring Aircraft Lease on market terms then available to the
Company;
 
(h)           take any action which may result in a violation of, or in the
noncompliance with, any Aviation Authorization, applicable Laws, manufacturer’s
requirements or recommendations, or any Material Contract, which in any case may
have a Material Adverse Effect;
 
(i)            incur or guarantee any long-term Indebtedness or make any loans,
advances or capital contributions to, or investments in, any other Person, in
each case, other than (i) the incurrence of Indebtedness for borrowed money
under existing credit facilities of the Company made in the ordinary course of
business consistent with past practice, (ii) extensions of Indebtedness
outstanding under existing credit facilities of the Company listed on Schedule
3.14 to the Company Disclosure Schedule, (iii) any letter of credit, capitalized
lease or performance bond entered into or issued in the ordinary course of
business consistent with past practice, or (iv) as shall be necessary to fund
the Company Transaction Expenses;
 
(j)             impose any new Encumbrance upon any assets of the Company or any
Subsidiary, tangible or intangible, other than Permitted Encumbrances;
 
 
40

--------------------------------------------------------------------------------

 
 
(k)           sell, lease, transfer or dispose of any assets, rights or
properties (including Intellectual Property Rights) material to the Company or
its Subsidiaries, except in the ordinary course of business;
 
(l)            acquire (by merger, consolidation or acquisition of stock or
assets) or sell (by merger, consolidation or sale of stock or assets) any Person
or any assets, in each case, which are material to the Company or its
Subsidiaries, other than purchases and sales of inventory and other assets in
the ordinary course of business consistent with past practice;
 
(m)           other than in the ordinary course of business, (i) terminate,
cancel or amend in any material respect any Material Contract or (ii) enter into
any Contract that would constitute a Material Contract had such Contract been in
effect on the date hereof;
 
(n)           make any new material capital expenditure or commitment therefor
other than (i) pursuant to existing commitments or business plans not to exceed
$150,000 or (ii) new capital projects that do not, in the aggregate, represent
commitments in excess of $150,000;
 
(o)           except in the ordinary course of business and consistent with past
practice, or as required by applicable Law, materially increase the compensation
of any of its directors, officers or employees or enter into, establish, amend
or terminate any employment, consulting, retention, change in control,
collective bargaining, bonus or other incentive compensation, profit sharing,
health or other welfare, stock option or other equity (or equity-based),
pension, retirement, vacation, severance, deferred compensation or other
compensation or benefit plan, policy, agreement, trust, fund or arrangement
with, for or in respect of, any stockholder, director, officer, other employee,
consultant or Affiliate;
 
(p)           make, revoke or change any material election concerning Taxes or
Tax Returns, file any amended Tax Return, enter into any closing agreement with
respect to Taxes, settle or compromise any material Tax Claim or surrender any
right to claim a refund of Taxes or obtain any Tax ruling, or waive or extend
the statute of limitations in respect of any material Tax (other than pursuant
to extensions of time to file Tax Returns in the ordinary course of business);
 
(q)           make any changes in accounting methods or practices (or change an
annual accounting period), except insofar as may be required by a change in GAAP
or applicable Law;
 
(r)           except in the ordinary course of business, cancel, terminate or
take any action that would reasonably be expected to cause the cancelling or
termination of any insurance policy naming the Company or any of its
Subsidiaries as a beneficiary or a loss payee, including the non-payment of
premiums that are due and payable; or
 
(s)           agree, in writing or otherwise, to take any of the foregoing
actions.
 
Notwithstanding the foregoing, nothing contained herein shall give to Parent,
directly or indirectly, rights to control or direct the operations of the
Company prior to the Closing Date.  Prior to the Closing Date, the Company shall
exercise, consistent with the terms and conditions of the Agreement, complete
control and supervision of the operation of the Business in the ordinary course
of business.
 
 
41

--------------------------------------------------------------------------------

 
 
6.3           Consents and Filings; Reasonable Efforts.  Subject to the other
provisions in this Agreement, each party hereto shall each use its commercially
reasonable efforts to perform its respective obligations herein and to take, or
cause to be taken or do, or cause to be done, all things necessary, proper or
advisable under applicable Law to obtain all regulatory approvals and satisfy
all conditions to the obligations of the parties under this Agreement and to
cause the Transactions to be carried out promptly in accordance with the terms
hereof.  Without limiting the generality of the foregoing, within five (5)
Business Days after the date of this Agreement, the Company and Parent shall
each file notifications under the HSR Act in connection with this Agreement and
the Merger (and make any required filings with any applicable foreign antitrust
authorities) and respond as promptly as practicable to any inquiries received
from the Federal Trade Commission, the Antitrust Division of the U.S. Department
of Justice or any other Governmental Authority for additional information or
documentation.  The fees required in connection with any filing required under
the HSR Act shall be borne equally between Parent and the Company.  Upon the
terms and subject to the conditions set forth in this Agreement, each of the
parties hereto agrees to use reasonable best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
Transactions and to obtain satisfaction of the conditions precedent to the
consummation of the Transactions (but in no event shall a party be required to
waive any condition precedent to the Closing), including (a) obtaining all of
the necessary actions or nonactions, waivers, consents and approvals from any
Governmental Authority and the making of all filings and the taking of all steps
as may be necessary to obtain an approval or waiver from, or to avoid a
Proceeding by, any Governmental Authority, (b) obtaining the necessary consents
from third parties, (c) the defending of any Proceedings, whether contemplated
hereby, including seeking to have any stay or temporary restraining Governmental
Order vacated or reversed, and (d) the execution and delivery of any additional
instruments necessary to consummate the Transactions, and to fully carry out the
purpose of, this Agreement.  The Company and Parent will supply to each other
copies of all correspondence, filings or communications, including file
memoranda evidencing telephonic conferences, by such party or its Affiliates
with any Governmental Authority or members of its staff, with respect to the
Transactions, except for documents filed pursuant to Item 4(c) of the
Hart-Scott-Rodino Notification and Report Form or communications regarding the
same.
 
6.4           Notification.  The Company shall promptly notify Parent, and
Parent shall promptly notify the Company, of (a) any notice or other
communication received by such party from any Governmental Authority or Aviation
Authority in connection with the Transactions or from any Person alleging that
the consent of such Person is or may be required in connection with the
Transactions, if the subject matter of such communication or the failure of such
party to obtain such consent could be material to the Company, the Surviving
Corporation or Parent, (b) any Proceedings commenced or, to such party’s
Knowledge, threatened against, relating to or involving or otherwise affecting
such party or any of its Subsidiaries which relate to the Transactions, (c) the
existence of any event or circumstance that could reasonably be expected to
result in any condition to the obligations of the other parties to effect the
Transactions not to be satisfied, (d) the failure of such party to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it pursuant to this Agreement which could reasonably be expected to result in
any condition to the obligations of the other parties to effect the Transactions
or (e) the occurrence or non-occurrence of any event, the occurrence or
non-occurrence of which is likely to cause any representation or warranty of the
Company or the Principal Shareholder contained in this Agreement to be untrue or
inaccurate at the Effective Time; provided, however, that the delivery of any
notice pursuant to this Section 6.4 shall not (x) limit or otherwise affect any
remedies available to Parent or (y) constitute an acknowledgment or admission of
a breach of this Agreement; provided, further, that the Company’s unintentional
failure to give notice under this Section 6.4 shall not be deemed a covenant
breach, but if such breach remains uncured as of the Closing, shall constitute
only a breach of the underlying representation or warranty, or covenant,
condition or agreement, as the case may be. No disclosure by the Company or the
Principal Shareholder pursuant to this Section 6.4, however, shall be deemed to
amend or supplement the Disclosure Schedule or prevent or cure any
misrepresentations, breach of warranty or breach of covenant.
 
 
42

--------------------------------------------------------------------------------

 
 
6.5           No Solicitation.
 
(a)           The Company shall, and shall cause its Subsidiaries and the
Company’s and its Subsidiaries’ respective directors, officers, employees,
investment bankers, financial advisors, attorneys, accountants, consultants,
agents and other representatives (collectively, “Representatives”) to,
immediately cease and cause to be terminated any discussions or negotiations
with any Person conducted heretofore with respect to a Takeover Proposal.  The
Company shall not, and shall cause its Subsidiaries and Representatives not to,
directly or indirectly:
 
(i)            solicit, initiate, cause, facilitate or encourage (including by
way of furnishing information) any inquiries, proposals or offers with respect
to, or that constitute, or that may reasonably be expected to lead to, any
Takeover Proposal;
 
(ii)            participate or engage in any discussions or negotiations with
any third party regarding any Takeover Proposal;
 
(iii)           enter into, any letter of intent, agreement in principle,
memorandum of understanding, merger, acquisition, purchase or joint venture
agreement or other agreement related to any Takeover Proposal (other than a
confidentiality agreement in accordance with this Section 6.5(a)); or
 
(iv)           release or permit the release of any Person from, or waive or
permit the waiver of any provision of or right under, any confidentiality,
non-solicitation, no hire, “standstill” or similar agreement to which the
Company or any of its Subsidiaries is a party or under which the Company or any
of its Subsidiaries has any rights.
 
(b)           In addition to the other obligations of the Company set forth in
this Section 6.5, the Company shall promptly advise Parent in writing if any
proposal, offer, inquiry or other contact is received by, any information is
requested from, or any discussions or negotiations are sought to be initiated or
continued with, the Company in respect of any Takeover Proposal, and shall, in
any such notice to Parent, indicate the identity of the Person making such
proposal, offer, inquiry or other contact and the terms and conditions of any
proposals or offers or the nature of any inquiries or contacts; provided,
however, the Company shall have no obligation to provide such notification to
the extent that such notification would violate any confidentiality obligations
of the Company.
 
 
43

--------------------------------------------------------------------------------

 
 
6.6           Confidentiality.  Each of Parent and the Merger Sub acknowledges
that the information being provided to it in connection with the Transactions is
subject to the terms of that certain letter agreement dated as of July 23, 2010
between Parent and Bank of America Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Confidentiality Agreement”), the terms of which are
incorporated by reference in this Agreement and which terms will survive until
the Closing, at which time the Confidentiality Agreement will terminate;
provided, however, that if this Agreement is, for any reason, terminated prior
to the Closing, the Confidentiality Agreement will continue in full force and
effect.  The existence of this Agreement and the other Ancillary Agreements and
the terms hereof (including the exhibits and schedules appended hereto) will be
deemed “Evaluation Material” for purposes of the Confidentiality Agreement.
 
6.7           Shareholder Materials.  As soon as reasonably practicable after
the execution of this Agreement, the Company will deliver to all Shareholders
entitled to receive such under the DGCL an information statement, the form of
written consent required pursuant to other provisions of this Agreement and all
information that may be required to be given to the Shareholders pursuant to the
DGCL in connection with the Merger, including (a) the notice required by Section
228 of the DGCL in relation to the approval of this Agreement by the
Shareholders by written consent and (b) the notice required by the first
sentence of Section 262(d)(2) of the DGCL (the “Shareholder Materials”).  Prior
to the delivery of the Shareholder Materials, the Company will have given Parent
and its counsel a reasonable opportunity to review and comment on reasonably
final drafts of the Shareholder Materials.  The Shareholder Materials will
include the Company Board Recommendation.  The Board of Directors of the Company
shall not withdraw, alter, modify, change or revoke its approval of this
Agreement, the Merger and the transactions contemplated hereby nor its
recommendation to the Shareholders to vote in favor of this Agreement, and the
Transactions.  The Principal Shareholder hereby covenants and agrees that it
shall, and shall cause its Affiliates which are Shareholders to, execute the
written consent to approve the Merger.
 
6.8           Indemnification of Directors and Officers of the Company.
 
(a)           Prior to the Effective Time, the Company shall purchase a prepaid
six-year “tail” policy to provide extended coverage on the directors’ and
officers’ insurance policies maintained by the Company and its Subsidiaries
which “tail” policy shall provide indemnification coverage for current and
former directors, officers, employees and agents of the Company and its
Subsidiaries on terms no less favorable than the terms under the directors’ and
officers’ insurance policies of the Company and its Subsidiaries in place
immediately prior to the Effective Time.  The cost of the foregoing “tail”
policy shall be borne equally by Parent and the Company, with the Company’s
share of the policy constituting Company Transaction Expenses.
 
(b)           The Persons to whom this Section 6.8 applies shall be third party
beneficiaries of this Section 6.8.  The provisions of this Section 6.8 are
intended to be for the benefit of each such Person and his or her heirs.
 
 
44

--------------------------------------------------------------------------------

 
 
6.9           Employee Benefits.
 
(a)           The Company and any Subsidiary shall cause each of its employees
to be reasonably available for interviews and meetings with management of the
Parent after the date hereof and prior to the Effective Time.  In connection
with such interviews and meetings, Parent shall have the right to conduct and
complete, to Parent’s satisfaction, background checks (including civil and
criminal public records), reference procedures, and educational and employment
verifications, with respect to any current employee.  In this regard, the
Company and any Subsidiary shall use commercially reasonable efforts to execute
and deliver to Parent such consents and other forms, and provide Parent with
such other information, as may be reasonably requested by Parent in order for it
to lawfully conduct such background checks, reference procedures, and
educational and employment verifications.  The Company and any Subsidiary shall
exercise their commercially reasonable efforts to have each of its employees
provide any of the foregoing information.  The management of the Company and
each Subsidiary shall use commercially reasonable efforts to cause their
respective employees, to cooperate fully with Parent and its Representatives, in
connection with Parent’s due diligence activities referred to in this Section.
 
(b)           At least five (5) days prior to the Closing, Parent shall deliver
to the Company a listing of those individuals that it does not wish to employ
post-Closing (the “Non-Continuing Employees”). Prior to the Effective Time, the
Company will provide notice of termination of employment to each such
Non-Continuing Employee, and, unless instructed otherwise by Parent in writing,
provide notice of termination of the consulting relationship to each of the
Company’s consultants.
 
(c)           Parent shall cause the employees of the Company and its
Subsidiaries who continue in employment with the Surviving Corporation and its
Subsidiaries to receive full credit for their years of service with the Company
and its Subsidiaries (and with any predecessor, to the extent such service was
previously credited under the Company Plans by the Company and its Subsidiaries)
under all employee benefit plans, programs, policies and arrangements made
available to such employees on and after the Effective Time by Parent, the
Surviving Corporation, its Subsidiaries or any of their respective Affiliates
for purposes of satisfying any waiting period, eligibility, participation, and
vesting requirements and for benefit accrual purposes solely with respect to
severance benefits and vacation, sick leave, paid-time off accrual and any
allocation requirements for employer contributions under any defined
contribution retirement plan for the plan year in which the Closing occurs;
provided that such credit shall not result in duplication of benefits and such
credit shall not apply to equity awards, if any, granted to such continuing
employees.  Parent also agrees to take commercially reasonable efforts to ensure
that continuing employees (and, as applicable their dependents) receive credit
for any co-payments, co-insurance, deductibles and out-of-pocket expenses
incurred under any Company Plan that constitutes a group health plan (as defined
in Section 4980B of the Code) for purposes of satisfying any co-payment,
co-insurance, deductible and out-of-pocket expense limits or requirements under
the group health plans made available to such employees on and after the
Effective Time by Parent, the Surviving Corporation, its Subsidiaries or any of
their respective Affiliates as if such amounts had been paid under such plans.
 
 
45

--------------------------------------------------------------------------------

 
 
(d)           Parent shall cause the Surviving Corporation and its Subsidiaries
to recognize and honor all unused paid time off accrued by employees of the
Company and its Subsidiaries as of the Effective Time to the extent such paid
time off is accurately accrued and reflected in the Financial Statements.
 
(e)           Nothing in the Agreement shall create any obligation on the part
of Parent to continue the employment of any employee for any period following
the Closing Date, nor does anything in this Agreement create any obligation on
the part of Parent to maintain any particular benefit plan, program or
arrangement post-Closing.  Notwithstanding the foregoing, Parent shall be
responsible for any and all costs including, without limitation, any severance,
any earned but unpaid bonus, any accrued but unused vacation time and any
accrued but unused paid time off, incurred by the Company, the Surviving
Corporation or any of their respective Subsidiaries in connection with the
termination of any employee of the Company, the Surviving Corporation or any of
their respective Subsidiaries in connection with the consummation of the
Transactions or after the Closing Date other than the Change of Control Payments
and the Excluded Assets and Liabilities which shall be the responsibility of the
Shareholders.
 
6.10         Tax Matters.
 
(a)           The Shareholder Representative shall prepare or cause to be
prepared, and file or cause to be filed, all Tax Returns for the Company or the
Surviving Corporation, as applicable, and their Subsidiaries for all Tax periods
ending on or prior to the Closing Date which are originally due on or before the
Closing Date.  Such Tax Returns shall be prepared in a manner consistent with
the Company’s or the Subsidiary’s past practices, in each case, unless such
treatment does not have sufficient legal support to avoid the imposition of
penalties, fines, or similar amounts and only to the extent permitted by
applicable Law.  Such Tax Returns shall be provided to Parent for its review and
comment as soon as reasonably practicable and not later than fifteen (15) days
prior to the due date for filing such Tax Returns (including extensions), and
Parent shall be entitled to propose in writing to the Shareholder Representative
any reasonable changes to such Tax Returns within five (5) days following the
delivery to it of such Tax Returns.  The Shareholder Representative shall
consider in good faith the comments of Parent with respect to such Tax Returns
prior to filing.  Parent and the Surviving Corporation shall prepare or cause to
be prepared, and file or cause to be filed, all Tax Returns for the Company or
the Surviving Corporation, as applicable, and their Subsidiaries (i) for all Tax
periods ending on or prior to the Closing Date which are due after the Closing
Date (“Pre-Closing Periods”) and (ii) for all Tax periods which begin on or
before the Closing Date and end after the Closing Date (“Straddle
Periods”).  Such Tax Returns shall be prepared in a manner consistent with the
Company’s or the Subsidiary’s past practices, in each case, unless such
treatment does not have sufficient legal support to avoid the imposition of
penalties, fines, or similar amounts and only to the extent permitted by
applicable Law.  Such Tax Returns shall be provided to the Shareholder
Representative for its review and comment as soon as reasonably practicable and
not later than fifteen (15) days (or, in the case of income Tax Returns, thirty
(30) days) prior to the due date for filing such Tax Returns (including
extensions), and the Shareholder Representative shall be entitled to propose to
Parent and the Surviving Corporation any reasonable changes to such Tax
Returns.  The Shareholder Representative shall provide Parent and the Surviving
Corporation with a written description of the items, if any, in such Tax Returns
that it intends to dispute within five (5) days (or, in the case of income Tax
Returns, fifteen (15) days) following the delivery to it of such Tax
Returns.  If the Shareholder Representative does not deliver to Parent or the
Surviving Corporation its dispute (described in the previous sentence) within
such five (5) day (or, in the case of income Tax Returns, fifteen (15) day)
period, then the relevant Tax Return shall be deemed to be finally determined
and Parent or the Surviving Corporation shall be entitled to file such Tax
Return.  If the Shareholder Representative does deliver its dispute to Parent or
the Surviving Corporation within the requisite time period, the Shareholder
Representative, Parent and the Surviving Corporation agree to consult and to
resolve in good faith any issue arising as a result of the review of such Tax
Returns and to mutually consent to the filing of such Tax Returns as promptly as
possible.  In the event the parties are unable to resolve any dispute within
five (5) days following the delivery of any intention to dispute by the
Shareholder Representative to Parent or the Surviving Corporation, the
Shareholder Representative, on one hand, and Parent and the Surviving
Corporation, on the other hand, shall jointly request the CPA Firm to resolve
any issue in dispute at least two (2) days (or, in the case of income Tax
Returns, five (5) days) before the due date of such Tax Return, in order that
such Tax Return may be timely filed.  The Shareholders, on one hand, and Parent
and the Surviving Corporation, on the other hand, shall each pay one-half of the
CPA Firm’s fees and expenses, and the determination of the CPA Firm shall be
binding on all parties.
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           Within five (5) days of the receipt of written demand from the
Parent, the Surviving Corporation or any of its Subsidiaries, the Shareholders
shall reimburse the demanding party for all Taxes of the Company and its
Subsidiaries for any period ending prior to the Closing Date and for their
portion (as determined under Section 6.10(c)) of all Taxes of the Company and
each of its Subsidiaries for any Straddle Period, without duplication of any
amount of such Taxes that are taken into account as liabilities on the
Adjustment Amount Statement,   The Surviving Corporation shall be responsible
for all Taxes of the Surviving Corporation and its Subsidiaries for any period
beginning on or after the Closing Date and for its portion (as determined under
Section 6.10(c)) of all Taxes of the Surviving Corporation and its Subsidiaries
for any Straddle Period.  Any amounts paid by the Shareholders to the Surviving
Corporation or any of its Subsidiaries under this Section 6.10(b) shall be
treated as an adjustment to the Merger Consideration unless otherwise required
by Law.
 
(c)           The Taxes of the Company and each of its Subsidiaries attributable
to any Straddle Period shall be apportioned between the portion of the Straddle
Period that begins on the first day of the Straddle Period and ends on the
Closing Date (the “Pre-Closing Straddle Period”), which portion shall be the
responsibility of the Shareholders, and the portion of the Straddle Period that
begins on the day after the Closing Date and ends on the last day of the
Straddle Period (the “Post-Closing Straddle Period”), which portion shall be the
responsibility of the Surviving Corporation.  In the case of income Taxes, sales
and use Taxes, and Taxes based on gross or net receipts or payments, the portion
of the Tax allocated to the Pre-Closing Straddle Period shall equal the amount
that would be payable if the Straddle Period ended on the last day of the
Pre-Closing Straddle Period by means of closing the books and records of the
Company and each of its Subsidiaries as of the last day of the Pre-Closing
Straddle Period, provided that all permitted allowances, exemptions and
deductions that are normally computed on the basis of an entire year or period
(such as depreciation and amortization deductions) shall accrue on a daily basis
and shall be allocated between the Pre-Closing Straddle Period and the
Post-Closing Straddle Period in proportion to the number of days in each such
period.  In the case of Taxes not described in the immediately preceding
sentence, the portion of the Tax allocated to the Pre-Closing Straddle Period
shall equal the amount of Tax for the entire Straddle Period multiplied by the
ratio of the number of days during the Pre-Closing Straddle Period to the number
of days during the entire Straddle Period.  Notwithstanding the foregoing, any
penalty, interest, or addition to Tax shall be allocated to the party that bears
the liability for the Tax to which such penalty, interest, or addition to Tax
relates, regardless of when such penalty, interest, or addition to Tax is
assessed.
 
 
47

--------------------------------------------------------------------------------

 
 
(d)           Each of Parent, the Surviving Corporation and the Shareholder
Representative shall cooperate fully, as and to the extent reasonably requested
by any other party hereto, in connection with the filing of Tax Returns pursuant
to this Section 6.10 and any Proceeding with respect to Taxes of the Company or
any of its Subsidiaries.  Such cooperation shall include the retention and (upon
the other party’s request) the provision of records and information reasonably
relevant to the preparation of any Tax Return or to any such audit, litigation,
or other proceeding with respect to Taxes of the Company or any of its
Subsidiaries.  Parent and the Surviving Corporation agree (i) to retain all
books and records in their possession with respect to Tax matters pertinent to
the Company relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (including any extension
thereof) of the applicable Tax periods, and to abide by all record retention
agreements entered into with any Governmental Authority, and (ii) to give the
Shareholder Representative reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the Shareholder
Representative so requests, Parent and the Surviving Corporation shall allow the
Shareholder Representative to take possession of such books and records. The
Shareholder Representative shall provide Parent, and Parent shall provide
Shareholder Representative, with the information that each is respectively
required to report under Section 6043A of the Code.
 
(e)           Parent and the Surviving Corporation shall not amend any Tax
Returns of the Company or its Subsidiaries for Tax periods (or portions thereof)
ending on or prior to the Closing Date, or file a claim for refund of Taxes
attributable to a Tax period (or a portion thereof) ending on or prior to the
Closing Date, that in either case would increase the Tax Liability of any
Shareholder, without the Shareholder Representative’s written consent, which
consent may not be unreasonably withheld, conditioned or delayed.
 
(f)           Following the Closing Date, if a Tax Claim is initiated by any
Governmental Authority with respect to Taxes of the Company or its Subsidiaries
for which a Parent Indemnified Party may be entitled to indemnification under
Section 9.1, Parent shall promptly notify the Shareholder Representative of such
Tax Claim, stating the nature and basis of such Tax Claim and the amount
thereof, to the extent known. No failure or delay of Parent in the performance
of the foregoing shall reduce or otherwise affect the obligations or liabilities
of the Shareholders under this Agreement, except to the extent that such failure
precludes the Surviving Corporation or its Subsidiaries from defending against
any Tax claim that the Shareholders are obligated to pay
hereunder.  Notwithstanding Sections 9.3 and 9.4, for all Tax Claims that relate
to a Straddle Period or a Pre-Closing Period, the Shareholder Representative
will have the right, at its option and at its cost and expense, to participate
with representatives of its own choosing in all stages of such Tax Claim,
however, Parent and the Surviving Corporation shall control the conduct of all
stages of such Tax Claim.  Parent and the Surviving Corporation shall not, and
shall not permit any of their Affiliates to, accept any proposed adjustment or
enter into any settlement or agreement in compromise regarding any Tax Claim for
which a Parent Indemnified Party may be entitled to indemnification under
Section 9.1 without the express written consent of the Shareholder
Representative (not to be withheld, delayed or conditioned unreasonably).
 
 
48

--------------------------------------------------------------------------------

 
 
(g)           Except as set forth in Section 6.10(g) of the Company Disclosure
Schedule, all Tax allocation, Tax sharing, Tax indemnity or similar agreements
between the Company or any of its Subsidiaries and any other Person shall be
terminated with respect to the Company and each of its Subsidiaries prior to the
Closing Date.  After the Closing Date neither the Surviving Corporation nor any
of its Subsidiaries shall be bound by or have any further Liability or
obligation under any such agreement.
 
(h)           The parties hereto agree to treat the transactions contemplated by
this Agreement as a taxable purchase and sale of the stock of the Company for
all U.S. federal and, where possible, applicable state income Tax purposes, to
report the transactions as such for all such Tax purposes, and to take no action
inconsistent with such treatment.
 
(i)            All transfer, documentary, sales, use, registration, value-added,
stamp duty, filing recordation and other similar Taxes and related fees
(including any penalties, interest and additions to Tax) (“Transfer Taxes”)
incurred in connection with the transactions expressly contemplated hereby shall
be borne equally by Parent and the Shareholders.  The Company has no actual
knowledge of any such Transfer Taxes that will likely be incurred in connection
with the transactions expressly contemplated hereby.
 
6.11         Excluded Assets and Liabilities.
 
(a)           The assets, liabilities and expenses of the Company and its
Subsidiaries set forth on Section 6.11 of the Company Disclosure Schedule shall
be referenced herein as the “Excluded Assets and Liabilities.”  On or prior to
the Effective Time, the Company shall cause the Excluded Assets and Liabilities
to be assigned and assumed in their entirety by a newly formed entity controlled
by the Principal Shareholder; provided, however, the Company may, in lieu of
such assignment and assumption, cause any of the liabilities or expenses which
constitute part of the Excluded Assets and Liabilities to be paid in full and
retired as of or prior to the Effective Time.  Subject to the provisions of
Article 9, from and after the Closing, each Shareholder shall severally, solely
to the extent of such Shareholder’s Pro Rata Share, and not jointly, indemnify
and hold harmless the Parent Indemnified Parties from and against any and all
Losses incurred or suffered by the Parent Indemnified Parties arising out of,
relating to or resulting from the Excluded Assets and Liabilities.
 
(b)           The Surviving Corporation and the Parent may elect to lease
certain of the Excluded Assets and Liabilities from the newly formed entity
controlled by the Principal Shareholder for a period of time after
Closing.  Parent, the Principal Shareholder and the Company shall work together
in good faith to agree to terms mutually acceptable to the parties to lease
certain of the Excluded Assets and Liabilities after Closing.
 
 
49

--------------------------------------------------------------------------------

 
 
6.12         Payment of Indebtedness by Related Parties.  Except as expressly
provided in this Agreement, the Company will cause all indebtedness owed to the
Company or any Subsidiary by any Shareholder or director, officer, employee or
Affiliate of the Company or any Subsidiary to be paid in full prior to
Closing.  The Shareholders shall be liable for any Tax liabilities resulting
therefrom.  The Company shall provide to Parent, prior to Closing, evidence of
such payment to the reasonable satisfaction of Parent.
 
6.13         No Transfer.  The Principal Shareholder shall not sell, transfer,
assign or hypothecate the shares of Company Stock held by it (except to Parent
pursuant to the terms hereof) without the prior written consent of Parent.
 
6.14         Environmental Inspection.  The Company hereby consents to Parent
conducting, upon reasonable advance notice to the Company, at Parent’s sole risk
and expense, on-site inspections and a Phase One and Phase Two Environmental
Assessment (an “Environmental Assessment”) of the Real Property listed on
Section 6.14 to the Company Disclosure Schedule.  Parent shall not conduct any
sampling activities without prior notice and consent of the Company, which
consent shall not be unreasonably withheld.  In connection with any
Environmental Assessment, Parent agrees not to interfere with the normal
operation of the Company and agrees to comply with all requirements and safety
policies of the Company.  If Parent or its agents prepares an Environmental
Assessment, Parent will promptly furnish a copy thereof to the Company.  The
Parties shall execute a “common undertaking” letter regarding the
confidentiality of environmental assessments where appropriate.  In connection
with the granting of such access, Parent represents that it is adequately
insured and, except to the extent caused by the Company’s willful misconduct,
Parent waives, releases and agrees to defend and indemnify the Company and its
directors, officers, managers, members, employees, affiliates, agents and
representatives against all claims for injury to, or death of, persons or for
damage to property arising in any way from the access afforded to Parent
hereunder or the activities of Parent.  This waiver, release and indemnity by
Parent shall survive termination of this Agreement.  Except as set forth in this
Section 6.14, none of Parent, the Merger Sub or any of their respective
Representatives shall perform any on-site environmental investigation or study
without the Company’s prior written consent.
 
6.15         Lease Renewals, Buyouts, Aircraft Repairs and Other Matters.  The
parties will, in good faith and pursuant to terms and conditions mutually
acceptable to the parties, develop a plan to address: (i) the renewal of any
aircraft lease due to expire prior to the Closing, (ii) the exercise of any
right to purchase, or buy-out, any aircraft underlying any aircraft lease of the
Company or any of its Subsidiaries, (iii) the repair of any aircraft prior to
the Closing; and (iv) any matters addressed on Schedule 6.15.
 
ARTICLE 7
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE
 
7.1           Conditions to the Obligation of Parent and the Merger Sub.  The
obligations of Parent and the Merger Sub to consummate the Transactions is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions (any of which may be waived by Parent and the Merger Sub,
in whole or in part, but only in a writing signed by Parent):
 
 
50

--------------------------------------------------------------------------------

 
 
(a)           Accuracy of Representation and Warranties.  The representations
and warranties of the Company set forth in Article 3 and the Principal
Shareholder set forth in Article 4 of this Agreement (i) that are not qualified
by materiality or Material Adverse Effect shall be true and correct in all
material respects as of the date of this Agreement and as of the Effective Time
with the same force and effect as though such representations and warranties had
been made on and as of the Effective Time and (ii) that are qualified by
materiality or Material Adverse Effect shall be true and correct in all respects
as of the date of this Agreement and as of the Effective Time with the same
force and effect as though such representations and warranties had been made on
and as of the Effective Time, other than, in each case, representations and
warranties that speak as of a specific date which need only be true and correct
or true and correct in all material respects, as the case may be, as of such
specific date;
 
(b)           Performance of Covenants.  All of the covenants and obligations
that the Company is required to perform or comply with under this Agreement on
or before the Closing Date shall have been duly performed and complied with in
all material respects;
 
(c)           No Action.  No Law shall have been enacted, entered, issued,
promulgated or enforced by any Governmental Authority, nor shall any Proceeding
be pending or threatened at what would otherwise be the Closing Date, which
prohibits or restricts or, (if successful) would prohibit the Transactions;
 
(d)           Antitrust.  The waiting period (and any extension thereof)
applicable to the Merger under the HSR Act shall have been terminated or shall
have expired;
 
(e)           Financial Results for March 31, 2011.  The Company shall have
delivered to Parent the audited consolidated financial statements of the Company
and its Subsidiaries for the fiscal year ended March 31, 2011 and, based on the
information set forth in such audited financial statements, the Company and its
Subsidiaries shall have (i) EBITDA of at least $22,385,000 for the twelve month
period ended March 31, 2011 and (ii) Tangible Assets of at least $96,755,000 as
of March 31, 2011;
 
(f)           Termination of Agreements.  The Company, the Shareholders, and the
Principal Shareholder shall have terminated each of those agreements listed in
Section 7.1(f) of the Company Disclosure Schedule and each such agreement shall
be of no further force and effect;
 
(g)           Third Party Consents.  The Company shall have obtained and
delivered to Parent the third party consents listed on Section 7.1(g) of the
Company Disclosure Schedule;
 
(h)           Deliveries.  The Company will have made or caused to be made each
of the following deliveries:
 
(i)             the Certificate of Merger, signed on behalf of the Company, in
accordance with the DGCL and in form reasonably satisfactory to Parent;
 
(ii)            a certificate, dated as of the Closing Date, executed by the
Chief Executive Officer or Chief Financial Officer of the Company for and on the
Company’s behalf, confirming the satisfaction of the conditions specified in
Sections 7.1(a) and 7.1(b) (the “Company Closing Certificate”);
 
 
51

--------------------------------------------------------------------------------

 
 
(iii)           a certificate, dated as of the Closing Date, executed by the
Secretary of the Company and in form and substance reasonably satisfactory to
Parent, certifying (i) as to the authority and incumbency of persons acting on
behalf of the Company in connection with the execution and delivery of this
Agreement and any Ancillary Agreement executed and delivered by the Company,
(ii) the resolutions of the board of directors of the Company, authorizing the
execution, delivery and performance of this Agreement and all other Ancillary
Agreements required to be executed and delivered hereunder by the Company, (iii)
the resolutions of the board of directors of the Company terminating all Company
Option Plans, and (iv) that the Shareholders holding a majority of the issued
and outstanding Company Stock have approved this Agreement, the Certificate of
Merger, the Merger and the transactions contemplated hereby;
 
(iv)           good standing certificates dated within five (5) days of the
Effective Time for the Company and each Subsidiary issued from their respective
jurisdiction of incorporation or formation, as applicable, and in each
jurisdiction in which the Company is qualified to do business as a foreign
corporation;
 
(v)            written resignations of all officers and directors of the Company
and each Subsidiary effective as of the Effective Time;
 
(vi)           evidence reasonably satisfactory to Parent that all Encumbrances
and/or security interests evidenced by financing statements currently of record
to perfect a security interest in the assets of the Company or an Subsidiary in
accordance with the Uniform Commercial Code, or duly recorded on title
certificates of the Company or any Subsidiary’s assets pursuant to regulations
of the FAA, or any interests recorded in favor of any third party at the
International Registry of the Cape Town Convention, shall be released as of the
Effective Time; and
 
(vii)          the Estimated Closing Balance Sheet and the Estimated Net Working
Capital shall be delivered to Parent at least two (2) Business Days prior to the
Closing Date.
 
(i)            Certificate of the Principal Shareholder.  Parent shall have
received a certificate from the Principal Shareholder, validly executed by the
Principal Shareholder, to the effect that, as of the Closing the conditions set
forth in Section 7.1(a) (to the extent relating to the representations,
warranties and covenants of the Principal Shareholder) have been satisfied;
 
(j)             Non-Competition and Non-Solicitation Agreement.  The Shareholder
Representative shall have executed and delivered a non-competition and
non-solicitation agreement in the form attached hereto as Exhibit E (the
“Non-Competition Agreement”);
 
(k)            Escrow Agreement.  The Shareholder Representative and the Escrow
Agent shall have executed and delivered the Escrow Agreement;
 
 
52

--------------------------------------------------------------------------------

 
 
(l)            Ancillary Agreements.  Each of the Ancillary Agreements shall
have been executed and delivered by each of the other parties thereto;
 
(m)           Material Adverse Effect.  There shall not have occurred any event
or condition of any character that has had or would be reasonably likely to have
a Material Adverse Effect since the date of this Agreement;
 
(n)           Unanimous Board Approval.  This Agreement shall have been
unanimously approved by the Board of Directors of the Company, which unanimous
approval shall not have been altered, modified, changed or revoked;
 
(o)           Shareholder Approval.  Shareholders holding a majority of the
issued and outstanding Company Stock shall have approved this Agreement, the
Certificate of Merger, the Merger and the transactions contemplated hereby and
thereby, including the appointment of the Shareholder Representative; and
 
(p)           FIRPTA Statement.  The Company shall have delivered to Parent (i)
a statement dated not more than thirty (30) days prior to the Closing Date,
sworn under penalty of perjury and in form and substance required under Treasury
Regulations Section 1.897-2(g)(1)(ii) stating that its outstanding capital stock
is not a U.S. real property interest (a “FIRPTA statement”) and (ii) proof
reasonably satisfactory to Parent that the Company has provided notice of such
certification to the Internal Revenue Service in accordance with the provisions
of Treasury Regulations Section 1.897-2(h)(2).
 
Neither Parent nor the Merger Sub may rely on the failure of any condition set
forth in this Section 7.1 to be satisfied if such failure was caused by either
Parent’s or the Merger Sub’s failure to act in good faith or to perform its
obligations contained herein to cause the satisfaction of such conditions and to
consummate the transactions contemplated by this Agreement
 
7.2           Conditions to the Obligations of the Company.  The obligation of
the Company to consummate the Transactions is subject to the satisfaction, on or
before the Closing Date, of each of the following conditions (any of which may
be waived by the Company, in whole or in part, but only in a writing signed by
the Company):
 
(a)           Accuracy of Representation and Warranties.  The representations
and warranties of Parent set forth in Article 5 of this Agreement (i) that are
not qualified by materiality or Material Adverse Effect shall be true and
correct in all material respects as of the date of this Agreement and as of the
Effective Time with the same force and effect as though such representations and
warranties had been made on and as of the Effective Time and (ii) that are
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects as of the date of this Agreement and as of the Effective Time with
the same force and effect as though such representations and warranties had been
made on and as of the Effective Time, other than, in each case, representations
and warranties that speak as of a specific date which need only be true and
correct or true and correct in all material respects, as the case may be, as of
such specific date;
 
 
53

--------------------------------------------------------------------------------

 
 
(b)           Performance of Covenants.  All of the covenants and obligations
that Parent or the Merger Sub are required to perform or comply with under this
Agreement on or before the Closing Date shall have been duly performed and
complied with in all material respects (with materiality being measured
individually and on an aggregate basis with respect to all breaches of covenants
and obligations);
 
(c)           No Action.  No Law shall have been enacted, entered, issued,
promulgated or enforced by any Governmental Authority, nor shall any Proceeding
be pending or threatened at what would otherwise be the Closing Date, which
prohibits or restricts or, (if successful) would prohibit the Transactions;
 
(d)           Antitrust.  The waiting period (and any extension thereof)
applicable to the Merger under the HSR Act shall have been terminated or shall
have expired;
 
(e)           Officer’s Certificate.  Parent must have delivered to the Company
a certificate, dated as of the Closing Date, executed by the Secretary or other
appropriate officer of Parent confirming the satisfaction of the conditions
specified in Sections 7.2(a) and 7.2(b);
 
(f)            Closing Payments.  Parent shall have (i) deposited the Closing
Merger Consideration and the Shareholder Representative Fund Amount with the
Shareholder Representative, (ii) deposited the Escrow Amount with the Escrow
Agent, and (iii) paid to the applicable Representatives of the Company the
applicable amounts set forth in the Transaction Expenses List;
 
(g)           Escrow Agreement.  Parent and the Escrow Agent shall have executed
and delivered the Escrow Agreement; and
 
(h)           Ancillary Agreements.  Each of the Ancillary Agreements shall have
been executed and delivered by each of the other parties thereto.
 
The Company may not rely on the failure of any condition set forth in this
Section 7.2 to be satisfied if such failure was caused by the Company’s or any
Shareholder’s failure to act in good faith or to perform its obligations
contained herein to cause the satisfaction of such conditions and to consummate
the transactions contemplated by this Agreement.
 
ARTICLE 8
TERMINATION
 
8.1           Termination Events.  This Agreement may, by written notice given
before or at the Closing, be terminated:
 
(a)           by mutual consent of Parent and the Company;
 
(b)           by Parent, if the Company shall have materially breached or failed
to perform any of its representations, warranties, covenants or agreements
contained in this Agreement, which breach or failure (i) would (if it occurred
or was continuing as of the Closing Date) give rise to the failure of a
condition set forth in Section 7.1(a) or Section 7.1(b), and (ii) is incapable
of being cured or is not cured by the Company within fifteen (15) days following
receipt of written notice from Parent of such breach or failure; provided, that
the right to terminate this Agreement pursuant to this Section 8.1(b) shall not
be available to Parent if either Parent or the Merger Sub is then in breach or
has failed to perform any their respective representations, warranties,
covenants or other agreements hereunder that would (if it occurred or was
continuing as of the Closing Date) give rise to the failure of a condition set
forth in Section 7.2;
 
 
54

--------------------------------------------------------------------------------

 
 
(c)           by the Company, if Parent or the Merger Sub shall have materially
breached or failed to perform any of their respective representations,
warranties, covenants or agreements contained in this Agreement, which breach or
failure (i) would (if it occurred or was continuing as of the Closing Date) give
rise to the failure of a condition set forth in Section 7.2(a) or Section
7.2(b), and (ii) is incapable of being cured or is not cured by Parent or the
Merger Sub within fifteen (15) days following receipt of written notice from the
Company of such breach or failure; provided, that the right to terminate this
Agreement pursuant to this Section 8.1(c) shall not be available to the Company
if the Company is then in breach or has failed to perform any of its
representations, warranties, covenants or other agreements hereunder that would
(if it occurred or was continuing as of the Closing Date) give rise to the
failure of a condition set forth in Section 7.1;
 
(d)           by Parent, if the Closing has not occurred on or before the
Closing Date Deadline; provided, however, that Parent’s right to terminate this
Agreement pursuant to this Section 8.1(d) will not be available if the failure
of Parent or the Merger Sub to fulfill any of their respective covenants or
obligations under this Agreement caused the failure of the Closing to occur on
or before the Closing Date Deadline;
 
(e)           by the Company, if the Closing has not occurred on or before the
Closing Date Deadline; provided, however, that the Company’s right to terminate
this Agreement pursuant to this Section 8.1(e) will not be available if the
failure of the Company to fulfill any of its covenants or obligations under this
Agreement caused the failure of the Closing to occur on or before the Closing
Date Deadline; and
 
(f)            by Parent or the Company if: (i) there shall be a final
non-appealable order of a federal or state court in effect preventing
consummation of the Merger, (ii) there shall be any statute, rule, regulation or
order enacted, promulgated or issued or deemed applicable to the Closing by any
Governmental Authority that would make consummation of the Closing illegal, or
(iii) there shall be any pending Proceeding in which any Person is challenging
or seeking to restrain or prohibit the consummation of the Merger or the
Transactions.
 
In the event of termination by the Company or Parent pursuant to this Section
8.1 (other than Section 8.1(a)), the terminating party shall deliver prompt
written notice thereof to the other parties, specifying the provision hereof
pursuant to which such termination is made.
 
8.2           Effect of Termination.  If this Agreement is terminated pursuant
to Section 8.1, all obligations of the parties under this Agreement terminate,
except that (a) the provisions of Section 6.6, this Section 8.2, Section 8.3 and
Article 10 will remain in full force and survive any termination of this
Agreement and (b) if this Agreement is terminated by a party because of the
breach of this Agreement by another party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.
 
 
55

--------------------------------------------------------------------------------

 
 
8.3           Disposition of Documents.  In the event of the termination of this
Agreement by either the Company or Parent as provided in Section 8.1 hereof,
each party, if so requested by the other party, will (a) return promptly every
document (other than documents publicly available and other than one copy
thereof to be retained by outside counsel for such party) furnished to it by the
other party (or any Subsidiary, division, associate or Affiliate of such other
party) in connection with the Transactions, whether so obtained before or after
the execution of this Agreement, and any copies thereof which may have been
made, and will cause its Representatives and others to whom such documents were
furnished promptly to return such documents and any copies thereof any of them
may have made, or (b) destroy such documents and cause its Representatives and
such others to destroy such documents, and so certify such destruction to the
other party.
 
ARTICLE 9
INDEMNIFICATION
 
9.1           Indemnification of Parent and the Surviving Corporation.  Subject
to the limitations and other provisions of this Article 9, from and after the
Closing, each Shareholder shall severally based on their Pro Rata Portion and
not jointly indemnify and hold harmless Parent and the Surviving Corporation and
each of their respective directors, officers, employees, agents, equity holders
and Affiliates (collectively, the “Parent Indemnified Parties”) from and against
any and all Losses incurred or suffered by the Parent Indemnified Parties
arising out of, relating to or resulting from any of the following:
 
(a)           any inaccuracy in or breach of any representation or warranty of
the Company set forth in Article 3 of this Agreement;
 
(b)           the nonfulfillment, nonperformance or other breach of any covenant
or agreement of the Company contained in this Agreement;
 
(c)           any Company Transaction Expenses, Equity Award Payments, Change of
Control Payments or Indebtedness of the Company or its Subsidiaries as of the
Effective Time not reflected in the calculation of the Closing Merger
Consideration or the Merger Consideration Adjustment Amount;
 
(d)           the Excluded Assets and Liabilities;
 
(e)           any Dissenting Share Payments;
 
(f)            the Heli-One Agreements; or
 
(g)           any of the matters disclosed on Schedule 9.1(g) of the Company
Disclosure Schedule.
 
9.2           Indemnification of the Principal Shareholder.  Subject to the
limitations and other provisions of this Article 9, from and after the Closing,
the Principal Shareholder shall indemnify and hold harmless the Parent
Indemnified Parties from and against any and all Losses incurred or suffered by
the Parent Indemnified Parties arising out of, relating to or resulting from any
of the following:
 
 
56

--------------------------------------------------------------------------------

 
 
(a)           any inaccuracy in or breach of any representation or warranty of
the Principal Shareholder contained in Article 4 of this Agreement; or
 
(b)           the nonfulfillment, nonperformance or other breach of any covenant
or agreement of the Principal Shareholder contained in this Agreement.
 
9.3           Indemnification of the Shareholders.  Subject to the other
provisions of this Article 9, from and after the Closing, the Shareholders, the
Shareholder Representative and each of their respective directors, officers,
employees, agents, equity holders and Affiliates (collectively, the “Shareholder
Indemnified Parties”) shall be entitled to be indemnified and held harmless by
Parent from and against any and all Losses incurred or suffered by the
Shareholder Indemnified Parties arising out of, relating to or resulting from
any of the following:
 
(a)           any inaccuracy in or breach of any representation or warranty of
Parent or the Merger Sub contained in Article 5 of this Agreement; or
 
(b)           the nonfulfillment, nonperformance or other breach of any covenant
or agreement of Parent or the Merger Sub contained in this Agreement.
 
9.4           Claim Procedure.
 
(a)           A party entitled to indemnification hereunder (the “Indemnified
Party”) shall promptly give written notice (the “Claim Notice”) to the party
obligated to provide indemnification hereunder (the “Indemnifying Party”) after
(i) becoming aware of a Loss for which the Indemnified Party intends to seek
indemnification, or (ii) receipt by the Indemnified Party of notice of any claim
or the commencement of any Proceeding against it by a Person other than an
Indemnified Party (a “Third Party Claim”) which may result in a Loss for which
the Indemnified Party is entitled to indemnification hereunder.  The Claim
Notice shall describe the Loss and/or the asserted Liability in reasonable
detail, and shall indicate the amount (estimated, if necessary) of the Loss
and/or asserted Liability that has been or may be suffered by the Indemnified
Party.  Except as provided in Section 9.5 below, the failure to provide a Claim
Notice will not relieve the Indemnifying Party of any Liability that it may have
to any Indemnified Party, except to the extent that the Indemnifying Party
demonstrates that the defense of such Third Party Claim is prejudiced by the
Indemnifying Party’s failure to give such Claim Notice.
 
(b)           Within fifteen (15) days after receipt of a Claim Notice relating
to a claim other than a Third Party Claim, the Indemnifying Party shall deliver
to the Indemnified Party a written response in which the Indemnifying Party will
either: (i) agree that the Indemnified Party is entitled to receive all of the
Losses at issue in the Claim Notice; or (ii) dispute the Indemnified Party’s
entitlement to indemnification by delivering to the Indemnified Party a written
notice (an “Objection Notice”) setting forth in reasonable detail each disputed
item, the basis for each such disputed item and certifying that all such
disputed items are being disputed in good faith.  If the Indemnifying Party
delivers an Objection Notice to the Indemnified Party within fifteen (15) days
after delivery of the Claim Notice, then the dispute may be resolved by any
legally available means consistent with the provisions of Section 10.10.
 
 
57

--------------------------------------------------------------------------------

 
 
(c)           If any Parent Indemnified Party is the Indemnified Party with
respect to any claim for indemnification pursuant to this Article 9, the parties
will contemporaneously deliver to the Escrow Agent copies of each Claim Notice
and Objection Notice in connection with such claim.
 
9.5           Third Party Claims.
 
(a)           Any Indemnifying Party will have the right to contest, and defend
the Indemnified Party against, any Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as the Indemnifying
Party notifies the Indemnified Party in writing within fifteen (15) days after
the Indemnified Party has given a Claim Notice that, subject to the limits set
forth in this Article 9, the Indemnifying Party will indemnify the Indemnified
Party from and against the Losses the Indemnified Party may suffer with respect
to the Third Party Claim.  Notwithstanding the foregoing, if a Third Party Claim
concerns FAA matters or otherwise would cause the Surviving Corporation, Parent
or any Subsidiary of Parent to cease operations for a period of time, then the
Surviving Corporation as the Indemnified Party may defend against such Third
Party Claim in any manner it reasonably may deem appropriate, including the
consent to the entry of a settlement agreement without the prior written consent
of the Indemnifying Party (the “Third-Party Claim Carve-Out”); provided, that
the settlement agreement by its terms (i) obligates the Indemnified Party to pay
the full amount of any Liability and Loss in connection with such Third Party
Claim, and (ii) unconditionally releases the Indemnifying Party from any and all
Liability in connection with such Third Party Claim.
 
(b)           Subject the Third-Party Claim Carve Out, so long as the
Indemnifying Party is conducting the defense of the Third Party Claim in
accordance with Section 9.5(a) above: (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim, (ii) the Indemnified Party will not consent to the
entry of any Governmental Order or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld, delayed or conditioned unreasonably), and (iii) the
Indemnifying Party will not consent to the entry of any Governmental Order or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnified Party (not to be withheld, delayed or
conditioned unreasonably).
 
(c)           In the event the Indemnifying Party does not conduct the defense
in accordance with Section 9.5(a) above, the Indemnified Party may defend
against the Third Party Claim in any manner it reasonably may deem appropriate;
provided, however, that (i) the Indemnifying Party may participate in such
defense at its own expense, and (ii) the Indemnified Party will not consent to
the entry of any Governmental Order or enter into any settlement with respect to
the Third Party Claim without the prior written consent of the Indemnifying
Party (not to be withheld, delayed or conditioned unreasonably).
 
 
58

--------------------------------------------------------------------------------

 
 
9.6           Survival.
 
(a)           All representations and warranties contained in this Agreement and
the Company Closing Certificate will expire eighteen (18) months following the
Closing Date; provided, however that the Company Special Representations shall
survive indefinitely, the representations and warranties contained in Section
3.15 (Tax Matters), Section 3.16 (Employee Benefit Matters) and Section 3.18
(Environmental Matters) shall expire on the date thirty (30) days following the
expiration of the applicable statute of limitations and the representations and
warranties contained in Section 3.21(b) (Governmental Authorizations) shall
expire on the fifth anniversary of the Closing Date (collectively, the
“Indemnification Period”).  No party shall have any Liability with respect to
claims first asserted in connection with any representation or warranty after
expiration of the applicable Indemnification Period.  The covenants and other
obligations of the parties contained in this Agreement shall survive the Closing
and shall continue in full force and effect after the Closing until they are
otherwise terminated in accordance with their respective terms.
 
(b)           If an Indemnified Party delivers to an Indemnifying Party, before
expiration of the applicable Indemnification Period, a Claim Notice based upon a
breach of any such representation or warranty, then the applicable
representation or warranty will survive until, but only for purposes of, the
resolution of the matter covered by such notice.  If the Proceeding or written
claim with respect to which such notice has been given is definitively withdrawn
or resolved in favor of the Indemnified Party, the Indemnified Party will
promptly so notify the Indemnifying Party.
 
9.7           Limitations on Liability.  Notwithstanding anything in this
Agreement to the contrary or any right or remedy available under any Law:
 
(a)           The Parent Indemnified Parties shall not be entitled to
indemnification pursuant to Section 9.1(a) or 9.2(a) unless the aggregate amount
of Losses indemnifiable under Section 9.1(a) and 9.2(a) exceeds an amount equal
to One Million Seven Hundred Thousand Dollars ($1,700,000) (the “Deductible
Amount”) and, then, only to the extent of such excess; provided, that the
foregoing limitation shall not be deemed to apply to any inaccuracy in or breach
of any Company Special Representation, Section 3.15 (Tax Matters), Section 3.18
(Environmental Matters) and Section 3.21(d) (Governmental Authorizations)
(collectively, the “Fundamental Representations”).  The Company Indemnified
Parties shall not be entitled to indemnification pursuant to Section 9.3(a)
unless the aggregate amount of Losses indemnifiable under Section 9.3(a) exceeds
the Deductible Amount and, then, only to the extent of such excess.
 
(b)           Notwithstanding anything to the contrary contained elsewhere
herein, the aggregate of any indemnification obligations pursuant to Section
9.1(a) and Section 9.2(a) shall not exceed the amount of the Escrow Fund and the
sole recourse for the Parent Indemnified Parties to recover Losses for which
they may be entitled under this Article 9 will be to set off, recover and retain
such Losses from the Escrow Fund; provided, however, that the foregoing
limitation shall not apply to any inaccuracy in or breach of any Company Special
Representation, any Fundamental Representation or Section 3.16 (Employee
Benefits); provided, further, that the aggregate indemnification obligations
pursuant to Section 9.1(a) and Section 9.2(a) with respect to the Company
Special Representations, the Fundamental Representations, Section 3.16 (Employee
Benefits) and pursuant to Sections 9.1(b)-(g) and Section 9.2(b) shall not
exceed the aggregate Merger Consideration paid to the Shareholders pursuant to
the terms of this Agreement. Except in the case of indemnification obligations
under Section 9.1(a) or Section 9.2(a) with respect to the Company Special
Representations, the Fundamental Representations, Section 3.16 (Employee
Benefits) and pursuant to Sections 9.1(b)-(g) and Section 9.2(b), no Shareholder
shall have any Liability whatsoever to the Parent Indemnified Parties except to
the extent of such Shareholder’s interest in the Escrow Fund.  In the case of
indemnification obligations under Section 9.1(a) or Section 9.2(a) with respect
to the Company Special Representations, the Fundamental Representations, Section
3.16 (Employee Benefits) and pursuant to Sections 9.1(b)-(g) and Section 9.2(b),
no Shareholder shall have any Liability whatsoever to the Parent Indemnified
Parties except to the extent of such Shareholder’s Pro Rata
Share.  Notwithstanding anything to the contrary contained elsewhere herein,
under no circumstances shall any Shareholder have Liability to the Parent
Indemnified Parties in excess of such Shareholder’s Pro Rata Share.
 
 
59

--------------------------------------------------------------------------------

 
 
(c)           IN NO EVENT SHALL ANY PARTY HAVE ANY LIABILITY FOLLOWING THE
CLOSING PURSUANT TO THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH THE MERGER OR
ANY OF THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, LOST PROFITS, ANY MEASURE OF DAMAGES BASED ON
DIMINUTION IN VALUE OR BASED ON ANY MULTIPLE OF EARNINGS OR EBITDA OR SIMILAR
CONCEPT, PUNITIVE OR INDIRECT DAMAGES EXCEPT FOR ANY SUCH DAMAGES THAT ARE
RECOVERED BY THIRD PERSONS IN CONNECTION WITH LOSSES INDEMNIFIED HEREUNDER.
 
(d)           No Indemnified Parties shall be entitled to indemnification for
any Loss for which the Indemnified Parties have otherwise been fully compensated
pursuant to the adjustments to the amount of the Merger Consideration, including
the Merger Consideration Adjustment Amount.
 
(e)           For the purposes of this Article 9 only, solely when determining
the amount of Losses suffered by an Indemnified Party as a result of any breach,
inaccuracy or failure, any representation, warranty, covenant or agreement given
or made by the Company or the Principal Shareholder that is qualified or limited
in scope as to materiality, Material Adverse Effect (including the definition of
Material Contracts) or Knowledge, such representation, warranty, covenant or
agreement shall be deemed to be made or given without such qualification or
limitation.
 
(f)           The Shareholders shall not have any right of contribution,
indemnification or right of advancement from the Company, the Surviving
Corporation or Parent with respect to any Loss claimed by an Indemnified Party.
 
9.8           Mitigation of Damages.  Each Indemnified Party shall use
commercially reasonable efforts to mitigate any Losses, including by maintaining
insurance coverage with respect to the Surviving Corporation.
 
 
60

--------------------------------------------------------------------------------

 
 
9.9           Indemnification as Exclusive Remedy.  Notwithstanding anything in
this Agreement or any Ancillary Agreement to the contrary or any right or remedy
available under any Law, except for any specific additional remedies provided
for in any Ancillary Agreement, in the case of fraud or intentional or willful
breach of this Agreement, the indemnification provided in this Article 9 shall
be the sole and exclusive post-Closing remedy available to the Parent
Indemnified Parties with respect to matters of any kind or nature arising under
this Agreement or any Ancillary Agreement or otherwise in connection with the
Merger or the Transactions or relating to the Company’s and its Subsidiaries’
businesses, assets or ownership, operation, management, use or control of their
respective facilities, and the Parent Indemnified Parties shall not pursue or
seek to pursue any other remedy with respect to such matters.
 
9.10         Net Losses and Subrogation.  Notwithstanding anything contained
herein to the contrary, the amount of any Losses for which an Indemnified Party
may be entitled to indemnification under this Article 9 shall be reduced to the
extent of (i) any insurance proceeds which the Indemnified Party or any of its
Affiliates actually receive with respect to such Losses (including those from
affiliated insurance companies), net of any identifiable increase in the annual
insurance premium of said insurance policies for the subsequent five (5) year
period directly resulting from the filing and collection of such insurance
claim, and (ii) any Tax benefit actually realized by the Indemnified Party or
any of its Affiliates prior to the indemnity payment net of any Tax detriment
actually suffered by the Indemnified Party or any of its Affiliates (including
loss of depreciable basis), in each case, arising from the facts or
circumstances giving rise to such Losses and from any adjustment to the Merger
Consideration on account of any indemnification under this Article 9.  If any
such proceeds are received by an Indemnified Party or any of its Affiliates with
respect to any Losses after payment has been made to the Indemnified Party with
respect thereto, the Indemnified Party shall promptly pay back, or cause its
appropriate Affiliates to pay back, the amount of such proceeds (up to the
amount received by the Indemnified Party with respect to such Losses).  No
Indemnified Party shall be obligated to make a claim for insurance recovery if
there is a reasonable risk that such Indemnified Party will become uninsurable
for any risks as a result of such claim.  The Shareholder Representative and the
Shareholders waive any rights to claim subrogation to any rights of any and all
Indemnified Parties.  Notwithstanding the foregoing or anything to the contrary
contained herein, but subject to Section 9.8, in no event shall an Indemnified
Party be required to pursue any insurer or other third party with
indemnification obligations or any other person responsible therefor as a
condition to an Indemnified Party’s right to receive its indemnification benefit
under this Article 9.
 
9.11         Tax Treatment.  Indemnification payments made pursuant to this
Article 9 shall be treated by the parties for Tax purposes as an adjustment to
the Merger Consideration unless otherwise required by applicable Law.
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE 10
GENERAL PROVISIONS
 
10.1         Shareholder Representative.
 
(a)           By virtue of the Merger and without any further action on the part
of the Shareholders other than the Company Shareholder Approval, from and after
the Effective Time, the Shareholder Representative shall act as agent and
attorney-in-fact on behalf of the Shareholders for purposes of (i) taking action
or receiving notice pursuant to Article 9 and the Escrow Agreement, (ii) taking
action or receiving notice in connection with the Merger Consideration
Adjustment Amount pursuant to Section 2.6 and the Escrow Agreement, (iii) taking
any and all actions and making any and all decisions required or permitted to be
taken by the Shareholder Representative under this Agreement and the Escrow
Agreement, and (iv) exercising such rights, power and authority as are
incidental hereto (including the right, power and authority to retain attorneys,
accountants and other advisors to assist it in the performance of its duties
hereunder).  The Shareholder Representative shall have the ability and power to
execute and deliver all instruments, certificates and other documents of every
kind incident to the foregoing and all right, power and authority to act on
behalf of the Shareholders in connection herewith.  Both Parent and the
Surviving Corporation shall be entitled to deal exclusively with the Shareholder
Representative on all matters relating to Section 2.6, Article 9 and the Escrow
Agreement.  If the then-current Shareholder Representative shall resign its
position or be unable to fulfill its responsibilities as agent of the
Shareholders, then the Shareholders holding, immediately prior to the Closing, a
majority of the Common Shares Outstanding shall select a successor shareholder
representative.  Any such successor shall become the “Shareholder
Representative” for purposes of this Agreement and the Escrow Agreement; and no
such resignation of the then-current Shareholder Representative shall be
effective as to the then-current Shareholder Representative until the new
Shareholder Representative shall accept such appointment.
 
(b)           The Shareholder Representative will receive no compensation for
services as the Shareholder Representative but shall be entitled to the payment
of all of its reasonable and documented out-of-pocket expenses incurred
(including the costs, expenses and disbursements incurred in connection with
retaining outside counsel) in connection with the performance of its duties
hereunder and pursuant to the Escrow Agreement.
 
(c)           Parent shall deliver, or cause to be delivered, to a bank
designated by the Shareholder Representative, in cash, the sum of $150,000 (the
“Shareholder Representative Fund Amount”), which shall be available from time to
time to the Shareholder Representative solely in connection with the provisions
of Section 10.1(b).  The Shareholder Representative shall maintain the
Shareholder Representative Fund Amount in a segregated account.
 
(d)           From time to time after the Effective Time, the Shareholder
Representative may distribute to the Shareholders, in accordance with Section
1.5 of this Agreement, such portion of such sum from the Shareholder
Representative Fund Amount as the Shareholder Representative reasonably
determines will not be needed for the payment of future costs and expenses.  Any
portion of such sum remaining after the final resolution of all claims asserted
against, or asserted by or on behalf of, the Shareholders hereunder or under the
Escrow Agreement and the final distribution to the Shareholders of all monies
that are or could be distributable to them hereunder or under the Escrow
Agreement shall be distributed to the Shareholders in accordance with Section
1.5 of this Agreement.  All fees and expenses incurred by the Shareholder
Representative in excess of the Shareholder Representative Fund Amount shall be
paid from any funds otherwise due to the Shareholders (including from the Escrow
Fund to the extent such amount is payable to the Shareholders in accordance with
Section 2.1) in proportion to the conversion methodology set forth in Section
1.5 of this Agreement and if no funds are available from the Escrow Fund, then
directly from the Shareholders in proportion to their Pro Rata Share.
 
 
62

--------------------------------------------------------------------------------

 
 
(e)           Any indemnification payments owed to a Shareholder Indemnified
Party pursuant to Article 9 will be effected by wire transfer of immediately
available funds to an account designated by the Shareholder Representative.  All
indemnification payments to be received by the Shareholder Indemnified Parties
in accordance with Article 9 will be allocated among the Shareholders in
proportion to the conversion methodology set forth in Section 1.5 of this
Agreement.
 
(f)           A decision, act, consent or instruction of the Shareholder
Representative, including but not limited to an amendment, extension or waiver
of this Agreement pursuant to Section 10.3 and Section 10.4 hereof, shall
constitute a decision of the Shareholders and shall be final, binding and
conclusive upon the Shareholders; and Parent and the Surviving Corporation may
rely upon any such decision, act, consent or instruction of the Shareholder
Representative as being the decision, act, consent or instruction of the
Shareholders.  Parent and the Surviving Corporation are hereby relieved from any
liability to any Person for any acts done by them in accordance with such
decision, act, consent or instruction of the Shareholder Representative.
 
10.2         Notices.  All notices and other communications under this Agreement
must be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by certified mail, return receipt requested; in each
case to the following addresses or facsimile numbers and marked to the attention
of the individual (by name or title) designated below (or to such other address,
facsimile number or individual as a party may designate by notice to the other
parties):
 

 
(a) 
If to the Company before the Closing:

 
OF Air Holdings Corporation
c/o Wind Point Partners
676 N. Michigan Avenue
Suite 3700
Chicago, IL 60611
Attention:   Michael L. Nelson
Facsimile:   (312) 255-4820
 
With a copy to:
 
DLA Piper LLP (US)
203 N. LaSalle Street
Suite 1900
Chicago, IL 60601
Attention:   Brendan Head
Facsimile:   (312) 630-5359
 
 
63

--------------------------------------------------------------------------------

 
 
(b)           If to Parent or the Merger Sub:
 
Air Methods Corporation
7301 South Peoria Street
Englewood, Colorado 80112
Attention:   Crystal Gordon
Facsimile:   (303) 790-4780
 
With a copy to:
 
Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Attention:   Peter Schwartz
Facsimile:   (303) 893-1379
 
(c)           If to the Shareholder Representative:
 
Wind Point Partners
676 N. Michigan Avenue
Suite 3700
Chicago, IL 60611
Attention:   Michael L. Nelson
Facsimile:   (312) 255-4820
 
With a copy to:
 
DLA Piper LLP (US)
203 N. LaSalle Street
Suite 1900
Chicago, IL 60601
Attention:   Brendan Head
Facsimile:   (312) 630-5359
 
10.3           Amendment.  This Agreement may not be amended, supplemented or
otherwise modified except in a written document signed by each party to be bound
by the amendment and that identifies itself as an amendment to this
Agreement.  For purposes of this Section 10.3, the Shareholders (including the
Principal Shareholder) agree that any amendment of this Agreement signed by the
Shareholder Representative is binding upon and effective against each
Shareholder regardless of whether or not such Shareholder has in fact signed
such amendment.
 
10.4           Waiver.  Except as otherwise provided in Article 9, the failure
of a party at any time or times to require performance of any provision hereof
or claim damages with respect thereto shall in no manner affect its right at a
later time to enforce the same.  No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty. For purposes of
this Section 10.4, the Shareholders (including the Principal Shareholder) agree
that any extension or waiver signed by the Shareholder Representative shall be
binding upon and effective against all Shareholders whether or not they have
signed such extension or waiver.
 
 
64

--------------------------------------------------------------------------------

 
 
10.5           Entire Agreement; No Third Party Beneficiaries.  Neither this
Agreement nor any of the terms or provisions hereof are binding upon or
enforceable against any party hereto unless and until the same is executed by
all of the parties hereto.  This Agreement, the Confidentiality Agreement, the
Ancillary Agreements, the Company Disclosure Schedule, the Parent Disclosure
Schedule and the Confidentiality Agreement (a) constitute the entire agreement,
and supersede all other prior agreements and understandings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof and thereof and (b) except for the provisions of Section 6.8, are not
intended to and shall not confer upon any Person other than the parties hereto
any rights or remedies hereunder.
 
10.6           Assignment and Successors.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by operation of Law or otherwise, by any of the parties without the prior
written consent of the other parties except that Parent may assign its rights
and delegate its obligations hereunder to its Affiliates as long as Parent
remains ultimately liable for all of Parent’s obligations hereunder.  Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns.  Any purported assignment not permitted under
this Section 10.6 shall be null and void.
 
10.7           Severability.  If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the Transactions are
fulfilled to the extent possible.
 
10.8           Interpretation.  The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no provision
of this Agreement will be interpreted for or against any party because that
party or its attorney drafted the provision.
 
10.9           Governing Law.  The laws of the State of Delaware (without giving
effect to its conflicts of law principles) govern this Agreement and all matters
arising out of or relating to this Agreement and any of the transactions
contemplated hereby, including its negotiation, execution, validity,
interpretation, construction, performance and enforcement.
 
10.10           Jurisdiction.  Except as specifically provided in Sections
2.6(d) and 6.10(a), the parties hereto hereby irrevocably submit to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or any
federal court sitting in the State of Delaware) over any Proceeding arising out
of or relating to this Agreement or any of the transactions contemplated hereby
and each party hereto hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such courts.  The
parties hereto hereby irrevocably waive any objection which they may now or
hereafter have to the laying of venue of any Proceeding brought in such court or
any claim that such Proceeding brought in such court has been brought in an
inconvenient forum.  Each of the parties hereto agrees that a judgment in such
Proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by Law.  Each of the parties hereto hereby irrevocably
consents to process being served by any party to this Agreement in any
Proceeding by delivery of a copy thereof in accordance with the provisions of
Section 10.2.  Each party hereto hereby irrevocably waives any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
 
 
65

--------------------------------------------------------------------------------

 
 
10.11           Counterparts.  The parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
party that signed it, and all of which together constitute one agreement.  This
Agreement is effective upon delivery of one executed counterpart from each party
to the other parties.  The signatures of all parties need not appear on the same
counterpart.  The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party’s signature is as
effective as signing and delivering the counterpart in person.
 
10.12           Expenses.  Except as otherwise expressly provided in this
Agreement, the Shareholders shall pay all Expenses incurred on their or the
Company’s behalf in connection with the Transactions, including the HSR filing
fee payable in accordance with Section 6.3, and Parent shall pay all Expenses
incurred on its or the Merger Sub’s behalf in connection with the
Transactions.  As used herein “Expenses” shall include all out-of-pocket
expenses (including all fees and expenses of outside counsel, investment
bankers, experts and consultants to a party hereto) incurred by a party or on
its behalf in connection with or related to the authorization, preparation,
negotiation, execution and performance of this Agreement and all other matters
relating to the consummation of the Merger and the Transactions.  If this
Agreement is terminated, the obligation of each party to pay its own Expenses
will be subject to any rights of such party arising from any breach of this
Agreement by another party.  The parties agree that any Tax benefit arising from
the payment of the Company Transaction Expenses shall be allocated to the
Pre-Closing Periods for all Tax and financial reporting purposes.
 
10.13           Publicity.  Prior to the Effective Time, no public announcement
or other publicity regarding the existence of this Agreement or any of the
Ancillary Agreements or their contents or the Transactions shall be made by any
party or any of their respective Affiliates or Representatives without the prior
written agreement of the other parties as to form, content, timing and manner of
distribution or publication.  Notwithstanding the foregoing, nothing in this
Section 10.13 shall prevent any party or its Affiliates or any other Person from
(a) making any public announcement or disclosure required by Law or the rules of
any stock exchange, (b) disclosing this Agreement or any of the Ancillary
Agreements or their contents or the Transactions to (i) current and future
Representatives of such party and its Affiliates, and (ii) current and potential
lenders to, investors in and purchasers of such party and its Affiliates,  or
(c) enforcing its rights hereunder.
 
 
66

--------------------------------------------------------------------------------

 
 
10.14           Materiality; Disclosure Schedules.  As used in this Agreement,
unless the context would require otherwise, the terms “material” or “material to
the Company” and the concept of the “material” nature of an effect upon the
Company shall be measured relative to the Company and its Subsidiaries taken as
a whole.  However, in an effort to achieve clarity and avoid any
misunderstanding, there have been included in the Schedules (and may be included
elsewhere in this Agreement) items which are not “material” within the meaning
of the immediately preceding sentence, and such inclusion shall not be deemed to
be an agreement or representation by the Company that such items are “material”
or to further define the meaning of such term for purposes of this
Agreement.  Disclosure of any item in the Company Disclosure Schedule shall be
deemed to be a disclosure made with respect to each other Section in the Company
Disclosure Schedule to which the relevance of such disclosure is readily
apparent on its face.  Neither the specification of any Dollar amount or any
item or matter in any provision of this Agreement nor the inclusion of any
specific item or matter in the Company Disclosure Schedule is intended to imply
that such amount, or higher or lower amounts, or the item or matter so specified
or included, or other items or matters, are or are not material, and no party
shall use the fact of the specification of any such amount or the specification
or inclusion of any such item or matter in any dispute or controversy between
the parties as to whether any item or matter is or is not material for purposes
of this Agreement.  Neither the specification of any item or matter in any
provision of this Agreement nor the inclusion of any specific item or matter in
the Company Disclosure Schedule is intended to imply that such item or matter,
or other items or matters, are or are not in the ordinary course of business,
and no party shall use the fact of the specification or the inclusion of any
such item or matter in any dispute or controversy between the parties as to
whether any item or matter is or is not in the ordinary course of business for
purposes of this Agreement.
 
10.15           Disclaimer of Warranties.  Except for the representations and
warranties expressly contained in this Agreement (which includes the Company
Disclosure Schedule) and the Ancillary Agreements, neither the Company or the
Principal Shareholder nor any other Person makes any express or implied
representation or warranty on behalf of the Company or the Principal
Shareholder.  The Company and the Principal Shareholder hereby disclaim any such
other representation or warranty, whether by the Company, any of its
Subsidiaries, the Principal Shareholder or any of their respective
Representatives or any other Person, notwithstanding the delivery or disclosure
to Parent, the Merger Sub or any other Person of any documentation or other
written or oral information by the Company, any of its Subsidiaries, the
Principal Shareholder or any of their respective Representatives or any other
Person, and neither the Company or the Principal Shareholder nor any other
Person will have or be subject to any liability or indemnification obligation to
Parent, the Merger Sub or any other Person resulting from such delivery or
disclosure, or Parent’s or the Merger Sub’s use, of any such documentation or
other information (including any information, documents, projections, forecasts
or other material made available to Parent or the Merger Sub in certain “data
rooms”, management presentations or other written materials provided to Parent
in connection with the Transactions).
 
10.16           Construction.  Any reference in this Agreement to an “Article,”
“Section,” “Exhibit” or “Schedule” refers to the corresponding Article, Section,
Exhibit or Schedule of or to this Agreement, unless the context indicates
otherwise.  The table of contents and the headings of Articles and Sections are
provided for convenience only and are not intended to affect the construction or
interpretation of this Agreement.  All words used in this Agreement should be
construed to be of such gender or number as the circumstances require.  The term
“including” means “including without limitation” and is intended by way of
example and not limitation.  Any reference to a statute is deemed also to refer
to any amendments or successor legislation, and all rules and regulations
promulgated thereunder, as in effect at the relevant time.  Any reference to a
Contract or other document as of a given date means the Contract or other
document as amended, supplemented and modified from time to time through such
date.
 
 
67

--------------------------------------------------------------------------------

 
 
10.17           Time is of the Essence.  With regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.
 
10.18           Payments in United States Dollars.  Except as otherwise provided
herein, (a) all references contained in this Agreement or in any Exhibit or
Schedule referred to herein to dollars or “$” shall mean United States Dollars
and (b) all payments pursuant hereto shall be made by wire transfer in United
States Dollars in immediately available funds without any set-off, deduction or
counterclaim whatsoever.
 
10.19           Waiver of Conflict.  Each party hereto acknowledges that DLA
Piper LLP (US) (“DLA”), counsel for the Company, has in the past performed, is
now performing and may continue to perform legal services for certain of the
Shareholders and that, upon the Closing, DLA’s representation of the Company
(but not such represented Shareholders) shall terminate. Accordingly, each party
to this Agreement hereby acknowledges that DLA may continue to represent such
represented Shareholders (and, if applicable, other Persons) in any and all
matters whether or not related to this Agreement or the transactions
contemplated hereby, including any matters that are or may become adverse to the
interests of Parent, the Merger Sub or the Surviving Corporation and including
claims arising under this Agreement. Effective upon the Closing, each of Parent,
the Merger Sub and the Surviving Corporation, on its own behalf, hereby waives
any actual or potential conflict of interest that exists or that may exist
(including any conflict that exists or may arise by virtue of DLA’s possession
of any information concerning the Surviving Corporation) as a result of DLA’s
representation of such Shareholders or any other Person in any matter, including
any matter that is or may become adverse to the interests of Parent, the Merger
Sub or the Surviving Corporation, including any claims arising under this
Agreement.
 
[Signature Page Follows]
 
 
68

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
“Parent”
 
“Company”
         
AIR METHODS CORPORATION, a Delaware corporation
 
OF AIR HOLDINGS CORPORATION, a Delaware corporation
         
By:
/s/ Aaron D. Todd
 
By:
/s/ Thomas J. Leverton 
Name:
Aaron D. Todd
 
Name:
Thomas J. Leverton
Title:
Chief Executive Officer
 
Title:
CEO                    
“Merger Sub”
 
“Principal Shareholder” and “Shareholder Representative”
         
AIR METHODS ACQUISITION SUB, INC., a Delaware corporation
 
WIND POINT PARTNERS V, L.P., a Delaware limited partnership
       
By:
/s/ Aaron D. Todd
 
By:
WIND POINT INVESTORS V, L.P., its general partner
Name:
Aaron D. Todd
     
Title:
President
           
By:
WIND POINT ADVISORS, LLC, its general partner
               
By:
/s/ Michael Nelson       
Name:
Michael Nelson      
Title:
Managing Director                 By: /s/ Richard Kracum        Name: Richard
Kracum       Title: Managing Director 

 
[Signature Page for Agreement and Plan of Merger]
 
 
69

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Definitions
 
For the purposes of this Agreement:
 
“Adjustment Amount Statement” has the meaning set forth in Section 2.6(b).
 
“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the specified Person.  In addition to the
foregoing, if the specified Person is an individual, the term “Affiliate” also
includes (a) the individual’s spouse, (b) the members of the immediate family
(including parents, siblings and children) of the individual or of the
individual’s spouse and (c) any corporation, limited liability company, general
or limited partnership, trust, association or other business or investment
entity that directly or indirectly, through one or more intermediaries controls,
is controlled by or is under common control with any of the foregoing
individuals.  For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph.
 
“Aggregate Preferred Stock Per Share Consideration” means, collectively, the
Aggregate Senior Preferred Stock Per Share Consideration, the Aggregate Senior
Series A Preferred Stock Per Share Consideration and the Aggregate Series A
Preferred Stock Per Share Consideration.
 
“Aggregate Senior Preferred Stock Per Share Consideration” means the aggregate
amount equal to (a) $1,000 multiplied by the number of shares of Senior
Preferred Stock issued and outstanding as of the Effective Time, plus (b) all
accrued but unpaid dividends allocated to the Senior Preferred Stock through the
Effective Time.
 
“Aggregate Senior Series A Preferred Stock Per Share Consideration” means the
aggregate amount equal to (a) $1,000 multiplied by the number of shares of
Senior Series A Preferred Stock issued and outstanding as of the Effective Time,
plus (b) all accrued but unpaid dividends allocated to the Senior Series A
Preferred Stock through the Effective Time.
 
“Aggregate Series A Preferred Stock Per Share Consideration” means the aggregate
amount equal to (a) $1,000 multiplied by the number of shares of Series A
Preferred Stock issued and outstanding as of the Effective Time, plus (b) all
accrued but unpaid dividends allocated to the Series A Preferred Stock through
the Effective Time.
 
“Ancillary Agreements” means, collectively, any Contract that is to be entered
into at the Closing or otherwise pursuant to this Agreement on or prior to the
Closing, including the Escrow Agreement.  The Ancillary Agreements executed by a
specified Person shall be referred to as “such Person’s Ancillary Agreements,”
“its Ancillary Agreements” or other similar expression.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Annual Financial Statements” has the meaning set forth in Section 3.5.
 
“Aviation Authority” means any Governmental Authority or other official
authority in the United States or other jurisdiction which is or shall from time
to time be vested with the control and supervision of, or have jurisdiction
over, the registration, airworthiness, design, production, operation or
maintenance of any helicopter or other aircraft, or other matters relating to
civil or military aviation within such jurisdiction, including without
limitation the Federal Aviation Administration and the U.S. Department of
Transportation.
 
“Aviation Authorizations” has the meaning set forth in Section 3.21(d).
 
“Bankruptcy and Equity Exception” has the meaning set forth in Section 3.2(c).
 
“Books and Records” has the meaning set forth in Section 3.6(a).
 
“Business” means, collectively, the business of the Company and its
Subsidiaries.
 
“Business Day” means any day other than a Saturday, Sunday or any day on which
banking institutions in the State of New York are closed either under applicable
Law or action of any Governmental Authority.
 
“CBM Bases” means those bases set forth in Section 3.14(a)(xvi) of the Company
Disclosure Schedule, which were established prior to the date hereof by the
Company and/or any Subsidiary to provide Independent-Based Services to the areas
surrounding such bases.
 
“Certificates” has the meaning set forth in Section 2.4(a).
 
“Certificate of Merger” has the meaning set forth in Section 1.3.
 
“Change of Control Payments” has the meaning set forth in Section 1.9.
 
“Claim Notice” has the meaning set forth in Section 9.4(a).
 
“Closing” has the meaning set forth in Section 1.2.
 
“Closing Balance Sheet” has the meaning set forth in Section 2.6(b).
 
“Closing Cash” means the aggregate amount of cash and cash equivalents, less any
unpaid checks, drafts and wire transfers issued on or prior to the date of
determination, of the Company and its Subsidiaries as of the Effective
Time.  For the avoidance of doubt, the aggregate amount of cash and cash
equivalents shall be reduced by the aggregate amounts due and payable by the
Company for the employer portion of the Federal Insurance Contributions Act
(“FICA”) taxes due with respect to Equity Award Payments and Change of Control
Payments.
 
“Closing Date” has the meaning set forth in Section 1.2.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Closing Date Deadline” means the date which is ninety (90) days after the date
of this Agreement.
 
“Closing Merger Consideration” means the sum of (i) the Gross Merger
Consideration, plus (ii) the Estimated Closing Cash, minus (iii) the Estimated
Indebtedness, minus (iv) the amount of the Company Transaction Expenses set
forth on the Transaction Expenses List, minus (v) the Escrow Amount, minus (vi)
the Shareholder Representative Fund Amount, plus or minus, as applicable, (vii)
the Working Capital Adjustment Amount, minus (viii) any Equity Award Payments
not paid by the Company prior to Closing, minus (ix) any Change in Control
Payments not paid by the Company prior to Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Shares Outstanding” means the aggregate number of shares of Common Stock
issued and outstanding as of the Effective Time (including Dissenting Shares
then outstanding, but excluding Dissenting Shares that have been redeemed or
cancelled by the Company prior to the Effective Time pursuant to a final
settlement of the demands of the holder thereof for the fair value thereof in
connection with the Merger).
 
“Common Stock” has the meaning set forth in the recitals.
 
“Common Stock Per Share Consideration” means an amount equal to the quotient
obtained by dividing (a) the Merger Consideration, minus the Aggregate Preferred
Stock Per Share Consideration, by (b) the Common Shares Outstanding.
 
“Company” has the meaning set forth in the introductory paragraph.
 
“Company Board Recommendation” has the meaning set forth in Section 3.2(b).
 
“Company’s Charter” has the meaning set forth in Section 1.5(f).
 
“Company Charter Documents” has the meaning set forth in Section 3.1(c).
 
“Company Closing Certificate” has the meaning set forth in Section 7.1(h)(ii).
 
“Company Disclosure Schedule” has the meaning set forth in the introductory
paragraph in Article 3.
 
“Company Intellectual Property” means all Intellectual Property Rights owned or
held by the Company or its Subsidiaries and the Intellectual Property Rights
licensed to the Company or its Subsidiaries.
 
“Company Option” has the meaning set forth in Section 3.15(b).
 
“Company Option Plans” means, collectively, OF Air Holdings Corporation 2007
Stock Incentive Plan and 2008 Stock Appreciation Rights Plan.
 
 
A-3

--------------------------------------------------------------------------------

 
 
“Company Plan” means each plan, fund, program, agreement or arrangement (i) with
respect to which the Company or any of the Subsidiaries has any Liability and
(ii) which provides employee benefits or for the remuneration, direct or
indirect, of employees, former employees, directors, officers, consultants,
independent contractors, contingent workers or leased employees of the Company
or any ERISA Affiliate (whether written or oral), including, without limitation,
each “welfare” plan (within the meaning of Section 3(1) of ERISA), each
“pension” plan (within the meaning of Section 3(2) of ERISA) and each of the
Company Option Plans.
 
“Company Shareholder Approval” means the approval of this Agreement and the
Transactions by the Shareholders by written consent in accordance with Section
228 of the DGCL.
 
“Company Special Representations” means the representations of the Company
contained in Section 3.2 (Authority and Enforceability); Section 3.4
(Capitalization and Ownership); and Section 3.25 (Brokers or Finders).
 
“Company Stock” has the meaning set forth in the recitals.
 
“Company Transaction Expenses” means the Expenses of the Company and its
Subsidiaries.
 
“Confidentiality Agreement” has the meaning set forth in Section 6.6.
 
“Contract” means any legally binding contract, agreement, lease, license,
commitment, understanding, franchise, warranty, guaranty, mortgage, note, bond,
option, warrant, right or other instrument or consensual obligation, whether
written or oral and excludes any Company Plan.
 
“CPA Firm” means an independent public accounting firm mutually acceptable to
Parent and the Shareholder Representative.
 
“Deductible Amount” has the meaning set forth in Section 9.7(a).
 
“Designated Preferred Stock” has the meaning set forth in the recitals.
 
“DGCL” has the meaning set forth in Section 1.1.
 
“Dispute Notice” has the meaning set forth in Section 2.4(c).
 
“Dissenting Share Payments” has the meaning set forth in Section 1.7.
 
“Dissenting Shares” has the meaning set forth in Section 1.7.
 
“Dissenting Shareholders” has the meaning set forth in Section 1.7.
 
“DLA” has the meaning set forth in Section 10.19.
 
“EBITDA” means, for any period, without duplication, the sum of (a) consolidated
net income (or net loss) of the Company and its Subsidiaries for such period,
plus (b) the following to the extent deducted in calculating such net income (or
net loss): (i) interest expense, (ii) Taxes, (iii) depreciation expense, (iv)
amortization expense, (v) other (non-operating) expenses, (vi) gain or loss on
sale of assets, and (vii) impairment expenses.
 
 
A-4

--------------------------------------------------------------------------------

 
 
“Effective Time” has the meaning set forth in Section 1.3.
 
“Encumbrance” means any charge, claim, mortgage, community or other marital
property interest, lien, option, pledge, security interest, right of first
refusal, restriction (other than any restriction on transferability imposed by
federal or state securities Laws) or other encumbrance of any kind or nature
whatsoever.
 
“Environmental Assessment” has the meaning set forth in Section 6.14.
 
“Environmental Law” means any and all past, present and future Laws,
Governmental Authorizations and common law relating to pollution, aviation
fuels, security, occupational health or safety or protection of human health or
the environment (including ambient air, surface water, groundwater, land surface
or subsurface strata), including those relating to emissions, discharges,
spills, releases or threatened releases into or impacting the environment, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
recycling, storage, disposal, transport, sale, offer for sale, distribution or
handling of Hazardous Materials.  For the avoidance of doubt and without
limitation, “Environmental Law” includes the Comprehensive Environmental
Response, Compensation and Liability Act, the Emergency Planning and Community
Right-to-Know Act, the Resource Conservation and Recovery Act, the Occupational
Safety and Health Act, the Clean Air Act, the Clean Water Act, the Superfund
Amendments and Reauthorization Act, the Toxic Substances Control Act, the
Hazardous Materials Transportation Act, the Energy Policy Act of 2005, the
Patriot Act, all as amended, and the state and local Laws implementing such
acts, and all analogous Laws and Governmental Authorizations (whether foreign,
state or local).
 
“Environmental Permit” means any Governmental Authorization required by or
issued by a Governmental Authority or Aviation authority pursuant to any
applicable Environmental Law.
 
“Equity Award Payments” has the meaning set forth in Section 1.8.
 
“Equity Awards” has the meaning set forth in Section 1.8.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” has the meaning set forth in Section 3.16(e).
 
“Escrow Agreement” has the meaning set forth in Section 2.1.
 
“Escrow Amount” means an amount equal to five percent (5%) of the Gross Merger
Consideration.
 
 
A-5

--------------------------------------------------------------------------------

 
 
“Escrow Agent” JPMorgan Chase Bank, National Association, a national banking
association, acting as escrow agent.
 
“Escrow Fund” has the meaning set forth in Section 2.1.
 
“Estimated Closing Balance Sheet” has the meaning set forth in Section 2.6(a).
 
“Estimated Closing Cash” has the meaning set forth in Section 2.2(a).
 
“Estimated Indebtedness” means the Indebtedness of the Company and its
Subsidiaries as of the Effective Time.
 
“Estimated Net Working Capital” has the meaning set forth in Section 2.6(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Assets and Liabilities” has the meaning set forth in Section 6.11(a).
 
“Expenses” has the meaning set forth in Section 10.12.
 
“Expiring Aircraft Lease” has the meaning set forth in Section 6.2(g).
 
“FAA” means the United States Federal Aviation Administration.
 
“FAR” means the Federal Aviation Regulations found at 14 Code Federal
Regulations.
 
“Final Working Capital Adjustment Amount” means an amount equal to the
difference of (x) Final Net Working Capital; and (y) the Net Working Capital
Target.
 
“Final Closing Cash” has the meaning set forth in Section 2.6(e).
 
“Final Indebtedness” has the meaning set forth in Section 2.6(e).
 
“Final Net Working Capital” has the meaning set forth in Section 2.6(e).
 
“Financial Statements” has the meaning set forth in Section 3.5.
 
“Fundamental Representations” has the meaning set forth in Section 9.7(a).
 
“GAAP” means generally accepted accounting principles for financial reporting in
the United States, as in effect as of the date of this Agreement.
 
“Government Programs” has the meaning set forth in Section 3.21(a).
 
“Governmental Authority” means any federal, state, local or foreign government
or subdivision thereof, or any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any federal, state, local or foreign government, including any court,
tribunal or arbitrator (public or private).
 
 
A-6

--------------------------------------------------------------------------------

 
 
“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, plan, registration or other authorization issued, granted,
given or otherwise made available by or under the authority of any Governmental
Authority or pursuant to any Law.
 
“Governmental Order” means any order, writ, injunction, judgment, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Gross Merger Consideration” means Two Hundred Million Dollars ($200,000,000).
 
“Hazardous Materials” means those substances, whether liquid, gaseous, or solid,
including all waste materials, raw materials, finished products, co-products,
byproducts or any other materials or articles or constituents thereof which
(whether from use, handling, processing, storage, emission, disposal, spill,
release or any other activity or for any other reason) are regulated by, form
the basis of Liability under, or are defined as a contaminant, pollutant,
dangerous, designated or controlled substance product, solid or hazardous waste,
hazardous substance, or toxic substance under any Environmental Law, including
gasoline or any other petroleum product or byproduct or fractions thereof, any
form of natural gas, asbestos, polychlorinated biphenyls, radon or other
radioactive substances, infectious, carcinogenic, mutagenic or etiologic agents,
pesticides, defoliants, explosives, flammables, corrosives, urea formaldehyde,
alcohols, chemical solvents, or any other material or substance which
constitutes a health, safety, security or environmental hazard to any Person or
the environment.
 
“HBM Bases” means those facilities set forth in Section 3.14(a)(xvi) of the
Company Disclosure Schedule that are subject to exclusive operating agreements
under which the Company and/or any Subsidiary provide Traditional-Based Services
as of the date hereof.
 
“Heli-One Agreements” means (i) that certain Asset Purchase and Sale Agreement
dated October 12, 2009 by and between the Company and Heli-One American Support,
LLC (“Heli-One”); (ii) that certain Fleet Maintenance Support Agreement dated
October 12, 2009, as amended by the letter agreement dated December 15, 2009, by
and between Company and Heli-One; and (iii) that certain Settlement Agreement
effective April 29, 2011 by and between the Company and Heli-One (the “Heli-One
Settlement Agreement”).
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indebtedness” means, with respect to any specified Person, (a) indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services, including accrued interest thereon and prepayment penalties with
respect thereto; (b) other indebtedness of such Person evidenced by notes, bonds
or debentures; and (c) capitalized leases which would be classified as
indebtedness of such Person under GAAP.
 
“Indebtedness Statement” has the meaning set forth in Section 2.2(a).
 
“Indemnification Period” has the meaning set forth in Section 9.6(a).
 
“Indemnified Party” has the meaning set forth in Section 9.4(a).
 
 
A-7

--------------------------------------------------------------------------------

 
 
“Indemnifying Party” has the meaning set forth in Section 9.4(a).
 
“Independent-Based Services” means the model under which the Company and certain
of its Subsidiaries provide air medical transportation services to the general
population as an independent service.
 
“Intellectual Property Contracts” has the meaning set forth in Section 3.13(b).
 
“Intellectual Property Rights” shall mean all of the rights arising from or in
respect of the following, whether protected, created or arising under the Laws
of the United States or any foreign jurisdiction: (a) patents, patent
applications, any reissues, reexaminations, divisionals, provisionals,
substitutions, renewals, continuations, continuations-in-part and extensions
thereof; (b) registered or unregistered trademarks, service marks, trade dress
rights, trade names, Internet domain names, identifying symbols, logos, emblems,
signs or insignia, and including all goodwill associated with the foregoing; (c)
copyrights, whether registered or unregistered (including copyrights in computer
software programs), mask work rights, works of authorship and moral rights, and
all registrations, applications and renewals therefor; (d) confidential and
proprietary information, or non-public processes, designs, specifications,
technology, know-how, techniques, formulas, invention disclosures, inventions
(whether or not patentable and whether or not reduced to practice), concepts,
trade secrets, discoveries, ideas, research and development, compositions,
manufacturing and production processes, technical data and information, customer
lists, supplier lists, pricing and cost information, and business and marketing
plans and proposals; and (e) all applications, registrations and permits related
to any of the foregoing clauses (a) through (d).
 
“Interim Financial Statement” has the meaning set forth in Section 3.5.
 
“IRS” has the meaning set forth in Section 3.16(b).
 
“Knowledge of the Company” means the actual knowledge after due inquiry of
Thomas Leverton, James Kupferschmid, Jim Nieves and Jim Fisher, and it shall be
deemed that such persons shall have made due and diligent inquiry of all
relevant employees and consultants of the Company whom the foregoing officers
reasonably believe would have actual knowledge of the matters represented.
 
“Knowledge of Parent” means the actual knowledge after due inquiry of each
executive officer of Parent, and it shall be deemed that such persons shall have
made due and diligent inquiry of all relevant employees and consultants of
Parent whom the foregoing officers reasonably believe would have actual
knowledge of the matters represented.
 
“Knowledge of Principal Shareholder” means the actual knowledge after due
inquiry of Michael Nelson, Chris Mioton, and it shall be deemed that such
persons shall have made due and diligent inquiry of all relevant employees and
consultants of the Company whom the foregoing reasonably believe would have
actual knowledge of the matters represented.
 
“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, statute, treaty, rule, regulation,
ordinance, code, binding case law or principle of common law.
 
 
A-8

--------------------------------------------------------------------------------

 
 
“Leased Real Property” has the meaning set forth in Section 3.12(a).
 
“Liability” includes liabilities, debts or other obligations of any nature,
whether known or unknown, absolute, accrued, contingent, liquidated,
unliquidated or otherwise, due or to become due or otherwise, and whether or not
required to be reflected on a balance sheet prepared in accordance with GAAP.
 
“Loss” means any Liability, claim, damage, expense (including reasonable
attorneys’ or other professional fees and expenses and court costs), Tax or
other cost or expense, whether or not involving the claim of another Person.
 
“Material Adverse Effect” means (a) with respect to Parent, an effect which
prevents or materially impairs the ability of Parent to perform its obligations
under this Agreement or to consummate the Transactions, and (b) with respect to
the Company, an effect which (i) prevents or materially impairs the ability of
the Company to perform its obligations under this Agreement or to consummate the
Transactions or (ii) is, or is reasonably likely to be, materially adverse to
the business, assets, properties, financial condition or results of operations
of the Company and its Subsidiaries taken as a whole; provided, however, for
purposes of clause (b)(ii) immediately above, a Material Adverse Effect shall
exclude effects directly or indirectly resulting from (A) changes in economic or
political conditions in the United States or the United States financing,
banking, currency or capital markets in general, (B) changes in Laws or
interpretations thereof or changes in accounting requirements or principles
(including GAAP); (C) changes generally affecting the industry in which the
Company and its Subsidiaries operate; (D) the announcement or pendency of the
Transactions or any communication by any of Parent, the Merger Sub or any of
their respective Affiliates of their plans or intentions with respect to the
Company and its Subsidiaries (including with respect to employees), including
losses or threatened losses of employees, customers, suppliers, distributors or
others having relationships with the Company or its Subsidiaries or any of the
occurrences set forth in Section 6.16 of the Company Disclosure Schedule;
(E) the consummation of the Transactions contemplated by this Agreement or any
actions by the parties or any of their respective Affiliates taken pursuant to
this Agreement or with the consent of the other parties; (F) the failure of the
Company to take any action prohibited under Section 6.2 which, if taken, would
have reasonably been expected to have prevented or mitigated any resulting
material and adverse effect of the kind referred to in the lead in to this
definition; or (G) any natural disaster or any acts of terrorism, sabotage,
military action or war (whether or not declared) or any escalation or worsening
thereof, whether or not occurring or commenced before, on or after the date of
this Agreement; except to the extent any such effect resulting from the matters
described in (A), (B), (C) and (G) has a disproportionate adverse effect on the
Company and its Subsidiaries, taken as a whole, as compared to other companies
that conduct business in the industries in which the Company conducts business
(in which case, only the incremental disproportionate impact may be taken into
account in determining whether there has been or may be a Material Adverse
Effect on the Company).
 
“Material Contracts” has the meaning set forth in Section 3.14(a).
 
“Merger” has the meaning set forth in the recitals.
 
 
A-9

--------------------------------------------------------------------------------

 
 
“Merger Consideration” means an aggregate amount equal to the sum of (a) the
Closing Merger Consideration, plus or minus (b) the Merger Consideration
Adjustment Amount, as the case may be, plus (c) the Escrow Amount, and plus (d)
the Shareholder Representative Fund Amount.
 
“Merger Consideration Adjustment Amount” means an aggregate amount, which can be
either a positive or negative number, equal to (a) the amount, if any, by which
the Final  Working Capital Adjustment Amount exceeds the Working Capital
Adjustment Amount, plus (b) the amount, if any, by which the Estimated
Indebtedness exceeds the Final Indebtedness, plus (c) the amount, if any, by
which the Final Closing Cash exceeds the Estimated Closing Cash, minus (d) the
amount, if any, by which the Working Capital Adjustment Amount exceeds the Final
Working Capital Adjustment Amount, minus (e) the amount, if any, by which the
Final Indebtedness exceeds the Estimated Indebtedness, and minus (f) the amount,
if any, by which the Estimated Closing Cash exceeds the Final Closing Cash.
 
“Merger Consideration Adjustment Methodology” has the meaning set forth in
Section 2.6(a).
 
“Merger Consideration Overpayment Amount” has the meaning set forth in Section
2.6(f)(i).
 
“Merger Sub” has the meaning set forth in the introductory paragraph.
 
“Net Working Capital” means an amount (which amount can be either a positive or
a negative number) equal to the aggregate amount of the current assets listed on
Exhibit D hereto as of the Effective Time minus the aggregate amount of the
current liabilities listed on Exhibit D hereto as of the Effective Time.
 
 “Net Working Capital Statement” has the meaning set forth in Section 2.6(a).
 
“Net Working Capital Target” means an amount equal to average working capital
level for the twelve (12) month period prior to the Closing Date and calculated
in accordance with the Merger Consideration Adjustment Methodology.
 
“Non-Competition Agreement” has the meaning set forth in Section 7.1(j).
 
“Non-Continuing Employees” has the meaning set forth in Section 6.9(b).
 
“NTSB” means the National Transportation Safety Board.
 
“Objection Notice” has the meaning set forth in Section 9.4(b).
 
“Owned Intellectual Property” means the Intellectual Property Rights owned by
the Company.
 
“Owned Real Property” has the meaning set forth in Section 3.12(a).
 
“Parent” has the meaning set forth in the introductory paragraph.
 
 
A-10

--------------------------------------------------------------------------------

 
 
“Parent Disclosure Schedule” has the meaning set forth in the introductory
paragraph of Article 5.
 
“Parent Indemnified Parties” has the meaning set forth in Section 9.1.
 
“Permitted Encumbrances” means (a) Encumbrances for Taxes, assessments or other
charges of any Governmental Authority or levies that are not yet due or payable
or that are being contested in good faith and for which there are adequate
reserves on the books; (b) statutory Encumbrances of landlords and Encumbrances
of carriers, warehousemen, mechanics, materialmen, repairmen and similar
Encumbrances imposed by Law and arising in the ordinary course of business for
amounts not yet due; (c) Encumbrances incurred or deposits made in connection
with workers’ compensation, unemployment insurance or other types of social
security and other restrictions or rights required to be granted to Governmental
Authorities or otherwise imposed by Governmental Authorities under applicable
Law; (d) Encumbrances created pursuant to this Agreement or any Ancillary
Agreement; (e) Encumbrances securing obligations that are reflected as
Liabilities on, or that otherwise are disclosed in, the Financial Statements;
(f) Encumbrances that would not be reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect on the Company; and (g) Encumbrances
and other restrictions that do not materially impair the value of the underlying
asset or the present use of such asset.
 
“Person” means an individual or an entity, including a corporation, limited
liability company, general or limited partnership, trust, association or other
business or investment entity, or any Governmental Authority.
 
“Pre-Closing Period” has the meaning set forth in Section 6.10(a).
 
“Pre-Closing Straddle Period” has the meaning set forth in Section 6.10(c).
 
“Post-Closing Straddle Period” has the meaning set forth in Section 6.10(c).
 
“Preferred Stock” has the meaning set forth in Section 3.4(a).
 
“Proceeding” means an action, suit, arbitration, proceeding or other litigation
by or before any Governmental Authority.
 
“Pro Rata Share” means, with respect to each Shareholder, the quotient obtained
by dividing (i) the aggregate amount of the Merger Consideration paid to such
Shareholder, by (ii) the aggregate amount of the Merger Consideration paid to
all Shareholders.
 
“Real Property” has the meaning set forth in Section 3.12(a).
 
“Real Property Leases” means all leases, subleases, licenses, concessions and
other agreements (written or oral), including, without limitation, all
amendments, extensions, renewals, guaranties and other agreements with respect
thereto, together with all security deposits thereunder, entered into or held by
the Company or any of its Subsidiaries for the use and occupancy of any Leased
Real Property.
 
 
A-11

--------------------------------------------------------------------------------

 
 
“Registered Intellectual Property” means Owned Intellectual Property that are
the subject of an application, certificate, filing, registration or other
document issued by, filed with, or recorded by any Governmental Authority or
non-governmental registrar (whether provisional, supplemental, or otherwise),
anywhere in the world.
 
“Representatives” has the meaning set forth in Section 6.5(a).
 
“Schedules” means, collectively, the Company Disclosure Schedule and the Parent
Disclosure Schedule.
 
“Senior Preferred Stock” has the meaning set forth in the recitals.
 
“Senior Preferred Stock Per Share Consideration” means, with respect to each
share of Senior Preferred Stock, the aggregate amount equal to (a) $1,000, plus
(b) all accrued but unpaid dividends allocated to such share of Senior Preferred
Stock through the Effective Time.
 
“Senior Series A Preferred Stock” has the meaning set forth in the recitals.
 
“Senior Series A Preferred Stock Per Share Consideration” means, with respect to
each share of Senior Series A Preferred Stock, the aggregate amount equal to (a)
$1,000, plus (b) all accrued but unpaid dividends allocated to such share of
Senior Series A Preferred Stock through the Effective Time.
 
“Series A Preferred Stock” has the meaning set forth in the recitals.
 
“Series A Preferred Stock Per Share Consideration” means, with respect to each
share of Series A Preferred Stock, the aggregate amount equal to (a) $1,000,
plus (b) all accrued but unpaid dividends allocated to such share of Series A
Preferred Stock through the Effective Time.
 
“Shareholders” has the meaning set forth in the recitals.
 
“Shareholder Indemnified Parties” has the meaning set forth in Section 9.3.
 
“Shareholder Materials” has the meaning set forth in Section 6.7.
 
“Shareholder Representative” has the meaning set forth in the introductory
paragraph.
 
“Shareholder Representative Fund Amount” has the meaning set forth in Section
10.1(c).
 
“Straddle Period” has the meaning set forth in Section 6.10(a).
 
“Subsidiary” means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries.
 
 
A-12

--------------------------------------------------------------------------------

 
 
“Subsidiary Organizational Documents” has the meaning set forth in
Section 3.1(c).
 
“Surviving Corporation” has the meaning set forth in Section 1.1.
 
“Takeover Proposal” means any inquiry, proposal or offer from any Person or
“group” (as defined in Section 13(d) of the Exchange Act), other than Parent and
its Subsidiaries, relating to any (a) direct or indirect acquisition (whether in
a single transaction or a series of related transactions) of assets of the
Company and its Subsidiaries (including securities of Subsidiaries) equal to 20%
or more of the Company’s consolidated assets or to which 20% or more of the
Company’s revenues or earnings on a consolidated basis are attributable, (b)
direct or indirect acquisition (whether in a single transaction or a series of
related transactions) of 20% or more of any class of equity securities of the
Company, (c) tender offer or exchange offer that if consummated would result in
any Person or “group” (as defined in Section 13(d) of the Exchange Act)
beneficially owning 20% or more of any class of equity securities of the Company
or (d) merger, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or any of its Subsidiaries; in each case, other than the Transactions.
 
“Tangible Assets” means total assets less goodwill less intangibles, each as
reflected on the Audited Financial Statements of the Company dated March 31,
2011.
 
“Taxes” means (a) all taxes, charges, fees, duties, levies or other assessments
(including income, gross receipts, net proceeds, ad valorem, turnover, real and
personal property (tangible and intangible), sales, use, franchise, excise,
goods and services, value added, stamp, user, transfer, fuel, excess profits,
occupational, interest equalization, windfall profits, severance, payroll,
employment, unemployment, withholding and social security taxes) which are
imposed by any Governmental Authority, including all interest, penalties or
additions to tax attributable thereto (or to the nonpayment thereof) and any
obligation under any escheat or unclaimed property law; (b) any liability to pay
amounts due pursuant to clause (a) on behalf of another Person, including any
predecessor, under any contract, reimbursement or indemnity agreement, as
transferee, successor or otherwise (excluding, in all cases, any liability as a
tenant or other user of property to pay Property Taxes under a lease or similar
agreement); and (c) any liability of any Person, including any predecessor, to
pay amounts described in clause (a) by reason of liability imposed under
Treasury Regulations § 1.1502-6 or similar provision imposing liability by
reason of participation in a consolidated, combined, unitary or similar Tax
Return or similar filing, and “Tax” means any one of them.
 
“Tax Claim” means any pending audit or assessment, proposed adjustment,
deficiency, dispute, or Proceeding with respect to Taxes.
 
“Tax Return” means any return, form, declaration, report, claim for refund,
information return or other document (including any related or supporting
schedule, statement or information) filed or required to be filed in connection
with the determination, assessment, collection, payment or refund of any Taxes
or the administration of any Laws relating to any Taxes and any form required to
be filed pursuant to the Bank Secrecy Act of 1970, as amended.
 
 
A-13

--------------------------------------------------------------------------------

 
 
“Third Party Claim” has the meaning set forth in Section 9.4(a).
 
“Third Party Claim Carve-Out” has the meaning set forth in Section 9.5(a).
 
“Traditional-Based Services” means the model under which the Company and certain
of its Subsidiaries provide air medical transportation services to hospitals
under exclusive operating agreements.
 
“Transaction Expenses List” has the meaning set forth in Section 2.2(a).
 
“Transactions” refers collectively to the transactions contemplated by this
Agreement, including the Merger.
 
“Transfer Taxes” has the meaning set forth in Section 6.10(i).
 
“Warn Act” has the meaning set forth in Section 3.17(f).
 
“Working Capital Adjustment Amount” has the meaning set forth in Section 2.6(a).
 
 
 A-14

--------------------------------------------------------------------------------